                       Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 1 of 101 Page ID #:107


                                                                    Exhibit C


                                            Infringement Chart
#        Composition            Artist                                     Album           Imprint               ISRC
1    A Sleepin' Bee    Al Jarreau                Back To Back Legends              Cleopatra Records         USA560809680
2    A Sleepin' Bee    Al Jarreau                Master Classics                   Master Classics           USA370643545
3    A Sleepin' Bee    Bill Henderson            All‐Star Jazz Music               Cleopatra Records
4    A Sleepin' Bee    Bill Henderson            Jazz Of The Century               Cleopatra Records         QMDA71462400
5    A Sleepin' Bee    Bill Henderson            Vocal & Jazz Best                 Master Classics           USA371219068
6    A Sleepin' Bee    Bill Henderson            Voices In Jazz & Lounge           Stardust Records          USA371654726
7    A Sleepin' Bee    Billy Taylor Trio         Sleeping Bee                      Vintage Masters           USA561178640
8    A Sleepin' Bee    Buddy Collette ‐ Dick     Marx Makes Broadway               Stardust Records          USA371530560
                       Marx
9    A Sleepin' Bee    Carmen Mcrae              Greatest Jazz Masters             Vintage Masters           USA561138171
10   A Sleepin' Bee    Ernestine Anderson        Greatest Hits                     Vintage Masters           USA561191046
11   A Sleepin' Bee    John Williams             Piano Essentials                  Vintage Masters           USA561290919
12   A Sleepin' Bee    John Williams             Piano Essentials                  Vintage Masters           USA561290949
13   A Sleepin' Bee    John Williams             Piano Essentials                  Vintage Masters           USA561290949
14   A Sleepin' Bee    Johnny Smith;Ruth Price   Sings With Johnny Smith           Stardust Records          USA561467390
15   A Sleepin' Bee    June Christy              The Very Best Of 1955‐1960        Cleopatra Records         US6R21366985
16   A Sleepin' Bee    Mavis Rivers              Jazz of the 50's & 60's           Stereo Magic Records      QMBZ91366142
17   A Sleepin' Bee    Mavis Rivers              The Very Best of Mavis Rivers     Cleopatra Records         QMDA61350539
18   A Sleepin' Bee    Mel Tormé & Margaret      Broadway Now                      Master Classics Records   USA371323126
                       Whiting
19   A Sleepin' Bee    Oscar Peterson & Nelson Essential Jazz Masters              Stardust Records          USA371387161
                       Riddle
20   A Sleepin' Bee    Sam Fletcher              I Believe In You                  Master Classics Records   USA371189135
                           Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 2 of 101 Page ID #:108


                                                                   Exhibit C


                                                Infringement Chart
#        Composition                Artist                              Album                               Imprint               ISRC
21   A Sleepin' Bee        Tony Bennett           The Ultimate Live Performance                     Stardust Records          USA371450111
22   Any Place I Hang My   Barbara Lea            Vocal & Jazz Essentials                           Vintage Masters           USA561189437
     Hat Is Home
23   Any Place I Hang My   Dick Van Dyke          Songs I Like                                      Master Classics           USA371385020
     Hat Is Home
24   Any Place I Hang My   Helen Merrill          Essential Masters                                 Master Classics Records   USA560961861
     Hat Is Home
25   Any Place I Hang My   Leslie Uggams          The Very Best of Leslie Uggams                    Master Classics           USA371133329
     Hat Is Home
26   As Long As I Live     Al Bowlly              1930s Classics                                    Master Classics           USA371417542
27   As Long As I Live     Anita O'Day            Live & Rare                                       Cleopatra Records         USA371231151
28   As Long As I Live     Anita O'Day            Live & Rare                                       Master Classics           USA371231151
29   As Long As I Live     Anita O'Day            Live & Rare                                       Master Classics
30   As Long As I Live     Anita O'Day            Live & Rare                                       Master Classics Records   USA371231151
31   As Long As I Live     Barbara Lea            Vocal & Jazz Essentials                           Vintage Masters           USA561189448
32   As Long As I Live     Benny Goodman          100 Vocal & Jazz Classics ‐ Vol. 12 (1940‐1941)   Stardust Records          USA371387509
                           Sextet;Count Basie
33   As Long As I Live     Buddy Cole             Hammond Organ Greats 1958‐1960                    Vintage Masters           USA561138113
34   As Long As I Live     Charlie Christian      Complete Jazz Collection & Blues                  Vintage Masters Inc.      US6R21208058
35   As Long As I Live     Charlie Christian      Complete Jazz Collection & Blues                  VINTAGE MASTERS INC.      US6R21208059
36   As Long As I Live     Count Basie            100 Vocal & Jazz Classics ‐ Vol. 12 (1940‐1941)   Stardust Records          USA371387509
37   As Long As I Live     Dick Collins & His     Essential Jazz Masters                            Master Classics           USA370970815
                           Orchestra
38   As Long As I Live     Don Nelson             Essential Jazz Masters                            Vintage Masters           USA561275499
                         Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 3 of 101 Page ID #:109


                                                                 Exhibit C


                                             Infringement Chart
#        Composition              Artist                                 Album                      Imprint               ISRC
39   As Long As I Live   Eddy Duchin & His       50 All‐Time Greatest Hits                  Master Classics           USA371063941
                         Orchestra
40   As Long As I Live   George Harmonica Smith Harmonica Blues Essentials                  Goldenlane Records
41   As Long As I Live   George Shearing         Essential Masters                          Stardust Records          USV351323606
42   As Long As I Live   Jane Russell            The Very Best of Jane Russell              Master Classics           USA560984913
43   As Long As I Live   Kay Kyser               The Ultimate Collection (1939‐1947)        Vintage Masters Inc.      USA371443525
44   As Long As I Live   Kitty Wells             Country Legend ‐ The Best Of               Goldenlane Records
45   As Long As I Live   Lena Horne              Cotton Club ‐ 100 Classics                 Master Classics           USA371355099
46   As Long As I Live   Lena Horne              Greatest Hits                              Cleopatra Records         QMFME1413652
47   As Long As I Live   Lena Horne              Marlene Dietrich ‐ Voices Of The Century   Vintage Masters           USA561290671
48   As Long As I Live   Lena Horne              The Best of the Cotton Club in Concert     Photoplay Records
49   As Long As I Live   Lena Horne              You're My Thrill                           Mocking Bird
50   As Long As I Live   Lennie Niehaus          Ultimate Jazz Collection                   Master Classics           USA371272482
51   As Long As I Live   Lew Stone               Vintage British Jazz                       Master Classics           USA370920873
52   As Long As I Live   Lurlean Hunter          The Very Best of Lurlean Hunter            Vintage Masters Inc.      USA371560031
53   As Long As I Live   Lurlean Hunter          Vocal & Jazz Essentials                    Stardust Records          USA371402611
54   As Long As I Live   Lurlean Hunter          Vocal & Jazz Essentials                    Stardust Records          USA371402611
55   As Long As I Live   Mark Murphy             Vocal Jazz (The Very Best Of)              Cleopatra Records         QMFME1496442
56   As Long As I Live   Martha Raye             The Very Best of Martha Raye               Master Classics Records   USA370936435
57   As Long As I Live   Martha Raye             Vocal & Big Band Jazz                      Stardust Records
58   As Long As I Live   Martha Raye             Vocal & Big Band Jazz                      Stardust Records          USA561214583
59   As Long As I Live   Red Foley               The Very Best Of                           Goldenlane Records
                         Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 4 of 101 Page ID #:110


                                                                   Exhibit C


                                              Infringement Chart
#        Composition              Artist                                   Album                           Imprint                   ISRC
60   As Long As I Live   Rosemary Clooney & The Essential Radio Sessions                           Master Classics               USA371156916
                         Earl Shelton Orchestra
61   As Long As I Live   Various Artists           Classic Vocal Jazz                              Cleopatra Records             QMBZ91366614
62   As Long As I Live   Various Artists           The Best Of The Cotton Club In Concert          Cleopatra Records             QM6XS1600324
63   As Long As I Live   Victor Silvester          Ballroom Dancing 1939‐1956                      Cleopatra Records             USA561264891
64   As Long As I Live   Wild Bill Davidson        A Monday Date                                   Mocking Bird
65   As Long As I Live   Wild Bill Davidson        At The Jazz Band Ball                           Mocking Bird
66   As Long As I Live   Wild Bill Davidson, Henry Essential Jazz Masters                          Stardust Records
                         Red Allen
67   As Long As I Live   Will Bradley & His        The Very Best of Will Bradley & His Orchestra   Master Classics Records       USA371046375
                         Orchestra
68   Buds Won't Bud      Bea Wain                  The Very Best of Bea Wain                       Master Classics               USA370945960
69   Buds Won't Bud      Bea Wain                  The Very Best of Bea Wain                       Master Classics               USA370945960
70   Buds Won't Bud      Ethel Waters              Masters of Jazz & Swing                         Stardust Records              USA370960032
71   Buds Won't Bud      Ethel Waters              Masters Of Jazz & Swing                         Stardust Records              USA370960032
72   Buds Won't Bud      Judy Garland              100+ Timeless Classics                          Classic Music International
73   Buds Won't Bud      Various Artists           Masters Of Jazz & Swing                         Cleopatra Records             USA560946272
74   Buds Won't Bud      Various Artists           Masters Of Jazz & Swing                         Cleopatra Records             USA370960032
75   Cocoanut Sweet      Lena Horne                100 Vocal Classics                              Classic Music International
76   Cocoanut Sweet      Lena Horne                Greatest Hits                                   Cleopatra Records             QMFME1413646
77   Cocoanut Sweet      Lena Horne                Jamaica (Original 1957 Cast Recording)          Soundtrack Classics           USA371417152
78   Cocoanut Sweet      Lena Horne                Jamaica (Original 1957 Cast Recording)          Soundtrack Classics           USA371417152
79   Cocoanut Sweet      Lena Horne                Jamaica (Original Motion Picture Soundtrack)    Classic Music International
                         Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 5 of 101 Page ID #:111


                                                               Exhibit C


                                           Infringement Chart
#       Composition               Artist                            Album                   Imprint          ISRC
80   Come Rain or Come   Al Jarreau          Back To Back Legends                   Cleopatra Records    USA560809675
     Shine
81   Come Rain or Come   Al Jarreau          Master Classics                        Master Classics      USA370643549
     Shine
82   Come Rain or Come   Al Jarreau          Master Classics                        Master Classics
     Shine
83   Come Rain or Come   Al Jarreau          Master Classics                        Master Classics
     Shine
84   Come Rain or Come   Al Jarreau          Soul Box                               Cleopatra Records    USA560685985
     Shine
85   Come Rain or Come   Al Jarreau          The Roots Of Cee Lo Green              Goldenlane Records   USA371369152
     Shine
86   Come Rain or Come   Al Jarreau          Ultimate Soul Men                      Stereo Magic
     Shine
87   Come Rain or Come   Amanda Ambrose      Live In Greenwich Village NYC          Master Classics      USA371273429
     Shine
88   Come Rain or Come   Amanda Ambrose      Live In Greenwich Village NYC          Master Classics      USA371273429
     Shine
89   Come Rain or Come   Anita O'Day         100 Vocal Classics                     Master Classics
     Shine
90   Come Rain or Come   Anita O'Day         100 Vocal Classics                     Master Classics      USA371226598
     Shine
91   Come Rain or Come   Anita O'Day         Day Dream                              Mocking Bird
     Shine
92   Come Rain or Come   Anita O'Day         Day Dream                              Mocking Bird
     Shine
                         Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 6 of 101 Page ID #:112


                                                                  Exhibit C


                                                Infringement Chart
#       Composition               Artist                                Album               Imprint                   ISRC
93   Come Rain or Come   Anita O'Day              Jazz Love Classics                Classic Music International
     Shine
94   Come Rain or Come   Anita O'Day              Live & Rare                       Master Classics               USA371231148
     Shine
95   Come Rain or Come   Anita O'Day              Live & Rare                       Master Classics               USA371231148
     Shine
96   Come Rain or Come   Anita O'Day              Live & Rare                       Master Classics               USA371231148
     Shine
97   Come Rain or Come   Anita O'Day              Live & Rare                       Master Classics               USA371231148
     Shine
98   Come Rain or Come   Ann Richards             Live In Hollywood                 Cleopatra Records             USA371340895
     Shine
99   Come Rain or Come   Ann Richards             Live In Hollywood                 Master Classics               USA371340895
     Shine
100 Come Rain or Come    Art Blakey               Greatest Jazz Sessions            Burning Fire
    Shine
101 Come Rain or Come    Art Blakey               Zurich '58 ‐ In Concert           Stardust Records              USA371173297
    Shine
102 Come Rain or Come    Art Blakey               Zurich '58 ‐ In Concert           Stardust Records
    Shine
103 Come Rain or Come    Art Blakey               Zurich '58 ‐ In Concert           Stardust Records (UK)
    Shine
104 Come Rain or Come    Barbara Carroll Trio     The Ultimate Collection           Burning Fire
    Shine
105 Come Rain or Come    Barbara Lea              Vocal & Jazz Essentials           Vintage Masters               USA561189447
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 7 of 101 Page ID #:113


                                                               Exhibit C


                                             Infringement Chart
#       Composition              Artist                                  Album             Imprint                   ISRC
106 Come Rain or Come   Barbara Lea            Vocal & Jazz Essentials             Vintage Masters               USA561189447
    Shine
107 Come Rain or Come   Beverly Kelly;John     Essential Jazz Masters              Master Classics               USA371219878
    Shine               Whited;Pat Moran
108 Come Rain or Come   Bill Evans             Essential Jazz Masters              Burning Fire
    Shine
109 Come Rain or Come   Bill Evans             Essential Jazz Masters              Burning Fire
    Shine
110 Come Rain or Come   Bill Evans Trio        1960 Birdland Sessions              Classic Music International
    Shine
111 Come Rain or Come   Bill Evans Trio        1960 Birdland Sessions              Classic Music International
    Shine
112 Come Rain or Come   Bill Evans Trio        1960 Birdland Sessions              Classic Music International
    Shine
113 Come Rain or Come   Bill Evans Trio        Piano Jazz Masters                  Classic Music International
    Shine
114 Come Rain or Come   Bill Hollman           Essential Jazz Classics             Master Classics               USA370986322
    Shine
115 Come Rain or Come   Bill Holman            Essential Jazz Masters              Vintage Masters               USA371681615
    Shine
116 Come Rain or Come   Bill Holman            Ultimate Jazz Sessions              Stardust Records
    Shine
117 Come Rain or Come   Bill Holman            Ultimate Jazz Sessions              Stardust Records              USA371680165
    Shine
118 Come Rain or Come   Billie Holiday         The Very Best of Billie Holiday     Cleopatra Records             USA560723659
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 8 of 101 Page ID #:114


                                                                Exhibit C


                                            Infringement Chart
#       Composition              Artist                               Album                  Imprint                   ISRC
119 Come Rain or Come   Billy Taylor Trio       The Very Best of Billy Taylor Trio   Master Classics Records       USA371209008
    Shine
120 Come Rain or Come   Bob Fitzpatrick;Conte   Essential Jazz Masters               Vintage Masters               USA371681615
    Shine               Candoli; Lewis
                        Mccreary;Lou Levy
121 Come Rain or Come   Bobby Timmons           Essential Jazz Masters               Vintage Masters
    Shine
122 Come Rain or Come   Bobby Timmons           Essential Jazz Masters               Vintage Masters               USA561179399
    Shine
123 Come Rain or Come   Bobby Troup             Route 66 ‐ The Best Of               Vintage Masters               USA371681634
    Shine
124 Come Rain or Come   Bobby Troup             Route 66 ‐ The Best Of               Vintage Masters               USA371681634
    Shine
125 Come Rain or Come   Buddy Greco             Essential Jazz Masters               Stardust Records
    Shine
126 Come Rain or Come   Buddy Greco             Essential Jazz Masters               Stardust Records              USA561189668
    Shine
127 Come Rain or Come   Buddy Greco             The Very Best Of Buddy Greco         Classic Music International
    Shine
128 Come Rain or Come   Carmell Jones           Essential Blues Masters              Stardust Records              US6R21307514
    Shine
129 Come Rain or Come   Carmell Jones           Essential Blues Masters              Stardust Records              US6R21307514
    Shine
130 Come Rain or Come   Carmen McRae            30 Classic Tracks                    Goldenlane Records            USV351372180
    Shine
131 Come Rain or Come   Carmen McRae            30 Classic Tracks                    Goldenlane Records
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 9 of 101 Page ID #:115


                                                              Exhibit C


                                          Infringement Chart
#       Composition              Artist                           Album                       Imprint                ISRC
132 Come Rain or Come   Chet Baker          100+ Jazz Classics                     Classic Music International
    Shine
133 Come Rain or Come   Chet Baker          Essential Jazz Masters                 Burning Fire
    Shine
134 Come Rain or Come   Chick Corea         100 Jazz Classics                      Master Classics               USA560752725
    Shine
135 Come Rain or Come   Chick Corea         100 Jazz Classics                      Master Classics               USA560752725
    Shine
136 Come Rain or Come   Chick Corea         Jazz Friends                           Stardust                      USA560752725
    Shine
137 Come Rain or Come   Chick Corea         Jazz Friends                           Stardust                      USA560752725
    Shine
138 Come Rain or Come   Chick Corea         Piano Jazz ‐ Greatest Songs            Stardust                      USA560755468
    Shine
139 Come Rain or Come   Chick Corea         Piano Jazz ‐ Greatest Songs            Stardust                      USA560755468
    Shine
140 Come Rain or Come   Chick Corea         Rain Songs                             Master Classics               USA371281979
    Shine
141 Come Rain or Come   Chick Corea         Rain Songs                             Master Classics               USA371281979
    Shine
142 Come Rain or Come   Chris Connor        100+ Vocal Classics                    Classic Music International
    Shine
143 Come Rain or Come   Claire Austin       Sings The Blues                        Vintage Masters               USA561446142
    Shine
144 Come Rain or Come   Claire Austin       Sings the Blues                        Vintage Masters
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 10 of 101 Page ID #:116


                                                              Exhibit C


                                            Infringement Chart
#       Composition              Artist                            Album                        Imprint            ISRC
145 Come Rain or Come   Claire Austin         Vintage Blues Masters                     Goldenlane Records     USA561446151
    Shine
146 Come Rain or Come   Claire Austin         Vintage Blues Masters                     Goldenlane Records     USA561446151
    Shine
147 Come Rain or Come   Cleo Laine & John     If We Lived On the Top of a Mountain      Vintage Masters        USA371681316
    Shine               Dankworth
148 Come Rain or Come   Cleo Laine & John     If We Lived On The Top Of A Mountain      Vintage Masters        USA371681316
    Shine               Dankworth
149 Come Rain or Come   Clifford Brown        Greatest Jazz Moments                     Burning Fire
    Shine
150 Come Rain or Come   Connie Francis        Essential Masters                         Burning Fire
    Shine
151 Come Rain or Come   Connie Francis        Now Is The Hour                           Mocking Bird
    Shine
152 Come Rain or Come   Connie Francis        Songs For You                             Mocking Bird
    Shine
153 Come Rain or Come   Connie Francis        The Ultimate Collection                   Burning Fire
    Shine
154 Come Rain or Come   Count Basie & Joe     Count Basie Swings & Joe Williams Sings   Stardust Records       USA371486106
    Shine               Williams
155 Come Rain or Come   Count Basie & Joe     Count Basie Swings & Joe Williams Sings   Stardust Records       USA371486106
    Shine               Williams
156 Come Rain or Come   Dick Haymes           Essential Crooner Ballads                 Vintage Masters        USA561224371
    Shine
157 Come Rain or Come   Dick Haymes           Essential Crooner Ballads                 VINTAGE MASTERS INC.   USA561224371
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 11 of 101 Page ID #:117


                                                             Exhibit C


                                          Infringement Chart
#       Composition              Artist                            Album                    Imprint                   ISRC
158 Come Rain or Come   Dinah Shore         The Ultimate Masters                    Classic Music International
    Shine
159 Come Rain or Come   Enoch Light         Persuasive Percussion 1960‐1961         Vintage Masters               USA561179556
    Shine
160 Come Rain or Come   Enoch Light         Persuasive Percussion 1960‐1961         Vintage Masters               USA561179556
    Shine
161 Come Rain or Come   Felicia Sanders     The Very Best of Felicia Sanders        Cleopatra Records             USA370936287
    Shine
162 Come Rain or Come   Felicia Sanders     The Very Best of Felicia Sanders        Master Classics               USA370936287
    Shine
163 Come Rain or Come   Fran Warren         Music From Robert De Niro               Soundtrack Classics
    Shine
164 Come Rain or Come   Fran Warren         Music From Robert De Niro Films         Soundtrack Classics           USA371185054
    Shine
165 Come Rain or Come   Fran Warren         Music From Robert De Niro Films         Soundtrack Classics
    Shine
166 Come Rain or Come   Fran Warren         Rain Songs                              Master Classics               USA371281970
    Shine
167 Come Rain or Come   Fran Warren         Rain Songs                              Master Classics
    Shine
168 Come Rain or Come   Fran Warren         The Very Best Of                        Master Classics
    Shine
169 Come Rain or Come   Fran Warren         The Very Best of Fran Warren            Master Classics Records       USA370919199
    Shine
170 Come Rain or Come   Frank Rosolino      Essential Jazz                          Stardust Records              USCHR1309869
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 12 of 101 Page ID #:118


                                                                 Exhibit C


                                           Infringement Chart
#       Composition             Artist                                Album                 Imprint            ISRC
171 Come Rain or Come   Frank Sinatra          Our Love Affair                      Mocking Bird
    Shine
172 Come Rain or Come   Garry Mulligan & The   Body &Soul                           Mocking Bird
    Shine               Concert Jazz Band
173 Come Rain or Come   Garry Mulligan & The   Body &Soul                           Mocking Bird
    Shine               Concert Jazz Band
174 Come Rain or Come   Gerry Mulligan         In Concert ‐ 1960                    Master Classics        USA371146580
    Shine
175 Come Rain or Come   Gerry Mulligan         In Concert ‐ 1960                    Master Classics        USA371146580
    Shine
176 Come Rain or Come   Gerry Mulligan         In Concert! 1960                     Vintage Masters        USA561327612
    Shine
177 Come Rain or Come   Gerry Mulligan         In Concert! 1960                     VINTAGE MASTERS INC.   USA561327612
    Shine
178 Come Rain or Come   Gerry Mulligan         Live & Rare Sessions                 Master Classics        USA371196917
    Shine
179 Come Rain or Come   Gerry Mulligan         Live & Rare Sessions                 Master Classics        USA371196917
    Shine
180 Come Rain or Come   Golddiggers            The Golddiggers                      Master Classics        USA371257185
    Shine
181 Come Rain or Come   Golddiggers            The Golddiggers                      Master Classics        USA371257185
    Shine
182 Come Rain or Come   Greg Morris            Soul Legend                          Cleopatra Records      USA371574162
    Shine
183 Come Rain or Come   Greg Morris            Soul Legend                          Vintage Masters        USA371574162
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 13 of 101 Page ID #:119


                                                                 Exhibit C


                                             Infringement Chart
#       Composition              Artist                                  Album                                 Imprint                ISRC
184 Come Rain or Come   Harold Arlen             Harold Arlen And His Songs                         Classic Music International
    Shine
185 Come Rain or Come   Herb & Lorraine Geller & Essential Jazz Masters                             Master Classics               USA371188691
    Shine               Red Mitchell & Mel Lewis
186 Come Rain or Come   Herb & Lorraine          Essential Jazz Masters                             Master Classics               USA371188691
    Shine               Geller;Mel Lewis;Red
                        Mitchell
187 Come Rain or Come   Horace Parlan            Essential Jazz Masters 1960‐1961                   Cleopatra Records             USA561402877
    Shine
188 Come Rain or Come   Horace Parlan            Essential Jazz Masters 1960‐1961                   Vintage Masters
    Shine
189 Come Rain or Come   Jack Kerouac             Beat Generation Poetry ‐ The Ultimate Collection   Master Classics               USA371173763
    Shine
190 Come Rain or Come   Jack Kerouac             Beat Generation Poetry ‐ The Ultimate Collection   Master Classics
    Shine
191 Come Rain or Come   Jerry Lewis              Very Best Of                                       Cleopatra Records             USA560731150
    Shine
192 Come Rain or Come   Jerry Lewis              Very Best Of                                       Stardust                      USA560731150
    Shine
193 Come Rain or Come   Jimmy Giuffre            100+ Essential Masters                             Classic Music International
    Shine
194 Come Rain or Come   Jimmy Heath & Blue       Greatest Jazz Masters                              Stardust Records              USV351313529
    Shine               Mitchell
195 Come Rain or Come   Jimmy Heath & Blue       Greatest Jazz Masters                              Stardust Records              USV351313529
    Shine               Mitchell
196 Come Rain or Come   Joe Williams             All‐Star Jazz Music                                Cleopatra Records             QMBZ91355562
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 14 of 101 Page ID #:120


                                                                 Exhibit C


                                             Infringement Chart
#       Composition             Artist                                 Album                   Imprint                 ISRC
197 Come Rain or Come   Joe Williams           Jazz Of The Century                     Cleopatra Records           QMDA71462326
    Shine
198 Come Rain or Come   Joe Williams           Voices In Jazz & Lounge                 Stardust Records            USA371654646
    Shine
199 Come Rain or Come   John Coltrane          Greatest Jazz Masters                   Vintage Masters
    Shine
200 Come Rain or Come   John Coltrane          Greatest Jazz Masters                   Vintage Masters             USA561156086
    Shine
201 Come Rain or Come   John Coltrane          Ultimate Jazz Collection                Rolled Gold Classics (UK)
    Shine
202 Come Rain or Come   John Whited            Essential Jazz Masters                  Master Classics
    Shine
203 Come Rain or Come   John Williams          Piano Essentials                        Vintage Masters             USA561290955
    Shine
204 Come Rain or Come   John Williams          Piano Essentials                        Vintage Masters             USA561290955
    Shine
205 Come Rain or Come   Johnny Janis           Guys And Dolls Of The 1950'S & 1960'S   Cleopatra Records           QMDA71332747
    Shine
206 Come Rain or Come   Johnny Janis           Jazz Vocal Essentials                   Vintage Masters             USA371641226
    Shine
207 Come Rain or Come   Johnny Janis           Jazz Vocal Essentials                   Vintage Masters             USA371641226
    Shine
208 Come Rain or Come   Johnny Whited;Pat      Essential Jazz Masters                  Master Classics             USA371219876
    Shine               Moran;Scott Lafaro
209 Come Rain or Come   Jr. Sammy Davis        Just for Lovers                         Stardust Records (UK)
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 15 of 101 Page ID #:121


                                                            Exhibit C


                                          Infringement Chart
#       Composition             Artist                             Album                         Imprint                ISRC
210 Come Rain or Come   Jr. Sammy Davis     The Best Of                               Stardust
    Shine
211 Come Rain or Come   Judy Garland        100+ Timeless Classics                    Classic Music International
    Shine
212 Come Rain or Come   Judy Garland        Divas Of The Silver Screen                Classic Music International
    Shine
213 Come Rain or Come   Judy Garland        Hollywood Hi‐Fi                           Classic Music International
    Shine
214 Come Rain or Come   Judy Garland        Kiss Me, I'm Irish On St. Patrick's Day   Rolled Gold Classics (UK)
    Shine
215 Come Rain or Come   Judy Garland        Magic Memories                            Classic Music International
    Shine
216 Come Rain or Come   Judy Garland        The Best Of                               Burning Fire
    Shine
217 Come Rain or Come   Judy Garland        The Very Best of Judy Garland             Cleopatra Records             USA560744328
    Shine
218 Come Rain or Come   Judy Garland        The Very Best of Judy Garland             Stardust
    Shine
219 Come Rain or Come   Jules Farmer        Essential Masters                         Cleopatra Records             QM6XS1603008
    Shine
220 Come Rain or Come   Jules Farmer        Essential Masters                         Stardust Records
    Shine
221 Come Rain or Come   Kate Smith          30 Vocal Classics                         Master Classics               USA371290324
    Shine
222 Come Rain or Come   Kate Smith          30 Vocal Classics                         Master Classics
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 16 of 101 Page ID #:122


                                                               Exhibit C


                                           Infringement Chart
#       Composition             Artist                               Album                  Imprint                   ISRC
223 Come Rain or Come   Kate Smith           Greatest Hits                          Burning Fire
    Shine
224 Come Rain or Come   Kay Stevens          Ruckus At The Riviera! Live '61        Cleopatra Records             USA561209072
    Shine
225 Come Rain or Come   Kay Stevens          Ruckus At the Riviera! Live '61        Vintage Masters
    Shine
226 Come Rain or Come   Kenny Drew           Greatest Jazz Masters                  Vintage Masters               USA561139853
    Shine
227 Come Rain or Come   Kenny Drew           Greatest Jazz Masters                  Vintage Masters
    Shine
228 Come Rain or Come   Kenny Drew Trio      Jazz Essentials                        Master Classics
    Shine
229 Come Rain or Come   Len Barry            1‐2‐3 The Best Of                      Master Classics               USA371298892
    Shine
230 Come Rain or Come   Margaret Whiting     The Very Best Of                       Classic Music International
    Shine
231 Come Rain or Come   Margie Anderson      The Blues (1959)                       Screenland Records            USA371486360
    Shine
232 Come Rain or Come   Margie Rayburn       Female Jazz Lounge                     Stardust Records              QMFMG1357694
    Shine
233 Come Rain or Come   Margie Rayburn       Female Jazz Lounge                     Stardust Records              QMFMG1357694
    Shine
234 Come Rain or Come   Margie Rayburn       Margie                                 Stardust Records              USCHR1398759
    Shine
235 Come Rain or Come   Margie Rayburn       Margie                                 Stardust Records              USCHR1398759
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 17 of 101 Page ID #:123


                                                               Exhibit C


                                            Infringement Chart
#       Composition             Artist                                 Album                   Imprint                ISRC
236 Come Rain or Come   Max Roach              Essential Masters                    Stardust Records              USA371653619
    Shine
237 Come Rain or Come   Max Roach              Essential Masters                    Stardust Records
    Shine
238 Come Rain or Come   Max Roach              Jazz Best 1961‐1965                  Cleopatra Records             QMFMG1478639
    Shine
239 Come Rain or Come   Maxine Sullivan        100 Classic Tracks                   Classic Music International
    Shine
240 Come Rain or Come   Maxine Sullivan        The Ultimate Collection              Burning Fire
    Shine
241 Come Rain or Come   Maxine Sullivan        The Very Best Of                     Master Classics
    Shine
242 Come Rain or Come   Maxine Sullivan        The Very Best of Maxine Sullivan     Master Classics Records       USA560935613
    Shine
243 Come Rain or Come   Miles Davis            New Age Songs                        Mocking Bird
    Shine
244 Come Rain or Come   Miles Davis            New Age Songs                        Mocking Bird
    Shine
245 Come Rain or Come   Miles Davis            The Best Of                          Stardust                      USA560744693
    Shine
246 Come Rain or Come   Miles Davis            The Best Of 23 Jan 20                Stardust
    Shine
247 Come Rain or Come   Miles Davis;Sarah      The Best Of                          Stardust                      USA560744693
    Shine               Vaughan
248 Come Rain or Come   Milt Jackson & Lucky   Essential Jazz Masters               Vintage Masters               USA561422692
    Shine               Thompson
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 18 of 101 Page ID #:124


                                                                  Exhibit C


                                           Infringement Chart
#       Composition             Artist                                Album                 Imprint                   ISRC
249 Come Rain or Come   Milt Jackson & Lucky     Essential Jazz Masters             Vintage Masters
    Shine               Thompson
250 Come Rain or Come   Oscar Pettiford          The Very Best Of                   Master Classics
    Shine
251 Come Rain or Come   Pat Moran                Essential Jazz Masters             Master Classics               USA371219878
    Shine
252 Come Rain or Come   Pat Moran                Essential Jazz Masters             Master Classics Records       USA371219876
    Shine
253 Come Rain or Come   Pat Moran;Scott Lafaro   Essential Jazz Masters             Master Classics               USA371227451
    Shine
254 Come Rain or Come   Patti Page               Another Time; Another Place        Goldenlane Records            US6R21357465
    Shine
255 Come Rain or Come   Paula May                The Blues                          Stardust Records              USA371385203
    Shine
256 Come Rain or Come   Polly Bergen             My Heart Sings                     Vintage Masters               USA561311968
    Shine
257 Come Rain or Come   Polly Bergen             My Heart Sings                     Vintage Masters               USA561311968
    Shine
258 Come Rain or Come   Polly Bergen             Vintage Memories                   Master Classics               USA370915544
    Shine
259 Come Rain or Come   Polly Bergen             Vintage Memories                   Master Classics               USA370915544
    Shine
260 Come Rain or Come   Polly Bergen             Vintage Memories                   Master Classics               USA370915544
    Shine
261 Come Rain or Come   Ray Charles              100 American R&B Classics          Classic Music International
    Shine
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 19 of 101 Page ID #:125


                                                                  Exhibit C


                                           Infringement Chart
#       Composition             Artist                                 Album                       Imprint                   ISRC
262 Come Rain or Come   Ray Charles             Love Collection                            Classic Music International
    Shine
263 Come Rain or Come   Ray Charles             Massive Pop Songs Of The                   Burning Fire
    Shine
264 Come Rain or Come   Ray Charles             Platinum Masters                           Rolled Gold Classics (UK)
    Shine
265 Come Rain or Come   Ray Charles             The No. 1 American Songbook Ever!          Goldenlane Records            USA561101969
    Shine
266 Come Rain or Come   Ray Charles             The Ultimate Collection                    Classic Music International
    Shine
267 Come Rain or Come   Red Callender & Plas    The Pioneers of Jazz                       Stereo Magic
    Shine               Johnson
268 Come Rain or Come   Rita Moreno             Rita Moreno Sings                          Photoplay Records
    Shine
269 Come Rain or Come   Ruby Hill & Harold      St. Louis Woman (Original Motion Picture   Classic Music International
    Shine               Nicholas Harold Arlen   Soundtrack)
270 Come Rain or Come   Sam "The Man" Taylor    Cool Summer Jazz Chill Out                 Stereo Magic                  QMFMF1429943
    Shine
271 Come Rain or Come   Sam "The Man" Taylor    Cool Summer Jazz Chill Out                 Stereo Magic Records          QMFMF1429943
    Shine
272 Come Rain or Come   Sam Jones               The Soul Society                           Stardust Records              US6R21393818
    Shine
273 Come Rain or Come   Sam Jones               The Soul Society                           Stardust Records              US6R21393818
    Shine
274 Come Rain or Come   Sam Jones & Jimmy Cobb The Very Best Of Wynton Kelly               Classic Music International
    Shine               Wynton Kelly
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 20 of 101 Page ID #:126


                                                                Exhibit C


                                          Infringement Chart
#       Composition              Artist                             Album                                 Imprint       ISRC
275 Come Rain or Come   Sammy Davis Jr.       Just For Lovers                                  Stardust Records     USA371531174
    Shine
276 Come Rain or Come   Sammy Davis Jr.       The Best Of                                      Cleopatra Records    USA560736945
    Shine
277 Come Rain or Come   Sarah Vaughan         Swing And Bebop With                             Mocking Bird
    Shine
278 Come Rain or Come   Sarah Vaughan         The Ultimate Collection                          Burning Fire
    Shine
279 Come Rain or Come   Sarah Vaughan Miles   The Best Of                                      Stardust             USA370964214
    Shine               Davis
280 Come Rain or Come   Scott LaFaro          Essential Jazz Masters                           Master Classics
    Shine
281 Come Rain or Come   Scott LaFaro          Essential Jazz Masters                           Master Classics
    Shine
282 Come Rain or Come   Shirley Horn          Embers & Ashes ‐ Songs Of Love Lost              Stardust Records     USA371464409
    Shine
283 Come Rain or Come   Shirley Horn          Embers & Ashes ‐ Songs Of Love Lost              Stardust Records     USA371464409
    Shine
284 Come Rain or Come   Shirley Horn          Vocal Jazz Greats                                Vintage Masters      USA561139106
    Shine
285 Come Rain or Come   Shirley Horn          Vocal Jazz Greats                                Vintage Masters      USA561139106
    Shine
286 Come Rain or Come   Sonny Stitt           Sonny Stitt Plays Arrangements From The Pen Of   Master Classics      USA371299175
    Shine                                     Johnny Richards & Quincy Jones
287 Come Rain or Come   Sonny Stitt           Sonny Stitt Plays Arrangements From The Pen Of   Master Classics      USA371299175
    Shine                                     Johnny Richards & Quincy Jones
                        Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 21 of 101 Page ID #:127


                                                                     Exhibit C


                                              Infringement Chart
#       Composition              Artist                                  Album                     Imprint                   ISRC
288 Come Rain or Come   Stanley Turrentine       Jazz Classics (1960‐1961)                 Stardust Records              US6R21315446
    Shine
289 Come Rain or Come   Stanley Turrentine       Jazz Classics (1960‐1961)                 Stardust Records
    Shine
290 Come Rain or Come   The Charlie Mariano      Jazz! Jazz! Jazz!                         Classic Music International
    Shine               Sextet
291 Come Rain or Come   The Harold Land Quartet Live In Canada, 1958                       Master Classics
    Shine
292 Come Rain or Come   The Harold Land Quartet Live In Canada; 1958                       Master Classics               USA371172086
    Shine
293 Come Rain or Come   The Harold Land‐Carmell The Essential Masters                      Master Classics               USA371080618
    Shine               Jones Quintet
294 Come Rain or Come   The Harold Land‐Carmell The Essential Masters                      Master Classics               USA371080618
    Shine               Jones Quintet
295 Come Rain or Come   The Kai Winding Septet   Trombone Panorama                         Stardust Records              QMFMG1365775
    Shine
296 Come Rain or Come   The Kai Winding Septet   Trombone Panorama                         Stardust Records              QMFMG1365775
    Shine
297 Come Rain or Come   The Kenny Drew Trio      Jazz Essentials                           Master Classics               USA371152914
    Shine
298 Come Rain or Come   Tommy Dorsey             Massive Pop Songs Of The 50s              Burning Fire
    Shine
299 Come Rain or Come   Tommy Tucker             Hi‐Heel Sneakers: The Best Of             Master Classics               USA371210559
    Shine
300 Come Rain or Come   Various Artists          Swingin' Jazz Classics ‐ Deluxe Edition   Cleopatra Records             US6R21466532
    Shine
                          Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 22 of 101 Page ID #:128


                                                                   Exhibit C


                                               Infringement Chart
#       Composition                Artist                                 Album                    Imprint                   ISRC
301 Come Rain or Come     Various Artists          The Pioneers Of Jazz                    Cleopatra Records             QMDA71461858
    Shine
302 Come Rain or Come     Wynton Kelly             101 Jazz Classics                       Rolled Gold Classics (UK)
    Shine
303 Come Rain or Come     Wynton Kelly             Piano Blues Essentials                  Master Classics               USA371273085
    Shine
304 Come Rain or Come     Wynton Kelly             Piano Blues Essentials                  Master Classics
    Shine
305 Come Rain or Come     Wynton Kelly             Platinum Masters                        Rolled Gold Classics (UK)
    Shine
306 Don't Like Goodbyes   Bill Henderson           Vocal & Jazz Best                       Master Classics Records
307 Down With Love        Blossom Dearie           The Ultimate Collection                 Rolled Gold Classics (UK)
308 Down With Love        Blossom Dearie           The Very Best of Blossom Dearie         Master Classics               USA371115230
309 Down With Love        Bobby Short              Greatest Vocal Classics                 Classic Music International
310 Down With Love        Jeri Southern            Essential Masters                       Burning Fire
311 Down With Love        Lee Wiley                Sings Rodgers & Hart And Harold Arlen   Cleopatra Records             US6R21315340
312 Down With Love        Lee Wiley                Sings Rodgers & Hart and Harold Arlen   Master Classics               US6R21315340
313 Down With Love        Lee Wiley                The Very Best of Lee Wiley              Vintage Masters               USA561446288
314 Down With Love        Lee Wiley                The Very Best of Lee Wiley              Vintage Masters
315 Evelina               Bing Crosby, Toots       Bloomer Girl                            Classic Music International
                          Camerata & Decca
                          Orchestra
316 Evelina               Cass Daley               The Very Best of Cass Daley             Goldenlane Records
317 Evelina               David Brooks & Celeste   Bloomer Girl                            Classic Music International
                          Holm
                            Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 23 of 101 Page ID #:129


                                                                      Exhibit C


                                                  Infringement Chart
#        Composition                 Artist                                  Album                              Imprint                   ISRC
318 Evelina                 Various artists           101 Broadway Classics (1935‐1960)                 Classic Music International
319 Evelina                 Various artists           Bloomer Girl                                      Classic Music International
320 Evelina                 Various artists           Bloomer Girl                                      Classic Music International
321 Fancy Meeting You       Billy Mitchell, Charlie   Live In Paris, 1960                               Master Classics
                            Fowlkes, Count Basie
322 For Every Fish          Adelaide Hall             Jamaica (Original 1957 Cast Recording)            Soundtrack Classics           USA371417161
323 For Every Fish          Adelaide Hall             Jamaica (Original 1957 Cast Recording)            Soundtrack Classics           USA371417161
324 For Every Fish          Adelaide Hall             Jamaica (Original Motion Picture Soundtrack)      Classic Music International
325 For Every Fish          Lena Horne                100 Vocal Classics                                Classic Music International
326 For Every Man There’s   Benny Goodman & His       100 Vocal & Jazz Classics ‐ Vol. 17 (1947‐1949)   Stardust Records              USA371424721
    A Woman                 Orchestra
327 For Every Man There’s   Connie Russell            The Very Best of Connie Russell                   Vintage Masters               USA561275284
    A Woman
328 For Every Man There’s   Ethel Ennis               Once Again                                        Stardust Records              USV291373400
    A Woman
329 For Every Man There’s   Mal Waldron               Essential Jazz Masters (1956‐1961)                Stardust Records              USCHR1387609
    A Woman
330 For Every Man There’s   Peggy Lee                 100 Vocal Classics                                Master Classics               QMFMG1309821
    A Woman
331 For Every Man There’s   Peggy Lee & Benny         The Complete Best Of                              Cleopatra Records             USA560737298
    A Woman                 Goodman
332 For Every Man There’s   Shirley Bassey            The Ultimate Collection 1957‐1961                 Cleopatra Records             US6R21366218
    A Woman
333 For Every Man There’s   Shirley Bassey            Voice Of The Century                              Cleopatra Records             QMDA71416217
    A Woman
                       Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 24 of 101 Page ID #:130


                                                                   Exhibit C


                                              Infringement Chart
#       Composition              Artist                                 Album                           Imprint                   ISRC
334 Fun To Be Fooled   Anita Ellis                The Very Best of Anita Ellis                  Master Classics               USA371182686
335 Fun To Be Fooled   Anita Ellis                The Very Best of Anita Ellis                  Master Classics               USA371182686
336 Fun To Be Fooled   Jackie Paris               Sings Gershwin                                Classic Music International
337 Fun To Be Fooled   Jackie Paris               Sings Gershwin                                Classic Music International
338 Fun To Be Fooled   Lee Wiley                  Sings Rodgers & Hart And Harold Arlen         Cleopatra Records             US6R21315341
339 Fun To Be Fooled   Lee Wiley                  Sings Rodgers & Hart and Harold Arlen         Master Classics               US6R21315341
340 Fun To Be Fooled   Lee Wiley                  The Very Best of Lee Wiley                    Vintage Masters               USA561446291
341 Fun To Be Fooled   Lee Wiley                  The Very Best of Lee Wiley                    Vintage Masters               USA561446291
342 Fun To Be Fooled   Mabel Mercer               100+ Vocal Classics                           Classic Music International
343 Get Happy          Harry Sweets Edison        Archive Of American Popular Music 1946‐1951   Master Classics               USA371046097
344 Get Happy          Art Tatum                  The Ultimate Collection                       Classic Music International
345 Get Happy          Barbara Carroll Trio       The Ultimate Collection                       Burning Fire
346 Get Happy          Benny Goodman              B.G. In Hi‐Fi                                 Master Classics               USA561055902
347 Get Happy          Benny Goodman              B.G. In Hi‐Fi                                 Master Classics               USA561055902
348 Get Happy          Benny Goodman              Jazz For Everybody Vol. 1                     Mocking Bird
349 Get Happy          Benny Goodman              Jazz For Everybody Vol. 1                     Mocking Bird
350 Get Happy          Benny Goodman              Very Best Of                                  Cleopatra Records             USA560725809
351 Get Happy          Benny Goodman & His        The Best Of The Big Bands                     Burning Fire
                       Orchestra
352 Get Happy          Bill Anthony, Frank Isola, Essential Jazz Masters                        Stardust Records (UK)
                       Stan Getz Tony Fruscella
353 Get Happy          Bill Anthony;Frank         Essential Jazz Masters                        Stardust Records              USA371486912
                       Isola;Stan Getz
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 25 of 101 Page ID #:131


                                                                Exhibit C


                                            Infringement Chart
#       Composition            Artist                                Album                     Imprint                   ISRC
354 Get Happy         Bud Powell               The Ultimate Collection                 Burning Fire
355 Get Happy         Bud Powell               The Ultimate Collection                 Classic Music International
356 Get Happy         Bud Powell               This Is Jazz, Vol 2                     Burning Fire
357 Get Happy         Buddy Clark;Claude       Essential Jazz Masters                  Master Classics               USA371184581
                      Williamson; Larry Bunker
358 Get Happy         Buddy DeFranco           The Very Best of Buddy DeFranco         Master Classics               USA371277102
359 Get Happy         Buddy DeFranco           The Very Best of Buddy DeFranco         Master Classics               USA371277102
360 Get Happy         Chet Baker, Gerry        One Night Only                          Master Classics               USA560955451
                      Mulligan Lee Konitz
361 Get Happy         Claude Williamson &      Essential Jazz Masters                  Master Classics               USA371184581
                      Buddy Clark & Larry
                      Bunker
362 Get Happy         Coleman Hawkins          African‐american Jazz Icons, Volume 1   Burning Fire
363 Get Happy         Coleman Hawkins          The Ultimate Greatest Collection        Burning Fire
364 Get Happy         David Carroll            Essential Easy Listening                Master Classics
365 Get Happy         Derek Smith              The Very Best Of                        Master Classics
366 Get Happy         Derek Smith;Johnny       The Very Best of Johnny Dankworth       Master Classics               USA371156287
                      Dankworth & His
                      Orchestra
367 Get Happy         Dorothy Collins          The Very Best of Dorothy Collins        Master Classics               USA561018089
368 Get Happy         Dorothy Collins          The Very Best of Dorothy Collins        Master Classics               USA561018089
369 Get Happy         Eddie Costa              50+ Jazz Essentials                     Classic Music International
370 Get Happy         Emilio Reyes             Merengue Hits                           Goldenlane Records            USA371194626
371 Get Happy         Emilio Reyes             Merengue Hits                           Goldenlane Records            USA371194626
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 26 of 101 Page ID #:132


                                                               Exhibit C


                                            Infringement Chart
#       Composition            Artist                                 Album                                   Imprint                ISRC
372 Get Happy         Frank Sinatra             Famous Jazz For All ‐ When You                     Mocking Bird
373 Get Happy         Frankie Trumbauer & His 100 Vocal & Jazz Classics ‐ Vol. 2 (1928‐1931)       Stardust Records              USA371355449
                      Orchestra
374 Get Happy         Frankie Trumbauer & His 100 Vocal & Jazz Classics ‐ Vol. 2 (1928‐1931)       Stardust Records              USA371355449
                      Orchestra
375 Get Happy         Gerry Mulligan & Chet     Essential Jazz Masters                             Stardust Records
                      Baker
376 Get Happy         Gerry Mulligan & Chet     Essential Jazz Masters                             Stardust Records              USA371621235
                      Baker
377 Get Happy         Harry James and His       The Young Man With A Horn                          Classic Music International
                      Orchestra
378 Get Happy         Harry Sweets Edison       Archive Of American Popular Music                  Master Classics
379 Get Happy         J. J. Johnson             The Very Best of J. J. Johnson                     Cleopatra Records             USA560731085
380 Get Happy         J.J. Johnson              The Very Best of J.J. Johnson                      Stardust                      USA560731085
381 Get Happy         J.J. Johnson & Kai        100+ Greatest Trombone Performances Of             Classic Music International
                      Winding
382 Get Happy         J.J. Johnson & Kenny      The Very Best Of J.J. Johnson                      Classic Music International
                      Clarke
383 Get Happy         Jane Froman               The Very Best of Jane Froman                       Master Classics               USA371064130
384 Get Happy         Jane Froman               The Very Best of Jane Froman                       Master Classics               USA371064130
385 Get Happy         Jane Froman               With A Song In My Heart                            Master Classics               USA371265739
386 Get Happy         Jane Froman               With A Song In My Heart (Music From The Original   Master Classics               USA371265739
                                                1952 Motion Picture Soundtrack)
387 Get Happy         Jerry Lewis               Very Best Of                                       Cleopatra Records             USA560731145
388 Get Happy         Jerry Lewis               Very Best Of                                       Stardust                      USA560731145
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 27 of 101 Page ID #:133


                                                                Exhibit C


                                            Infringement Chart
#       Composition            Artist                                     Album              Imprint                ISRC
389 Get Happy         Jimmy Smith                Classic Jazz 1956‐1960           Vintage Masters               USA561191254
390 Get Happy         Jimmy Smith                Classic Jazz 1956‐1960           Vintage Masters
391 Get Happy         Jimmy Smith                The Very Best of Jimmy Smith     Stardust                      USA560789272
392 Get Happy         Jimmy Smith                The Very Best of Jimmy Smith     Stardust                      USA560789272
393 Get Happy         Joan Merrill               The Rare Concert & Radio Years   Cleopatra Records             QM6XS1600282
394 Get Happy         Joan Merrill               The Rare Concert & Radio Years   Photoplay Records
395 Get Happy         Joe Harriott               Early Free Jazz Fusion           Vintage Masters               USA561155404
396 Get Happy         Joe Harriott               Early Free Jazz Fusion           Vintage Masters               USA561155404
397 Get Happy         Joe Harriott               Essential Jazz Masters           Vintage Masters               USA561142764
398 Get Happy         Joe Harriott & Tony        Ultimate Retro Jazz Lounge       Stardust Records              QMFMG1357908
                      Kinsey Trio
399 Get Happy         Joe Harriott;Tony Kinsey   Ultimate Retro Jazz Lounge       Stardust Records              QMFMG1357908
                      Trio
400 Get Happy         John Williams              Piano Essentials                 Vintage Masters               USA561290924
401 Get Happy         John Williams              Piano Essentials                 Vintage Masters               USA561290924
402 Get Happy         Judy Garland               100+ Greatest Shows On Earth     Classic Music International
403 Get Happy         Judy Garland               100+ Timeless Classics           Classic Music International
404 Get Happy         Judy Garland               A Night At The Palace            Cleopatra Records             USA560955430
405 Get Happy         Judy Garland               A Night At The Palace            Master Classics               USA560955430
406 Get Happy         Judy Garland               Great American Songbook          Classic Music International
407 Get Happy         Judy Garland               Movie Themes For Summer          Rolled Gold Classics (UK)
408 Get Happy         Judy Garland               No. 1 Musical Collection Ever!   Cleopatra Records             USA561387816
409 Get Happy         Judy Garland               No. 1 Musical Collection Ever!   Soundtrack Classics
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 28 of 101 Page ID #:134


                                                                 Exhibit C


                                          Infringement Chart
#       Composition              Artist                                Album                                  Imprint                ISRC
410 Get Happy         Judy Garland              The Great American Songbook                        Burning Fire
411 Get Happy         Judy Garland              The Greatest Shows On Earth                        Classic Music International
412 Get Happy         Judy Garland              The Very Best of Judy Garland                      Stardust                      USA560744332
413 Get Happy         Judy Garland              Vocal Wedding Collection                           Cleopatra Records             QMFME1349945
414 Get Happy         Judy Garland              Wizard Of Oz & The Greatest Hollywood Moments      Burning Fire
415 Get Happy         Judy Garland & The M‐G‐ The Greatest Shows On Earth                          Burning Fire
                      M Studio Chorus
416 Get Happy         Judy Garland and The      Summer Stock (Original Motion Picture Soundtrack) Classic Music International
                      MGM Studio Chorus
417 Get Happy         Judy Garland and The      The Greatest Shows On Earth                        Classic Music International
                      MGM Studio Chorus
418 Get Happy         Kathy Kirby               Greatesthits                                       Master Classics               USA371231871
419 Get Happy         Kenny Burrell             Essential Masters                                  Burning Fire
420 Get Happy         Kenny Burrell             Essential Masters                                  Burning Fire
421 Get Happy         Lars Gullin               Essential Jazz Masters                             Cleopatra Records             QM6XS1603111
422 Get Happy         Lars Gullin               Essential Jazz Masters                             Stardust Records
423 Get Happy         Lee Konitz; Chet Baker;   One Night Only                                     Cleopatra Records             USA560955451
                      Gerry Mulligan
424 Get Happy         Lou Levy                  Essential Jazz Masters                             Master Classics               USA371288598
425 Get Happy         Lou Levy                  Essential Jazz Masters                             Master Classics               USA371288598
426 Get Happy         Mal Waldron               Essential Jazz Masters (1956‐1961)                 Stardust Records
427 Get Happy         Mal Waldron               Essential Jazz Masters (1956‐1961)                 Stardust Records              USCHR1387613
428 Get Happy         Mary Kaye Trio            A Night In Las Vegas                               Master Classics
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 29 of 101 Page ID #:135


                                                             Exhibit C


                                           Infringement Chart
#       Composition            Artist                                Album                               Imprint                ISRC
429 Get Happy         Nelson Riddle          100+ Classic Masters                             Classic Music International
430 Get Happy         Oscar Peterson         Easy Street Jazz Vol.3 ‐ Chattanooga Choo Choo   Mocking Bird
431 Get Happy         Oscar Peterson         The Greatest Collection                          Classic Music International
432 Get Happy         Oscar Peterson         The Very Best of Oscar Peterson                  Cleopatra Records             USA560736916
433 Get Happy         Oscar Peterson         The Very Best of Oscar Peterson                  Stardust
434 Get Happy         Randy Weston           Essential Jazz Masters                           Stardust Records              USA371359824
435 Get Happy         Randy Weston           Essential Jazz Masters                           Stardust Records (UK)
436 Get Happy         Ray Nance              Body and Soul                                    Stardust Records
437 Get Happy         Ray Nance              Body And Soul                                    Stardust Records              USA561309575
438 Get Happy         Sal Salvador           Essential Guitar Masters                         Master Classics               USA371185216
439 Get Happy         Sal Salvador           Essential Guitar Masters                         Master Classics               USA371185216
440 Get Happy         Sal Salvador           Jazz Guitar Greats                               Master Classics               USA371133689
441 Get Happy         Sal Salvador           Jazz Guitar Greats                               Master Classics               USA371133689
442 Get Happy         Sammy Stokes;Tony      Essential Jazz Masters                           Vintage Masters               USA561142764
                      Kinsey
443 Get Happy         Shorty Rogers          100+ Classics                                    Classic Music International
444 Get Happy         Stan Getz              Greatest Jazz Masters                            Burning Fire
445 Get Happy         The Mary Kaye Trio     A Night In Las Vegas                             Master Classics               USA371210493
446 Get Happy         Tony Fruscella         Live Sessions                                    Master Classics
447 Get Happy         Tony Fruscella         Live Sessions                                    Master Classics               USA371071580
448 Get Happy         Various Artists        Romantic Jazz & Love Songs                       Cleopatra Records             QMFMG1452495
449 Get Happy         Various Artists        The Great American Songbook                      Stardust                      USA560791149
                          Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 30 of 101 Page ID #:136


                                                                 Exhibit C


                                               Infringement Chart
#        Composition              Artist                                Album                  Imprint          ISRC
450 Happy As The Day Is   Duke Ellington         Highlights                            Mocking Bird
    Long
451 Happy As The Day Is   Duke Ellington         I Can't Give You Anything But Love    Mocking Bird
    Long
452 Happy As The Day Is   Fletcher Henderson     Essential Big Band Masters            Stardust Records     USA371504735
    Long
453 Happy As The Day Is   Fletcher Henderson     The Very Best of Fletcher Henderson   Stardust Records     USA371453332
    Long
454 Hooray For Love       Bill Henderson         Vocal & Jazz Best                     Master Classics      USA371219079
455 Hooray For Love       Bobby Short            All‐Star Jazz Music                   Cleopatra Records    QMBZ91355621
456 Hooray For Love       Bobby Short            Jazz Of The Century                   Cleopatra Records    QMDA71462383
457 Hooray For Love       Bobby Short            Voices In Jazz & Lounge               Stardust Records     USA371654709
458 Hooray For Love       Debbie Reynolds        The Very Best Of                      Photoplay Records
459 Hooray For Love       Debbie Reynolds        The Very Best of Debbie Reynolds      Cleopatra Records    QMDA71491760
460 Hooray For Love       Debbie Reynolds        The Very Best of Debbie Reynolds      Cleopatra Records    QMDA71491753
461 Hooray For Love       Debbie Reynolds        The Very Best of Debbie Reynolds      Cleopatra Records    USA560515190
462 Hooray For Love       Debbie Reynolds        The Very Best of Debbie Reynolds      Cleopatra Records    USA560515189
463 Hooray For Love       Gordon MacRae          Greatest Hits                         Goldenlane Records   USCHR1398645
464 Hooray For Love       Mavis Rivers           The Very Best of Mavis Rivers         Cleopatra Records    QMDA61350571
465 Hooray For Love       Mel Tormé              The Best Of                           Stardust Records     USA560871967
466 Hooray For Love       Mel Tormé              The Best of Mel Tormé                 Stardust Records
467 Hooray For Love       Shirley Bassey         The Ultimate Collection 1957‐1961     Cleopatra Records    US6R21366226
468 Hooray For Love       Shirley Bassey         Voice Of The Century                  Cleopatra Records    QMDA71416224
                                Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 31 of 101 Page ID #:137


                                                                        Exhibit C


                                                      Infringement Chart
#         Composition                    Artist                              Album                                Imprint                ISRC
469 House of Flowers            Diahann Carroll         Essential Vocal Greats                         Classic Music International
470 I Don't Think I'll End It   Lena Horne              100 Vocal Classics                             Classic Music International
    All Today
471 I Don't Think I'll End It   Lena Horne & Ricardo    Jamaica (Original Motion Picture Soundtrack)   Classic Music International
    All Today                   Montalban
472 I Don't Think I'll End It   Lena Horne, Ricardo     Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417162
    All Today                   Montalban
473 I Don't Think I'll End It   Lena Horne, Richardo    Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417162
    All Today                   Montalban
474 I Gotta Right To Sing       Al Hibbler              Unchained Melody ‐ The Best Of                 Master Classics               USA371166089
    The Blues
475 I Gotta Right To Sing       Art Tatum               100 Jazz Classics                              Master Classics               USA371257370
    The Blues
476 I Gotta Right To Sing       Art Tatum               100 Jazz Classics                              Master Classics               USA371257370
    The Blues
477 I Gotta Right To Sing       Art Tatum               Blue Skies                                     Mocking Bird
    The Blues
478 I Gotta Right To Sing       Art Tatum               Blue Skies                                     Mocking Bird
    The Blues
479 I Gotta Right To Sing       Art Tatum               Piano Greats                                   Stardust                      USA560752621
    The Blues
480 I Gotta Right To Sing       Art Tatum               Rare Recordings                                Mocking Bird
    The Blues
481 I Gotta Right To Sing       Art Tatum               The Ultimate Collection                        Classic Music International
    The Blues
                            Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 32 of 101 Page ID #:138


                                                                  Exhibit C


                                              Infringement Chart
#        Composition                 Artist                             Album                              Imprint                   ISRC
482 I Gotta Right To Sing   Art Tatum             The Very Best Of                                 Classic Music International
    The Blues
483 I Gotta Right To Sing   Benny Goodman         The Ultimate Collection                          Burning Fire
    The Blues
484 I Gotta Right To Sing   Benny Goodman & His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355581 (?
    The Blues               Orchestra
485 I Gotta Right To Sing   Benny Goodman & His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355581 (?
    The Blues               Orchestra
486 I Gotta Right To Sing   Big Miller            Essential Rhythm & Blues                         Cleopatra Records             USA371196617
    The Blues
487 I Gotta Right To Sing   Big Miller            Essential Rhythm & Blues                         Master Classics               USA371196617
    The Blues
488 I Gotta Right To Sing   Big Miller            The Essential Collection                         Goldenlane Records            USV351346547
    The Blues
489 I Gotta Right To Sing   Big Miller            The Essential Collection                         Goldenlane Records            USV351346547
    The Blues
490 I Gotta Right To Sing   Billie Holiday        100 Greatest Billie Holiday Tracks               Classic Music International
    The Blues
491 I Gotta Right To Sing   Billie Holiday        100 Jazz Vocal Classics                          Classic Music International
    The Blues
492 I Gotta Right To Sing   Billie Holiday        Greatest Hits                                    Classic Music International
    The Blues
493 I Gotta Right To Sing   Billie Holiday        Greatest Hits                                    Cleopatra Records             USV291355206
    The Blues
494 I Gotta Right To Sing   Billie Holiday        Platinum Masters                                 Rolled Gold Classics (UK)
    The Blues
                            Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 33 of 101 Page ID #:139


                                                                      Exhibit C


                                                 Infringement Chart
#        Composition                 Artist                               Album                              Imprint                   ISRC
495 I Gotta Right To Sing   Billie Holliday         Everything I Have Is Yours                       Mocking Bird
    The Blues
496 I Gotta Right To Sing   Billy Eckstine          Classic Masters                                  Cleopatra Records             QMFMG1358637
    The Blues
497 I Gotta Right To Sing   Boyd Raeburn & Ginnie   Teen Rock                                        Vintage Masters               USA371640984
    The Blues               Powell
498 I Gotta Right To Sing   Boyd Raeburn & Ginnie   Teen Rock                                        VINTAGE MASTERS INC.          USA371640984
    The Blues               Powell
499 I Gotta Right To Sing   Cab Calloway & His      100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355570 (?
    The Blues               Orchestra
500 I Gotta Right To Sing   Cab Calloway & His      100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355570 (?
    The Blues               Orchestra
501 I Gotta Right To Sing   Chris Connor            100+ Vocal Classics                              Classic Music International
    The Blues
502 I Gotta Right To Sing   Cootie Williams         Essential Jazz Masters                           Stardust Records              USA371424081
    The Blues
503 I Gotta Right To Sing   Dorothy Lamour          The Ultimate Collection                          Master Classics               USA561036829
    The Blues
504 I Gotta Right To Sing   Dorothy Lamour          The Ultimate Collection                          Master Classics               USA561036829
    The Blues
505 I Gotta Right To Sing   Dorothy Lamour          The Very Best of Dorothy Lamour                  Master Classics               USA370931877
    The Blues
506 I Gotta Right To Sing   Dorothy Lamour          The Very Best of Dorothy Lamour                  Master Classics
    The Blues
507 I Gotta Right To Sing   Enoch Light             Persuasive Percussion 1960‐1961                  Vintage Masters Inc.          USA561179594
    The Blues
                            Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 34 of 101 Page ID #:140


                                                                Exhibit C


                                              Infringement Chart
#        Composition                Artist                            Album                             Imprint          ISRC
508 I Gotta Right To Sing   Ethel Merman        The Very Best of Ethel Merman                   Burning Fire
    The Blues
509 I Gotta Right To Sing   George Chisholm     Essential Jazz Masters                          Cleopatra Records    USA371089536
    The Blues
510 I Gotta Right To Sing   George Chisholm     Essential Jazz Masters                          Master Classics      USA371089536
    The Blues
511 I Gotta Right To Sing   Ginny Simms         Flappers & Cabaret Jazz                         Stardust Records     QMDA61362694
    The Blues
512 I Gotta Right To Sing   Ginny Simms         Flappers & Cabaret Jazz                         Stardust Records     QMDA61362694
    The Blues
513 I Gotta Right To Sing   Ginny Simms         Girls Sing Jazz & Blues                         Cleopatra Records    QMBZ91394671
    The Blues
514 I Gotta Right To Sing   Ginny Simms         Girls Sing Jazz & Blues                         Stereo Magic
    The Blues
515 I Gotta Right To Sing   Ginny Simms         Greta Garbo ‐ Women of the Old Hollywood        Vintage Masters
    The Blues
516 I Gotta Right To Sing   Ginny Simms         Greta Garbo ‐ Women Of The Old Hollywood Jazz   Vintage Masters      USA561291696
    The Blues                                   Era
517 I Gotta Right To Sing   Ginny Simms         Tallulah Bankhead ‐ Old Hollywood Jazz Era      Cleopatra Records    USA561310720
    The Blues
518 I Gotta Right To Sing   Ginny Simms         Tallulah Bankhead ‐ Old Hollywood Jazz Era      Vintage Masters      USA561310720
    The Blues
519 I Gotta Right To Sing   Ginny Simms         Tallulah Bankhead ‐ Old Hollywood Jazz Era      Vintage Masters      USA561310720
    The Blues
520 I Gotta Right To Sing   Jack Teagarden      Greatest Hits                                   Goldenlane Records
    The Blues
                            Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 35 of 101 Page ID #:141


                                                                       Exhibit C


                                                Infringement Chart
#        Composition                Artist                                     Album              Imprint                   ISRC
521 I Gotta Right To Sing   Jack Teagarden             Greatest Hits                      Goldenlane Records            USA560900135
    The Blues
522 I Gotta Right To Sing   Jack Teagarden & His       100 Swing Jazz Classics            Master Classics               USA371276643
    The Blues               Orchestra
523 I Gotta Right To Sing   Jack Teagarden & His       Hipster Coffee & Jazz              Cleopatra Records             US6R21466150
    The Blues               Orchestra
524 I Gotta Right To Sing   Jack Teagarden & His       Oldies Mega Hits Of The Jazz Era   Cleopatra Records             QM6MZ1411664
    The Blues               Orchestra
525 I Gotta Right To Sing   Jack Teagarden And His     100 Swing Jazz Classics            Master Classics               USA371276643
    The Blues               Orchestra
526 I Gotta Right To Sing   Jimmy Giuffre & Jim Hall   100+ Essential Masters             Classic Music International
    The Blues               Trio
527 I Gotta Right To Sing   Judy Garland               100+ Timeless Classics             Classic Music International
    The Blues
528 I Gotta Right To Sing   Julie London               The Very Best of Julie London      Burning Fire
    The Blues
529 I Gotta Right To Sing   Lee Wiley                  The Very Best of Lee Wiley         Vintage Masters
    The Blues
530 I Gotta Right To Sing   Lee Wiley                  The Very Best of Lee Wiley         Vintage Masters               USA561446311
    The Blues
531 I Gotta Right To Sing   Lee Wiley                  Vintage Memories                   Master Classics               USA370915561
    The Blues
532 I Gotta Right To Sing   Lee Wiley                  Vintage Memories                   Master Classics               USA370915561
    The Blues
533 I Gotta Right To Sing   Lee Wiley                  Vintage Memories                   Master Classics               USA370915561
    The Blues
                            Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 36 of 101 Page ID #:142


                                                                Exhibit C


                                              Infringement Chart
#        Composition                Artist                            Album                           Imprint                   ISRC
534 I Gotta Right To Sing   Lena Horne          100 Vocal Classics                            Classic Music International
    The Blues
535 I Gotta Right To Sing   Lena Horne          150+ Jazz Love Classics                       Classic Music International
    The Blues
536 I Gotta Right To Sing   Lena Horne          50 Greatest Masters (1941‐1958)               Classic Music International
    The Blues
537 I Gotta Right To Sing   Lena Horne          Greatest Hits                                 Cleopatra Records             QMFME1413663
    The Blues
538 I Gotta Right To Sing   Lena Horne          You're My Thrill                              Mocking Bird
    The Blues
539 I Gotta Right To Sing   Lena Horne          You're My Thrill                              Mocking Bird
    The Blues
540 I Gotta Right To Sing   Louis Armstrong     100 Jazz Classics                             Master Classics               USA371144958
    The Blues
541 I Gotta Right To Sing   Louis Armstrong     100 Jazz Classics                             Master Classics               USA371144958
    The Blues
542 I Gotta Right To Sing   Louis Armstrong     100 Jazz Classics                             Master Classics               USA371144958
    The Blues
543 I Gotta Right To Sing   Louis Armstrong     100 Jazz Classics                             Master Classics               USA371144958
    The Blues
544 I Gotta Right To Sing   Louis Armstrong     Archive Of American Popular Music 1893‐1946   Master Classics               USA371044688
    The Blues
545 I Gotta Right To Sing   Louis Armstrong     Archive Of American Popular Music 1893‐1946   Master Classics               USA371044688
    The Blues
546 I Gotta Right To Sing   Louis Armstrong     Greatest Hits Of All Time,                    Classic Music International
    The Blues
                            Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 37 of 101 Page ID #:143


                                                                   Exhibit C


                                               Infringement Chart
#        Composition                Artist                                  Album                            Imprint                   ISRC
547 I Gotta Right To Sing   Louis Armstrong         In Concert, 1947                                 Vintage Masters
    The Blues
548 I Gotta Right To Sing   Louis Armstrong         In Concert, 1947                                 Vintage Masters
    The Blues
549 I Gotta Right To Sing   Louis Armstrong         In Concert; 1947                                 Vintage Masters               USA561422858
    The Blues
550 I Gotta Right To Sing   Louis Armstrong         In Concert; 1947                                 Vintage Masters               USA561422872
    The Blues
551 I Gotta Right To Sing   Louis Armstrong & His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355611 (?
    The Blues               Orchestra
552 I Gotta Right To Sing   Louis Armstrong & His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355611 (?
    The Blues               Orchestra
553 I Gotta Right To Sing   Mary Lou Brewer         My Man                                           Cleopatra Records             USA371559441
    The Blues
554 I Gotta Right To Sing   Mary Lou Brewer         My Man                                           Vintage Masters               USA371559441
    The Blues
555 I Gotta Right To Sing   Matt Dennis             Essential Jazz Lounge                            Master Classics               USA371197219
    The Blues
556 I Gotta Right To Sing   Matt Dennis             Essential Jazz Lounge                            Master Classics               USA371197219
    The Blues
557 I Gotta Right To Sing   Oscar Peterson          The Greatest Collection                          Classic Music International
    The Blues
558 I Gotta Right To Sing   Pete Fountain           Dixieland Essentials                             Stardust Records              USA371401943
    The Blues
559 I Had Myself A True     Don Shirley             The Ultimate Piano Jazz Collection               Classic Music International
    Love
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 38 of 101 Page ID #:144


                                                                     Exhibit C


                                                Infringement Chart
#        Composition                   Artist                              Album                  Imprint                   ISRC
560 I Never Has Seen Snow     Beverly Kenney         Sings with Jimmy Jones               Stardust Records              USV291363694
561 I Never Has Seen Snow     Beverly Kenney         Vocal and Jazz Essentials            Vintage Masers Inc.
562 I Never Has Seen Snow     Beverly Kenney         Vocal And Jazz Essentials            Vintage Masters               USA561423408
563 I Never Has Seen Snow     Eileen Farrell         The Very Best of Eileen Farrell      Stardus Records               USV351389006
564 I Never Has Seen Snow     Eileen Farrell         The Very Best of Eileen Farrell      Stardust Records              USV351389006
565 I Never Has Seen Snow     Merv Griffin           The Very Best of Merv Griffin        Cleopatra Records             QMBZ91357678
566 I Never Was Born          Joan McCracken & Decca Bloomer Girl                         Classic Music International
                              Chorus
567 I Never Was Born          Various artists        Bloomer Girl                         Classic Music International
568 I Wonder What Became Anita Ellis                 The Very Best of Anita Ellis         Master Classics Records       USA371182697
    Of Me
569 I Wonder What Became Audrey Morris               Female Jazz Lounge                   Stardust Records              QMFMG1357669
    Of Me
570 I Wonder What Became Carol Lawrence              An Evening With Carol Lawrence       Master Classics               QMFME1398271
    Of Me
571 I Wonder What Became Carol Lawrence              The Ultimate Collection              Master Classics Records       QMFMF1310261
    Of Me
572 I Wonder What Became Chris Connor                100+ Vocal Classics                  Classic Music International
    Of Me
573 I Wonder What Became Diahann Carroll             Essential Vocal Greats               Classic Music International
    Of Me
574 I Wonder What Became Lena Horne                  100 Vocal Classics                   Classic Music International
    Of Me
575 I’ve Got the World on a   Anita O'Day            100 Vocal Classics                   Master Classics
    String
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 39 of 101 Page ID #:145


                                                                       Exhibit C


                                                     Infringement Chart
#        Composition                   Artist                                Album                   Imprint       ISRC
576 I’ve Got the World on a   Anita O'Day              100 Vocal Classics                 Master Classics
    String
577 I’ve Got the World on a   Anita O'Day              100 Vocal Classics                 Master Classics      USA371226597
    String
578 I’ve Got the World on a   Anita O'Day              100 Vocal Classics                 Master Classics      USA371226661
    String
579 I’ve Got the World on a   Anita O'Day              All‐Star Jazz Music                Cleopatra Records
    String
580 I’ve Got the World on a   Anita O'Day              Jazz Of The Century                Cleopatra Records    QMDA71462380
    String
581 I’ve Got the World on a   Anita O'Day              Voices In Jazz & Lounge            Stardust Records     USA371654705
    String
582 I’ve Got the World on a   Art Tatum                Blue Skies                         Mocking Bird
    String
583 I’ve Got the World on a   Art Tatum                Blue Skies                         Mocking Bird
    String
584 I’ve Got the World on a   Art Tatum                Piano Greats                       Stardust             USA560752622
    String
585 I’ve Got the World on a   Art Tatum                Piano Greats                       Stardust             USA560752622
    String
586 I’ve Got the World on a   Art Tatum                Rare Recordings                    Mocking Bird
    String
587 I’ve Got the World on a   Barbara Carroll Trio     The Ultimate Collection            Burning Fire
    String
588 I’ve Got the World on a   Benny Carter             1954 ‐ The Very Best Of            Cleopatra Records    USA560730975
    String
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 40 of 101 Page ID #:146


                                                                           Exhibit C


                                                     Infringement Chart
#        Composition                   Artist                                     Album              Imprint                   ISRC
589 I’ve Got the World on a   Billy Taylor & Earl May   75 Jazz Classics                     Classic Music International
    String
590 I’ve Got the World on a   Billy Taylor Trio         Essential Jazz Masters               Master Classics               USA371188267
    String
591 I’ve Got the World on a   Billy Taylor Trio         Essential Jazz Masters               Master Classics               USA371188267
    String
592 I’ve Got the World on a   Billy Taylor Trio         Jazz of the 50's & 60's              Stereo Magic                  QMBZ91366125
    String
593 I’ve Got the World on a   Billy Taylor Trio         Jazz of the 50's & 60's              Stereo Magic Records          QMBZ91366125
    String
594 I’ve Got the World on a   Bobby Hackett             Essential Jazz Masters (1950‐1959)   Stardust Records (UK)
    String
595 I’ve Got the World on a   Bobbyhackett              Essentialjazzmasters(1950‐1959)      Stardust Records              QMFME1317289
    String
596 I’ve Got the World on a   Buddy Rich                Greatest Jazz Collection             Vintage Masters               USA561105616
    String
597 I’ve Got the World on a   Buddy Rich                Greatest Jazz Collection             Vintage Masters
    String
598 I’ve Got the World on a   Buster Bailey, Henry      The Ultimate Jazz Collection         Master Classics
    String                    "Red" Allen, Marty
                              Napoleon
599 I’ve Got the World on a   Buster Bailey;Henry Red   The Ultimate Jazz Collection         Master Classics               USA371227836
    String                    Allen; Marty Napoleon
600 I’ve Got the World on a   Cab Calloway              Black Jazz Of The '30S & '40S        Master Classics               USA561054317
    String
601 I’ve Got the World on a   Cab Calloway              Black Jazz Of The '30s & '40s        Master Classics               USA561054317
    String
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 41 of 101 Page ID #:147


                                                                      Exhibit C


                                                   Infringement Chart
#        Composition                  Artist                                Album                              Imprint          ISRC
602 I’ve Got the World on a   Cab Calloway            Greatest Hits                                    Cleopatra Records    USA560890894
    String
603 I’ve Got the World on a   Cab Calloway            Greatest Hits                                    Stardust Records     USA560890894
    String
604 I’ve Got the World on a   Cab Calloway & His      100 Swing & Big Band Classics                    Master Classics      USA561052455
    String                    Cotton Club Orchestra
605 I’ve Got the World on a   Cab Calloway & His      100 Swing & Big Band Classics                    Master Classics      USA561052455
    String                    Cotton Club Orchestra
606 I’ve Got the World on a   Cab Calloway & His      50 Greatest Big Band Hits                        Magic Gold Records
    String                    Cotton Club Orchestra
607 I’ve Got the World on a   Cab Calloway & His      Ultimate Big Band & Swing Classics               Master Classics
    String                    Cotton Club Orchestra
608 I’ve Got the World on a   Cab Calloway & His      100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records     USA371355584
    String                    Orchestra
609 I’ve Got the World on a   Cab Calloway & His      100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records     USA371355584
    String                    Orchestra
610 I’ve Got the World on a   Coleman Hawkins &       Essential Jazz Masters                           Master Classics      USA371155382
    String                    Henry
611 I’ve Got the World on a   Coleman Hawkins &       Essential Jazz Masters                           Master Classics      USA371155382
    String                    Henry
612 I’ve Got the World on a   Duke Ellington          Highlights                                       Mocking Bird
    String
613 I’ve Got the World on a   Duke Ellington          Highlights                                       Mocking Bird
    String
614 I’ve Got the World on a   Duke Ellington          I Can't Give You Anything                        Mocking Bird
    String
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 42 of 101 Page ID #:148


                                                                       Exhibit C


                                                  Infringement Chart
#        Composition                   Artist                               Album                      Imprint                ISRC
615 I’ve Got the World on a   Duke Ellington           I Can't Give You Anything But Love   Mocking Bird
    String
616 I’ve Got the World on a   Ella Fitzgerald          Greatest Hits                        Burning Fire                  USA560725381
    String
617 I’ve Got the World on a   Ella Fitzgerald          Greatest Hits                        Stardust
    String
618 I’ve Got the World on a   Ella Fitzgerald          Greatest Hits                        Stardust                      USA560725381
    String
619 I’ve Got the World on a   Ernie Henry              Essential Jazz Masters               Vintage Masters               USA371560878
    String
620 I’ve Got the World on a   Ernie Henry              Essential Jazz Masters               Vintage Masters               USA371560878
    String
621 I’ve Got the World on a   Erroll Garner            The Very Best Of                     Classic Music International
    String
622 I’ve Got the World on a   Flip Phillips & Oscar    100 Drum Classics                    Classic Music International
    String                    Peterson Buddy Rich
623 I’ve Got the World on a   Flip Phillips, Oscar     Essential Drum Madness               Burning Fire
    String                    Peterson, Herb Ellis &
                              Ray Brown Buddy Rich
624 I’ve Got the World on a   Frank Sinatra            100 Classics                         Classic Music International
    String
625 I’ve Got the World on a   Frank Sinatra            100 Classics                         Cleopatra Records             USV291367099
    String
626 I’ve Got the World on a   Frank Sinatra            50 Greatest Rat Pack Hits            Magic Gold Records
    String
627 I’ve Got the World on a   Frank Sinatra            Dean Martin & Friends                Burning Fire
    String
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 43 of 101 Page ID #:149


                                                                 Exhibit C


                                               Infringement Chart
#        Composition                  Artist                             Album                                  Imprint                   ISRC
628 I’ve Got the World on a   Frank Sinatra       Essential Masters                                     Classic Music International
    String
629 I’ve Got the World on a   Frank Sinatra       Frank Sinatra & The Rat                               Classic Music International
    String
630 I’ve Got the World on a   Frank Sinatra       Iconic Crooners Legends                               Rolled Gold Classics (UK)
    String
631 I’ve Got the World on a   Frank Sinatra       In Love With You                                      Mocking Bird
    String
632 I’ve Got the World on a   Frank Sinatra       Platinum Masters                                      Rolled Gold Classics (UK)
    String
633 I’ve Got the World on a   Frank Sinatra       Rat Pack Golden Collection                            Cleopatra Records             QMDA71337453
    String
634 I’ve Got the World on a   Frank Sinatra       Rat Pack Golden Collection                            Master Classics
    String
635 I’ve Got the World on a   Frank Sinatra       Rat Pack Heroes                                       Cleopatra Records             QMDA61322370
    String
636 I’ve Got the World on a   Frank Sinatra       Rat Pack Heroes                                       Master Classics               QMDA61322411
    String
637 I’ve Got the World on a   Frank Sinatra       Summer Is For Lovers                                  Rolled Gold Classics (UK)
    String
638 I’ve Got the World on a   Frank Sinatra       The Rat Pack ‐ Essential Dean Martin, Frank Sinatra   Burning Fire
    String
639 I’ve Got the World on a   Frank Sinatra       The Songbook                                          Classic Music International
    String
640 I’ve Got the World on a   Frank Sinatra       The Ultimate Rat Pack Collection                      Cleopatra Records             USA560736993
    String
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 44 of 101 Page ID #:150


                                                                        Exhibit C


                                                    Infringement Chart
#        Composition                       Artist                             Album                             Imprint                ISRC
641 I’ve Got the World on a   Frank Sinatra             The Ultimate Rat Pack Collection             Stardust
    String
642 I’ve Got the World on a   Frank Sinatra             Valentine's Day with the Rat                 Rolled Gold Classics (UK)
    String
643 I’ve Got the World on a   Harold Arlen              Harold Arlen And His Songs                   Classic Music International
    String
644 I’ve Got the World on a   Henry "Red" Allen, Marty The Ultimate Jazz Collection                  Master Classics
    String                    Napoleon Buster Bailey
645 I’ve Got the World on a   Ike Quebec                The Very Best of Ike Quebec                  Classic Music International
    String
646 I’ve Got the World on a   Ivie Anderson             Jazz & Entertainment Vocalist ‐ Me And You   Mocking Bird
    String
647 I’ve Got the World on a   Ivie Anderson             Jazz & Entertainment Vocalist ‐ Me And You   Mocking Bird
    String
648 I’ve Got the World on a   Jerry Lewis               Very Best Of                                 Cleopatra Records             USA560731147
    String
649 I’ve Got the World on a   Jerry Lewis               Very Best Of                                 Stardust                      USA560731147
    String
650 I’ve Got the World on a   Jill Corey                The Very Best Of                             Vintage Masters
    String
651 I’ve Got the World on a   Jill Corey                The Very Best of Jill Corey                  Cleopatra Records             USA371486553
    String
652 I’ve Got the World on a   Joe Roland                Essential Vibraphone Masters                 Master Classics
    String
653 I’ve Got the World on a   Joe Roland                Essential Vibraphone Masters                 Master Classics               USA371183493
    String
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 45 of 101 Page ID #:151


                                                                   Exhibit C


                                                  Infringement Chart
#        Composition                  Artist                                Album                   Imprint                   ISRC
654 I’ve Got the World on a   Joe Roland            No. 1 Retro Jazz & Blues                Cleopatra Records             USV351374167
    String
655 I’ve Got the World on a   Joe Roland            No. 1 Retro Jazz & Blues                Stardust Records (UK)
    String
656 I’ve Got the World on a   John Williams         Piano Essentials                        Vintage Masters               USA561290939
    String
657 I’ve Got the World on a   John Williams         Piano Essentials                        Vintage Masters               USA561290939
    String
658 I’ve Got the World on a   Johnny Mathis         Essential Early Works                   Rolled Gold Classics (UK)
    String
659 I’ve Got the World on a   Lee Wiley             Sings Rodgers & Hart And Harold Arlen   Cleopatra Records             US6R21315330
    String
660 I’ve Got the World on a   Lee Wiley             Sings Rodgers & Hart and Harold Arlen   Master Classics
    String
661 I’ve Got the World on a   Lee Wiley             The Very Best Of                        Vintage Masters
    String
662 I’ve Got the World on a   Lee Wiley             The Very Best of Lee Wiley              Vintage Masters               USA561446302
    String
663 I’ve Got the World on a   Lena Horne            100 Vocal Classics                      Classic Music International
    String
664 I’ve Got the World on a   Lena Horne            50 Greatest Masters (1941‐1958)         Classic Music International
    String
665 I’ve Got the World on a   Leslie Hutchinson     Cabaret Classics                        Cleopatra Records             USA370938930
    String
666 I’ve Got the World on a   Leslie Hutchinson     Cabaret Classics                        Master Classics
    String
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 46 of 101 Page ID #:152


                                                                       Exhibit C


                                                 Infringement Chart
#        Composition                  Artist                                    Album                 Imprint                ISRC
667 I’ve Got the World on a   Leslie Uggams             The Very Best Of                   Master Classics
    String
668 I’ve Got the World on a   Leslie Uggams             The Very Best of Leslie Uggams     Master Classics               USA371133336
    String
669 I’ve Got the World on a   Louis Armstrong           Hipster Coffee & Jazz              Cleopatra Records             US6R21466106
    String
670 I’ve Got the World on a   Louis Armstrong           Oldies Mega Hits Of The Jazz Era   Cleopatra Records             QM6MZ1411620
    String
671 I’ve Got the World on a   Louis Armstrong           100 Swing Jazz Classics            Master Classics               USA371276596
    String                    Orchestra
672 I’ve Got the World on a   Louis Armstrong           100 Swing Jazz Classics            Master Classics               USA371276596
    String                    Orchestra
673 I’ve Got the World on a   Louis Prima               100+ Swingin' Classics             Classic Music International
    String
674 I’ve Got the World on a   Louis Prima               The Best Of                        Stardust                      USA560744429
    String
675 I’ve Got the World on a   Louis Prima & Keely Smith The Best Of                        Stardust                      USA560744429
    String
676 I’ve Got the World on a   Louis Prima & Keely Smith The Ultimate Collection            Burning Fire
    String
677 I’ve Got the World on a   Lucy Ann Polk With The    The Essential Years 1950‐1953      Master Classics
    String                    Les Brown Orchestra
678 I’ve Got the World on a   Lucy Ann Polk With The    The Essential Years 1950‐1953      Master Classics               USA371164571
    String                    Les Brown Orchestra
679 I’ve Got the World on a   Marty Allen & Steve Rossi One More Time ‐ Hello Dere!        Master Classics               USA371280461
    String
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 47 of 101 Page ID #:153


                                                                       Exhibit C


                                                     Infringement Chart
#        Composition                  Artist                                 Album                                  Imprint            ISRC
680 I’ve Got the World on a   Marty Gold               Memorial Day Orchestrals                          Cleopatra Records         US6R21347090
    String
681 I’ve Got the World on a   Marty Gold               Memorial Day Orchestrals                          Holiday Classic Records
    String
682 I’ve Got the World on a   Marty Gold & His         Pieces Of Gold For Listening Dancing Relaxing     Cleopatra Records         USCHR1310027
    String                    Orchestra
683 I’ve Got the World on a   Marty Gold And His       Pieces of Gold for Listening, Dancing, Relaxing   Vintage Masters
    String                    Orchestra
684 I’ve Got the World on a   Max Kaminsky             Essential Jazz & Swing ‐                          Master Classics
    String
685 I’ve Got the World on a   Max Kaminsky             Essential Jazz & Swing ‐ The 78 Rpm Collection    Master Classics           USA561063913
    String
686 I’ve Got the World on a   Mel Tormé                Ten Best                                          Stardust                  USA560771384
    String
687 I’ve Got the World on a   Mel Tormé                Ten Best                                          Stardust
    String
688 I’ve Got the World on a   Mel Tormé                Ten Best                                          Stardust
    String
689 I’ve Got the World on a   Nancy Harrow Buck        Greatest Jazz Grooves                             Cleopatra Records         US6R21433123
    String                    Clayton'S Jazz Stars
690 I’ve Got the World on a   Oscar Peterson           The Best Of                                       Cleopatra Records         USA560744117
    String
691 I’ve Got the World on a   Oscar Peterson           The Best Of                                       Stardust                  USA560744117
    String
692 I’ve Got the World on a   Peggy Lee                Greatest Hits                                     Burning Fire
    String
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 48 of 101 Page ID #:154


                                                                         Exhibit C


                                                 Infringement Chart
#        Composition                   Artist                                 Album                Imprint                   ISRC
693 I’ve Got the World on a   Philly Joe Jones          Essential Jazz Masters 1956‐1961   Stardust Records
    String
694 I’ve Got the World on a   Phillyjoejones            Essentialjazzmasters1956‐1961      Stardust Records              USCHR1332423
    String
695 I’ve Got the World on a   Teddy Bunn                100 Jazz Guitar Favorites          Stardust Records
    String
696 I’ve Got the World on a   Teddy Bunn                100 Jazz Guitar Favorites          Stardust Records (UK)
    String
697 I’ve Got the World on a   Teddy Bunn                Jazz Guitar Legends                Cleopatra Records             USA560939098
    String
698 I’ve Got the World on a   Teddy Bunn                Jazz Guitar Legends                Stardust Records
    String
699 I’ve Got the World on a   Teddy Bunn                Jazz Guitar Legends                Stardust Records (UK)
    String
700 I’ve Got the World on a   Teddy Wilson              The Ultimate Collection            Classic Music International
    String
701 I’ve Got the World on a   Teddy Wilson & Jo Jones   Jazz Magic '56                     Master Classics               USA371156998
    String
702 I’ve Got the World on a   Teddy Wilson & Jo Jones   Jazz Magic '56                     Master Classics               USA371156998
    String
703 I’ve Got the World on a   Teri Thornton             Somewhere In The Night (1963)      Screenland Records            USA371146781
    String
704 I’ve Got the World on a   The Charlie Shavers &     Essential Jazz Masters             Master Classics               USA371182874
    String                    Ray Bryant Quartet
705 I’ve Got the World on a   The Charlie Shavers and   Essential Jazz Masters             Master Classics               USA371182874
    String                    Ray Bryant Quartet
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 49 of 101 Page ID #:155


                                                                          Exhibit C


                                                  Infringement Chart
#        Composition                     Artist                                  Album               Imprint                   ISRC
706 I’ve Got the World on a   The Ink Spots             Sing Their Hits                      Goldenlane Records            QMFMG1365750
    String
707 I’ve Got the World on a   The Ink Spots             Sing Their Hits                      Goldenlane Records
    String
708 I’ve Got the World on a   The Ink Spots             Sing Their Hits                      Goldenlane Records
    String
709 I’ve Got the World on a   The Tyree Glenn Quintet   Let's Have a Ball                    Stardust Records              US6R21324006
    String
710 I’ve Got the World on a   The Tyree Glenn Quintet   Let's Have a Ball                    Stardust Records              US6R21324006
    String
711 I’ve Got the World on a   Tony Bennett              The Ultimate Live Performance        Stardust Records              USA371450112
    String
712 I’ve Got the World on a   Tony Bennett & Ralph      Live At Carnegie Hall                Classic Music International
    String                    Sharon & His Orchestra
713 I’ve Got the World on a   Various Artists           Ultimate Big Band & Swing Classics   Cleopatra Records             QMDA71336039
    String
714 I’ve Got the World on a   Wild Bill Davis           The Ultimate Collection              Master Classics               USA371355171
    String
715 I’ve Got the World on a   Wild Bill Davis           The Ultimate Collection              Master Classics               USA371355171
    String
716 Ill Wind                  Al Cohn                   50+ Jazz Masters                     Classic Music International
717 Ill Wind                  Al Klink                  Guitar Jazz Essentials               Stardust Records              USA371387721
718 Ill Wind                  Al Klink                  Guitar Jazz Essentials               Stardust Records              USA371387721
719 Ill Wind                  Art Blakey                Greatest Moments                     Cleopatra Records             USA560790759
720 Ill Wind                  Art Tatum                 Classic Piano Solos (1934‐1937)      Mocking Bird
                       Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 50 of 101 Page ID #:156


                                                                 Exhibit C


                                            Infringement Chart
#        Composition            Artist                                   Album              Imprint                   ISRC
721 Ill Wind           Art Tatum                 Melody In F                        Mocking Bird
722 Ill Wind           Art Tatum                 Melody In F                        Mocking Bird
723 Ill Wind           Art Tatum                 Rare Recordings                    Mocking Bird
724 Ill Wind           Art Tatum                 The Ultimate Collection            Classic Music International
725 Ill Wind           Billy Eckstine            The Very Best Of                   Classic Music International
726 Ill Wind           Bob Wilber                The Voyager Room Tapes 1956‐1958   Master Classics
727 Ill Wind           Bob Wilber                The Voyager Room Tapes 1956‐1958   Master Classics
728 Ill Wind           Bob Wilber ‐ Bobby        The Voyager Room Tapes 1956‐1958   Master Classics Records       USA560938830
                       Hackett
729 Ill Wind           Chico O'Farrill           Latin Jazz Explosion               Vintage Masters               USA561310289
730 Ill Wind           Chico O'Farrill           Latin Jazz Explosion               VINTAGE MASTERS INC.          USA561310289
731 Ill Wind           Della Reese               Live In Hollywood, 1966            Stardust Records              USA371530534
732 Ill Wind           Della Reese               Live In Hollywood, 1966            Stardust Records              USA371530534
733 Ill Wind           Della Reese               Live In Hollywood; 1966            Stardust Records              USA371530534
734 Ill Wind           Ella Fitzgerald           Essential Live Performances        Stardust Records              USA560957545
735 Ill Wind           Ella Fitzgerald           Essential Live Performances        Stardust Records (UK)         USA560957545
736 Ill Wind           Ella Fitzgerald           Essential Live Performances        Stardust Records (UK)         USA560957545
737 Ill Wind           Ella Fitzgerald & Louis   Vocal & Jazz Classics              Master Classics               USA371169237
                       Armstrong
738 Ill Wind           Ella Fitzgerald & Louis   Vocal & Jazz Classics              Master Classics               USA371169237
                       Armstrong
739 Ill Wind           Ella Fitzgerald & Louis   Vocal & Jazz Classics              Master Classics               USA371169237
                       Armstrong
                       Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 51 of 101 Page ID #:157


                                                                  Exhibit C


                                            Infringement Chart
#        Composition           Artist                                   Album                  Imprint                ISRC
740 Ill Wind           Ernestine Anderson         Greatest Hits                     Vintage Masters
741 Ill Wind           Ernestine Anderson         Greatest Hits                     Vintage Masters               USA561191051
742 Ill Wind           Ernestine Anderson         The Very Best Of                  Classic Music International
743 Ill Wind           Frank Sinatra              Lonesome Road                     Mocking Bird
744 Ill Wind           George Chakiris            Essential Masters                 Vintage Masters
745 Ill Wind           George Chakiris            Essential Masters                 Vintage Masters               US6R21208491
746 Ill Wind           Hampton Hawes              Essential Jazz Masters            Stardust Records              USA371423504
747 Ill Wind           Hampton Hawes              Essential Jazz Masters            Stardust Records              USA371423504
748 Ill Wind           Honi Gordon                Sunday At The Jazz Lounge         Cleopatra Records             QMFMG1478714
749 Ill Wind           Honi Gordon                Vocal & Jazz Essentials           Vintage Masters               US6R21224197
750 Ill Wind           Honi Gordon                Vocal & Jazz Essentials           Vintage Masters               US6R21224197
751 Ill Wind           Ike Quebec                 The Very Best of Ike Quebec       Classic Music International
752 Ill Wind           John Pisano & Billy Bean   Essential Jazz Guitar Masters     Vintage Masters
753 Ill Wind           John Pisano & Billy Bean   Essential Jazz Guitar Masters     Vintage Masters               USA561422619
754 Ill Wind           Kenny Burrell, Paul        The Very Best Of Wynton Kelly     Classic Music International
                       Chambers & Philly Joe
                       Jones Wynton Kelly
755 Ill Wind           Lena Horne                 100 Vocal Classics                Classic Music International
756 Ill Wind           Lena Horne                 150+ Jazz Love Classics           Classic Music International
757 Ill Wind           Lena Horne                 50 Greatest Masters (1941‐1958)   Classic Music International
758 Ill Wind           Lena Horne                 Anthology ‐ Deluxe Edition        Master Classics               USA560636794
759 Ill Wind           Lena Horne                 Anthology ‐ Deluxe Edition        Master Classics               USA560636794
760 Ill Wind           Lena Horne                 Billie Holiday & Friends          Stardust                      USA560659951
                       Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 52 of 101 Page ID #:158


                                                           Exhibit C


                                        Infringement Chart
#        Composition           Artist                             Album                       Imprint                ISRC
761 Ill Wind           Lena Horne          Billie Holiday & Friends                Stardust                      USA560659951
762 Ill Wind           Lena Horne          Black Jazz Of The '30s & '40s           Master Classics               USA561054304
763 Ill Wind           Lena Horne          Black Jazz Of The '30S & '40S           Master Classics               USA561054304
764 Ill Wind           Lena Horne          Crooners & Divas ‐ Greatest Moments     Cleopatra Records             USA560692275
765 Ill Wind           Lena Horne          Crooners & Divas ‐ Greatest Moments     Stardust Records              USA370965412
766 Ill Wind           Lena Horne          Crooners & Divas ‐ Greatest Moments     Stardust Records              USA370965412
767 Ill Wind           Lena Horne          Greatest Hits                           Cleopatra Records             QMFME1413672
768 Ill Wind           Lena Horne          Iconic Divas Legends                    Rolled Gold Classics (UK)
769 Ill Wind           Lena Horne          Jazz On A Summer's Day                  Rolled Gold Classics (UK)
770 Ill Wind           Lena Horne          The # 1 Jazz Album                      Classic Music International
771 Ill Wind           Lena Horne          The Best Female Voices Of The '50S      Master Classics               USA561015409
772 Ill Wind           Lena Horne          The Best Female Voices Of The '50S      Master Classics               USA561015409
773 Ill Wind           Lena Horne          The Best Of The War Years               Cleopatra Records             USA370506116
774 Ill Wind           Lena Horne          The Best Of The War Years               Cleopatra Records (UK)
775 Ill Wind           Lena Horne          The Humphrey Bogart Era                 Cleopatra Records             USA370504926
776 Ill Wind           Lena Horne          The Humphrey Bogart Era                 Cleopatra Records (UK)
777 Ill Wind           Lena Horne          You're My Thrill                        Mocking Bird
778 Ill Wind           Lena Horne          You're My Thrill                        Mocking Bird
779 Ill Wind           Lennie Niehaus      '50S Jazz Classics                      Master Classics               USA371281644
780 Ill Wind           Lennie Niehaus      '50s Jazz Classics                      Master Classics               USA371281644
781 Ill Wind           Lennie Niehaus      The Essential Collection                Burning Fire
782 Ill Wind           Lennie Niehaus      Ultimate Jazz Collection                Master Classics               USA371272538
                       Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 53 of 101 Page ID #:159


                                                                Exhibit C


                                              Infringement Chart
#        Composition              Artist                                Album              Imprint                   ISRC
783 Ill Wind           Lennie Niehaus           Ultimate Jazz Collection           Master Classics               USA371272538
784 Ill Wind           Louis Armstrong Ella     Vocal & Jazz Classics              Master Classics               USA371169237
                       Fitzgerald
785 Ill Wind           Margie Rayburn           Margie                             Stardust Records              USCHR1398761
786 Ill Wind           Margie Rayburn           Margie                             Stardust Records              USCHR1398761
787 Ill Wind           Marilyn Moore            Vocal & Jazz Essentials            Vintage Masters               USA561320085
788 Ill Wind           Marilyn Moore            Vocal & Jazz Essentials            Vintage Masters               USA561320085
789 Ill Wind           Maxine Sullivan          100 Classic Tracks                 Classic Music International
790 Ill Wind           Maxine Sullivan          The Ultimate Collection            Burning Fire
791 Ill Wind           Nelson Riddle            100+ Classic Masters               Classic Music International
792 Ill Wind           Patrice Munsel           Unpredictable                      Master Classics               USA371197313
793 Ill Wind           Patrice Munsel           Unpredictable                      Master Classics               USA371197313
794 Ill Wind           Paul Desmond             Desmond Blue                       Cleopatra Records             QMBZ91357715
795 Ill Wind           Paul Desmond             Desmond Blue                       Mocking Bird
796 Ill Wind           Paul Desmond             Desmond Blue                       Stereo Magic
797 Ill Wind           Paul Desmond             The Very Best of Paul Desmond      Cleopatra Records             QMBZ91357759
798 Ill Wind           Peck Morrison            The Very Best of Peck Morrison     Master Classics               USA371182697
799 Ill Wind           Peck Morrison;Stan       The Very Best ofStan Hope          Master Classics               USA371197668
                       Hope;Walter Perkins
800 Ill Wind           Rita Reys                The Very Best of Rita Reys         Cleopatra Records             QM6XS1575611
801 Ill Wind           Russ Garcia              Sounds In The Night                Cleopatra Records             USV291378134
802 Ill Wind           Russ Garcia              Sounds in the Night                Stardust Records              USV291378134
803 Ill Wind           Sid Bass                 From Another World                 Master Classics               USA371197414
                            Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 54 of 101 Page ID #:160


                                                                         Exhibit C


                                                Infringement Chart
#        Composition                   Artist                                Album                           Imprint                   ISRC
804 Ill Wind                Sid Bass                  From Another World                             Master Classics               USA371197414
805 Ill Wind                Stan Hope                 The Very Best of Stan Hope                     Master Classics               USA371197668
806 Ill Wind                Stan Kenton               Jazz Legend of the Century                     Stardust Records
807 Ill Wind                Stan Kenton               Jazz Legend Of The Century                     Stardust Records              USA561285794
808 Ill Wind                Thad Jones                Essential Jazz Masters 1954‐1959               Vintage Masters
809 Ill Wind                Thad Jones                Essential Jazz Masters 1954‐1959               Vintage Masters               USA561446447
810 Ill Wind                The Blue Dahlia           The Blue Dahlia                                Stardust Records
811 Ill Wind                The Buddy DeFranco &      Pacific Standard (Swingin') Time!              Stardust Records              USA371560059
                            Tommy Gumina Quartet
812 Ill Wind                The Buddy DeFranco &      Pacific Standard (Swingin') Time!              Stardust Records              USA371560059
                            Tommy Gumina Quartet
813 Incompatibility         Augustine Rios, Ricardo   Jamaica (Original 1957 Cast Recording)         Soundtrack Classics
                            Montalbon
814 Incompatibility         Augustine Rios,Ricardo    Jamaica (Original 1957 Cast Recording)         Soundtrack Classics
                            Montalban
815 Incompatibility         Augustine Rios,Ricardo    Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417150
                            Montalban
816 Incompatibility         Ricardo Montalban &       Jamaica (Original Motion Picture Soundtrack)   Classic Music International
                            Augustine Rios
817 It Was Good Enough      Celeste Holm & Decca      Bloomer Girl                                   Classic Music International
    For Grandma             Chorus
818 It Was Good Enough      Various artists           Bloomer Girl                                   Classic Music International
    For Grandma
819 It Was Written In The   Glenn Miller              100 Classic Hits                               Classic Music International
    Stars
                             Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 55 of 101 Page ID #:161


                                                                         Exhibit C


                                                  Infringement Chart
#        Composition                  Artist                                  Album                              Imprint                   ISRC
820 It Was Written In The    Glenn Miller                The Complete Recorded Sessions                  Cleopatra Records             USA560717839
    Stars
821 It's Only A Paper Moon   Sammy Kaye & His           40'S Dance Party! Pop Music Jazz & Memories Of   Cleopatra Records             QMBZ91439651
                             Orchestra & Billy Williams The 1940'S
822 It's Only A Paper Moon   Arthur Murray Orchestra Ballroom Classics ‐ Fox Trot Waltz Mambo Tango &    Cleopatra Records             USA370994462
                                                     More
823 It's Only A Paper Moon   Arthur Murray Orchestra Ballroom Classics ‐ Fox Trot, Waltz, Mambo, Tango   Master Classics               USA370994462
                                                     & More
824 It's Only A Paper Moon   Benny Goodman               Fabulous 40s Collection                         Burning Fire
825 It's Only A Paper Moon   Benny Goodman & His         1940s Journey                                   Master Classics               USA370971179
                             Orchestra
826 It's Only A Paper Moon   Benny Goodman & His         1940S Journey                                   Master Classics               USA370971179
                             Orchestra; Dottie Reid
827 It's Only A Paper Moon   Billy May & His             The No. 1 American Songbook Ever!               Goldenlane Records            USA561101835
                             Orchestra;Ella Fitzgerald
828 It's Only A Paper Moon   Billy May & His             The No. 1 American Songbook Ever!               Goldenlane Records            USA561276425
                             Orchestra;Ella Fitzgerald
829 It's Only A Paper Moon   Billy Williams;Sammy        100 Classic 1940S Memories                      Goldenlane Records            USA561011453
                             Kaye & His Orchestra
830 It's Only A Paper Moon   Bob Haggart;Bud             Essential Jazz Masters                          Master Classics               USA371272205
                             Freeman;Dave
                             Frishberg;Don Lamond
831 It's Only A Paper Moon   Bonnie Guitar               A Woman In Love                                 Vintage Masters               USA371634217
832 It's Only A Paper Moon   Bonnie Guitar               The Very Best of Bonnie Guitar                  Goldenlane Records            USA371385595
833 It's Only A Paper Moon   Bonnie Guitar               The Very Best of Bonnie Guitar                  Goldenlane Records            USA371385595
834 It's Only A Paper Moon   Buddy Rich                  100 Drum Classics                               Classic Music International
                             Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 56 of 101 Page ID #:162


                                                                        Exhibit C


                                                 Infringement Chart
#        Composition                  Artist                                  Album                    Imprint                ISRC
835 It's Only A Paper Moon   Buddy Rich                 Jewish‐American Jazz Icons          Burning Fire
836 It's Only A Paper Moon   Buddy Rich                 Rich Voice                          Burning Fire
837 It's Only A Paper Moon   Buddy Rich                 Rich Voice                          Stardust Records              USA371425835
838 It's Only A Paper Moon   Buddy Rich                 Rich Voice                          Stardust Records              USA371425835
839 It's Only A Paper Moon   Buddy Rich                 The Very Best of Buddy Rich         Vintage Masters               USA561105707
840 It's Only A Paper Moon   Buddy Rich                 The Very Best of Buddy Rich         Vintage Masters
841 It's Only A Paper Moon   Cliff Ukulele Ike Edwards Singin In The Rain ‐ The Best Of     Cleopatra Records             USA560749210
842 It's Only A Paper Moon   Cliff Ukulele Ike Edwards Singin' In The Rain ‐ The Best Of    Stardust                      USA560749210
843 It's Only A Paper Moon   Coleman Hawkins            Legends Of Jazz                     Master Classics               USA560904087
844 It's Only A Paper Moon   Coleman Hawkins            Legends Of Jazz                     Master Classics               USA560904087
845 It's Only A Paper Moon   Coleman Hawkins            The Ultimate Greatest Collection    Burning Fire
846 It's Only A Paper Moon   Conrad Thibault            Al Jolson ‐ Voices of the Century   Vintage Masters
847 It's Only A Paper Moon   Conrad Thibault            Al Jolson ‐ Voices Of The Century   Vintage Masters               USA561291385
848 It's Only A Paper Moon   Dave Frishberg             Essential Jazz Masters              Master Classics
849 It's Only A Paper Moon   David Carroll              Essential Easy Listening            Master Classics               USA561002656
850 It's Only A Paper Moon   Dion & The Belmonts        Greatest Hits                       Classic Music International
851 It's Only A Paper Moon   Dion The Belmonds          Fly Me To The Moon                  Mocking Bird
852 It's Only A Paper Moon   Earl Grant                 The Very Best of Earl Grant         Master Classics               USA371231405
853 It's Only A Paper Moon   Earl Grant                 The Very Best of Earl Grant         Master Classics               USA371231405
854 It's Only A Paper Moon   Eddie Heywood              Music & The Moon Vol. 1             Stardust Records              USA371194850
855 It's Only A Paper Moon   Eddie Heywood              Music & The Moon Vol. 1             Stardust Records              USA371194850
856 It's Only A Paper Moon   Eddie Heywood              Sentimental Memories                Cleopatra Records             USA560930399
                             Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 57 of 101 Page ID #:163


                                                                          Exhibit C


                                                   Infringement Chart
#        Composition                  Artist                                   Album                                    Imprint         ISRC
857 It's Only A Paper Moon   Eddie Heywood                Sentimental Memories                               Master Classics        USA560930399
858 It's Only A Paper Moon   Eddie Jefferson              Golden Essentials                                  Stardust Records       USA371572917
859 It's Only A Paper Moon   Eddie Pierce;Charlie Davis At The Hop                                           Goldenlane Records     USA560914229
860 It's Only A Paper Moon   Ella Fitzgerald              Great American Songbook                            Vintage Masters
861 It's Only A Paper Moon   Ella Fitzgerald              Great American Songbook                            Vintage Masters        USA561190935
862 It's Only A Paper Moon   Ella Fitzgerald              Greatest Hits                                      Cleopatra Records      USA560725384
863 It's Only A Paper Moon   Ella Fitzgerald              Greatest Hits                                      Stardust               USA560725384
864 It's Only A Paper Moon   Ella Fitzgerald              Massive Pop Songs Of The 50s                       Burning Fire
865 It's Only A Paper Moon   Ella Fitzgerald              The Greatest Standards Ever Made of the '40s and   Burning Fire
                                                          Early '50s
866 It's Only A Paper Moon   Ella Fitzgerald Billy May    The No 1 American Songbook Ever                    Goldenlane Records     USA561276425
                             His Orchestra
867 It's Only A Paper Moon   Ella Fitzgerald, Billy May   The No. 1 American Songbook Ever!                  Cleopatra Records      USA561276425
                             & His Orchestra
868 It's Only A Paper Moon   Ella Fitzgerald, Billy May   The No. 1 American Songbook Ever!                  Cleopatra Records      USA561276425
                             & His Orchestra
869 It's Only A Paper Moon   Ella Fitzgerald, Billy May   The No. 1 American Songbook Ever!                  Cleopatra Records      USA561276425
                             & His Orchestra
870 It's Only A Paper Moon   Ethel Waters                 Archive Of American Popular Music 1946‐1951        Master Classics        USA371046119
871 It's Only A Paper Moon   Ethel Waters                 Archive Of American Popular Music 1946‐1951        Master Classics        USA371046119
872 It's Only A Paper Moon   Ethel Waters                 Classic Hollywood Jazz Era                         Stereo Magic           QMFME1445241
873 It's Only A Paper Moon   Ethel Waters                 Classic Hollywood Jazz Era                         Stereo Magic Records   QMFME1445241
874 It's Only A Paper Moon   Ethel Waters                 Gangsters, Guns & Molls! Jazz of the 1940's        Stardust Records       USA371601972
875 It's Only A Paper Moon   Ethel Waters                 Gangsters, Guns & Molls! Jazz of the 1940's        Stardust Records       USA371601972
                             Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 58 of 101 Page ID #:164


                                                                       Exhibit C


                                                     Infringement Chart
#        Composition                  Artist                                   Album                             Imprint                ISRC
876 It's Only A Paper Moon   Ethel Waters              Jazz Hits of the 1940's                        Rolled Gold Classics (UK)
877 It's Only A Paper Moon   Frankie Avalon            Ultimate Collection 1958‐1961                  Vintage Masters               USA561284562
878 It's Only A Paper Moon   Frankie Avalon            Ultimate Collection 1958‐1961                  Vintage Masters
879 It's Only A Paper Moon   George Roberts            Meet Mr. Roberts & Bottoms Up                  Stardust Records              USA371464064
880 It's Only A Paper Moon   George Roberts            Meet Mr. Roberts & Bottoms Up                  Stardust Records
881 It's Only A Paper Moon   George Roberts            Meet Mr. Roberts & Bottoms Up                  Stardust Records (UK)
882 It's Only A Paper Moon   Harold Arlen              Harold Arlen And His Songs                     Classic Music International
883 It's Only A Paper Moon   Jack Sheldon,Joe          Essential Jazz Masters                         Master Classics               USA371272205
                             Maini,Kenny Drew
884 It's Only A Paper Moon   Jack Sheldon;Joe          Essential Jazz Masters                         Master Classics               USA371228928
                             Maini;Kenny Drew
885 It's Only A Paper Moon   Jimmy Smith               The Very Best of Jimmy Smith                   Stardust                      USA560744306
886 It's Only A Paper Moon   Joe Maini                 Essential Jazz Masters                         Master Classics               USA561038229
887 It's Only A Paper Moon   Joe Maini                 Essential Jazz Masters                         Master Classics               USA561038229
888 It's Only A Paper Moon   Joe South                 The Early Years 1958‐1960                      Master Classics               USA371133200
889 It's Only A Paper Moon   John Kirby                The Best Of 1937‐1945                          Master Classics               USA371276834
890 It's Only A Paper Moon   John Kirby                The Best Of 1937‐1945                          Master Classics               USA371276834
891 It's Only A Paper Moon   Johnny Williams           World War II Golden Memories                   Master Classics
892 It's Only A Paper Moon   Johnny Williams, Sammy World War Ii Golden Memories                      Master Classics               USA371027669
                             Kaye & His Orchestra
893 It's Only A Paper Moon   Ken Colyer'S All Star     New Orleans Best ‐ Voodoo Jazz To Mardi Gras   Master Classics               QMFMF1304310
                             Jazzmen
894 It's Only A Paper Moon   Kenny Drew                Greatest Jazz Masters                          Vintage Masters               USA561139867
                             Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 59 of 101 Page ID #:165


                                                                     Exhibit C


                                                 Infringement Chart
#        Composition                    Artist                             Album                          Imprint                   ISRC
895 It's Only A Paper Moon   Kenny Drew            Greatest Jazz Masters                          Vintage Masters
896 It's Only A Paper Moon   Kenny Drew Trio       Jazz Essentials                                Master Classics
897 It's Only A Paper Moon   Lee Wiley             The Very Best of Lee Wiley                     Vintage Masters               USA561446310
898 It's Only A Paper Moon   Lee Wiley             The Very Best of Lee Wiley                     Vintage Masters
899 It's Only A Paper Moon   Les Paul              The Best Of                                    Cleopatra Records             USA560871921
900 It's Only A Paper Moon   Les Paul              The Best Of                                    Stardust Records (UK)
901 It's Only A Paper Moon   Lester Young          # 1 Jazz Album Ever!                           Classic Music International
902 It's Only A Paper Moon   Lester Young          Swingin' Jazz Favorites                        Classic Music International
903 It's Only A Paper Moon   Lester Young          The Complete Aladdin Recordings (Bonus Track   Burning Fire
                                                   Version)
904 It's Only A Paper Moon   Lionel Hampton        The Very Best of Lionel Hampton                Cleopatra Records             USA560736758
905 It's Only A Paper Moon   Lionel Hampton        Ultimate Hits                                  Cleopatra Records             QMFMG1398213
906 It's Only A Paper Moon   Lionel Hampton        Ultimate Hits                                  Master Classics
907 It's Only A Paper Moon   Maureen Evans         Birth Of The '60S                              Goldenlane Records            USA371423791
908 It's Only A Paper Moon   Maynard Ferguson      100 Jazz Classics                              Classic Music International
909 It's Only A Paper Moon   Maynard Ferguson      100 Trumpet Jazz Classics                      Stardust Records              USA371365913
910 It's Only A Paper Moon   Maynard Ferguson      100 Trumpet Jazz Classics                      Stardust Records              USA371365913
911 It's Only A Paper Moon   Maynard Ferguson      50 Jazz Essentials                             Master Classics               USA561018294
912 It's Only A Paper Moon   Maynard Ferguson      50 Jazz Essentials                             Master Classics               USA561018294
913 It's Only A Paper Moon   Maynard Ferguson      Classic Jazz Masters                           Rolled Gold Classics (UK)
914 It's Only A Paper Moon   Miles Davis           Midnight Groove                                Mocking Bird
915 It's Only A Paper Moon   Morgana King          The Ultimate Collection                        Master Classics               USA371348021
                             Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 60 of 101 Page ID #:166


                                                                        Exhibit C


                                                 Infringement Chart
#        Composition                 Artist                                   Album                                   Imprint                   ISRC
916 It's Only A Paper Moon   Morgana King               The Ultimate Collection                               Master Classics               USA371348021
917 It's Only A Paper Moon   Nat King Cole              100% American Made Jazz Classics                      Rolled Gold Classics (UK)
918 It's Only A Paper Moon   Nat King Cole              100% American Made Swing Classics                     Rolled Gold Classics (UK)
919 It's Only A Paper Moon   Nat King Cole              100+ Classics 1946‐1960                               Classic Music International
920 It's Only A Paper Moon   Nat King Cole              101 Jazz Classics                                     Rolled Gold Classics (UK)
921 It's Only A Paper Moon   Nat King Cole              Jazz Golden Collection                                Master Classics
922 It's Only A Paper Moon   Nat King Cole              Massive Pop Songs Of The 50s                          Burning Fire
923 It's Only A Paper Moon   Nat King Cole              Platinum Masters                                      Rolled Gold Classics (UK)
924 It's Only A Paper Moon   Nat King Cole              Swingin' Jazz Classics ‐ Deluxe Edition               Cleopatra Records             US6R21466553
925 It's Only A Paper Moon   Nat King Cole              The Best Of                                           Cleopatra Records             USA560744379
926 It's Only A Paper Moon   Nat King Cole              The Greatest Collection                               Master Classics               USA371161596
927 It's Only A Paper Moon   Nat King Cole              The Greatest Collection                               Master Classics               USA371161596
928 It's Only A Paper Moon   Nat King Cole              The Macgregor Anthology                               Photoplay Records
929 It's Only A Paper Moon   Nat King Cole              The Ultimate Collection                               Burning Fire
930 It's Only A Paper Moon   Nat King Cole              The Ultimate Collection                               Classic Music International
931 It's Only A Paper Moon   Nat King Cole              The Ultimate Collection                               Classic Music International
932 It's Only A Paper Moon   Nat King Cole              The Ultimate Collection                               Rolled Gold Classics (UK)
933 It's Only A Paper Moon   Nat King Cole              Very Best Of                                          Cleopatra Records             USA560736973
934 It's Only A Paper Moon   Oscar Peterson; Ella       Oscar Peterson; Ella Fitzgerald; Jatp Lausanne 1953   Cleopatra Records             USA560659270
                             Fitzgerald; Barney Kessel; / Swiss Radio Days; Jazz Series Vol.15
                             Ray Brown; J.C. Heard
935 It's Only A Paper Moon   Pied Pipers                The Very Best Of                                      Classic Music International
936 It's Only A Paper Moon   Reg Owen                   Obsession ‐ Two Stereo Albums & Bonus Singles         Goldenlane Records            GBDAG1391956
                             Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 61 of 101 Page ID #:167


                                                                          Exhibit C


                                                 Infringement Chart
#        Composition                  Artist                                  Album                                 Imprint               ISRC
937 It's Only A Paper Moon   Reg Owen                   Orchestral Bachelor Pad Music 1958‐1959             Stardust Records          QMFMF1304225
938 It's Only A Paper Moon   Reg Owen                   Orchestral Bachelor Pad Music 1958‐1959             Stardust Records          QMFMF1304225
939 It's Only A Paper Moon   Sammy Kaye & His           40's Dance Party! Pop Music Jazz & Memories of      Magic Gold Records
                             Orchestra & Billy Williams the 1940's
940 It's Only A Paper Moon   Sammy Kaye His             40's Dance Party! Pop Music Jazz & Memories of      Magic Gold Records
                             Orchestra Billy Williams   the 1940's
941 It's Only A Paper Moon   The Ames Brothers          Destination Moon & Other Favorites                  Master Classics           USA371167070
942 It's Only A Paper Moon   The Arthur Murray          Ballroom Classics ‐ Fox Trot, Waltz, Mambo, Tango   Master Classics
                             Orchestra                  & More
943 It's Only A Paper Moon   The Kenny Drew Trio        Jazz Essentials                                     Master Classics           USA371152912
944 It's Only A Paper Moon   The Mystics                Greatest Hits                                       Master Classics           USA371023307
945 It's Only A Paper Moon   The Mystics                Greatest Hits                                       Master Classics           USA371023307
946 It's Only A Paper Moon   The Nat King Cole Trio     The Macgregor Anthology                             Cleopatra Records         QMDA71491733
947 It's Only A Paper Moon   Toots Thielemans           The Very Best of Toots Thielemans                   Cleopatra Records         QMFME1488370
948 It's Only A Paper Moon   Toots Thielemans           The Very Best of Toots Thielemans                   Stereo Magic
949 It's Only A Paper Moon   Toots Thielemans           The Whistler                                        Stardust Records          USA371417192
950 It's Only A Paper Moon   Toots Thielemans           The Whistler & His Guitar                           Stardust Records          USA371417192
951 It's Only A Paper Moon   Toots Thielemans           The Whistler & His Guitar                           Stardust Records          USA371417192
952 It's Only A Paper Moon   Various Artists            Jazz Golden Collection                              Cleopatra Records         QMDA71337442
953 It's Only A Paper Moon   Various Artists            Masters Of Swing                                    Goldenlane Records        QMDA61582038
954 Kickin' The Gong Around Cab Calloway                Archive Of American Popular Music 1893‐1946         Master Classics           USA371044686
955 Kickin' The Gong Around Cab Calloway                Cotton Club ‐ 100 Classics                          Master Classics Records   USA371355146
                           Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 62 of 101 Page ID #:168


                                                                     Exhibit C


                                                 Infringement Chart
#        Composition                   Artist                              Album                                  Imprint            ISRC
956 Kickin' The Gong Around Cab Calloway & His       100 Vocal & Jazz Classics ‐ Vol. 2 (1928‐1931)    Stardust Records          USA371355469
                            Orchestra
957 Kickin' The Gong Around Cab Calloway Orchestra   The Very Best of Cab Calloway And His Orchestra   Stardust                  USA560755506
958 Kickin' The Gong Around Louis Armstrong          Cocaine Blues                                     Goldenlane Records        USA560918046
959 Kickin' The Gong Around Louis Armstrong          Vintage Songs of Sex, Drugs & Cigarettes          Master Classics           USA560931221
960 Kickin' The Gong Around Louis Armstrong          Vintage Songs Of Sex; Drugs & Cigarettes          Cleopatra Records         USA560931221
961 Kickin' The Gong Around Louis Armstrong          Vintage Songs Of Sex; Drugs & Cigarettes          Master Classics           USA560931221
962 Kickin' The Gong Around Louis Armstrong & His    100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)    Stardust Records          USA371355621
                            Orchestra
963 Last Night When We      Al Viola                 Imagination                                       Cleopatra Records         USA561017816
    Were Young
964 Last Night When We      Al Viola                 Imagination                                       Master Classics Records
    Were Young
965 Last Night When We      Al Viola                 Imagination                                       Master Classics Records
    Were Young
966 Last Night When We      Andre Previn             The Best Of 1954‐1960                             Master Classics           QMFME1377357
    Were Young
967 Last Night When We      André Previn             Essential Jazz Masters                            Stardust Records
    Were Young
968 Last Night When We      André Previn             The Best of 1954‐1960                             Master Classics Records
    Were Young
969 Last Night When We      André Previn             The Best of 1954‐1960                             Master Classics Records
    Were Young
970 Last Night When We      André Previn             The Essential Collection                          Stardust Records          USA371361392
    Were Young
                         Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 63 of 101 Page ID #:169


                                                                 Exhibit C


                                           Infringement Chart
#       Composition               Artist                                Album                Imprint               ISRC
971 Last Night When We   André Previn           The Essential Collection             Stardust Records
    Were Young
972 Last Night When We   Bob Haggart;Bud        Essential Jazz Masters               Master Classics           USA371272197
    Were Young           Freeman;Dave
                         Frishberg;Don Lamond
973 Last Night When We   Carmen Mcrae           Greatest Hits                        Cleopatra Records         USA560790860
    Were Young
974 Last Night When We   Carmen Mcrae           Ladies Of Jazz                       Stardust Records          USA371456276
    Were Young
975 Last Night When We   Carmen Mcrae           Vocal Jazz Classics                  Master Classics           USA371288972
    Were Young
976 Last Night When We   Carmen McRae           Vocal Jazz Classics                  Master Classics Records
    Were Young
977 Last Night When We   Carmen McRae           Vocal Jazz Classics                  Master Classics Records
    Were Young
978 Last Night When We   Clifford Jordan        Essential Jazz Masters               Cleopatra Records         US6R21393418
    Were Young
979 Last Night When We   Clifford Jordan        Essential Jazz Masters               Stardust Records
    Were Young
980 Last Night When We   Helen Grayco           The Very Best of Helen Grayco        Cleopatra Records         USA371559291
    Were Young
981 Last Night When We   Jimmy Raney            Essential Guitar Jazz                Cleopatra Records         USA371299324
    Were Young
982 Last Night When We   Jimmy Raney            Essential Guitar Jazz                Master Classics Records
    Were Young
983 Last Night When We   Jimmy Raney            Essential Guitar Jazz                Master Classics Records
    Were Young
                         Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 64 of 101 Page ID #:170


                                                                 Exhibit C


                                           Infringement Chart
#       Composition              Artist                               Album                                 Imprint                   ISRC
984 Last Night When We   Johnny Nash             Composer'S Choice                                  Cleopatra Records             USA371282258
    Were Young
985 Last Night When We   Johnny Nash             Composer's Choice                                  Master Classics Records
    Were Young
986 Last Night When We   Johnny Nash             Composer's Choice                                  Master Classics Records
    Were Young
987 Last Night When We   Judy Garland            100+ Timeless Classics                             Classic Music International
    Were Young
988 Last Night When We   Judy Garland            100+ Timeless Classics                             Classic Music International
    Were Young
989 Last Night When We   Patrice Munsel          Unpredictable                                      Cleopatra Records             USA371197310
    Were Young
990 Last Night When We   Patrice Munsel          Unpredictable                                      Master Classics Records
    Were Young
991 Last Night When We   Patrice Munsel          Unpredictable                                      Master Classics Records
    Were Young
992 Last Night When We   Sarah Vaughan           Greatest Masters 1953‐1960                         Vintage Masters               USA561275686
    Were Young
993 Last Night When We   Soundtrack/cast Album   Summer Stock (Original Motion Picture Soundtrack) Classic Music International
    Were Young
994 Last Night When We   Soundtrack/cast Album   Summer Stock (Original Motion Picture Soundtrack) Classic Music International
    Were Young
995 Last Night When We   The Hi‐Lo's             The Very Best Of                                   Master Classics Records
    Were Young
996 Last Night When We   The Hi‐Lo's             The Very Best Of                                   Master Classics Records
    Were Young
                            Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 65 of 101 Page ID #:171


                                                                    Exhibit C


                                                Infringement Chart
 #       Composition                 Artist                                 Album                           Imprint                   ISRC
997 Last Night When We      The Hi‐Lo'S              The Very Best of The Hi‐Lo'S                   Cleopatra Records             USA561056729
    Were Young
998 Last Night When We      Various artists          100+ Greatest Shows On Earth                   Classic Music International
    Were Young
999 Last Night When We      Various artists          100+ Greatest Shows On Earth                   Classic Music International
    Were Young
1000 Learn to Croon         Alan Dale                The Very Best of Alan Dale                     Master Classics Records       USA370936213
1001 Learn to Croon         Harry Roy & His Band     12 Hits 1930 for Dancing ‐ Vol. 1              Stardust Records
1002 Learn to Croon         Les Allen & Henry Hall   British Jazz & Swing                           Stardust Records              QMFMG1340150
1003 Leave the Atom Alone   Josephine Premice        Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417159
1004 Leave the Atom Alone   Josephine Premice        Jamaica (Original 1957 Cast Recording)         Soundtrack Classics
1005 Leave the Atom Alone   Josephine Premice        Jamaica (Original Motion Picture Soundtrack)   Classic Music International
1006 Leave the Atom Alone   Josephine Premice        Jamaica (Original Motion Picture Soundtrack)   Classic Music International
1007 Leave the Atom Alone   Lena Horne               100 Vocal Classics                             Classic Music International
1008 Leave the Atom Alone   Lena Horne               100 Vocal Classics                             Classic Music International
1009 Legalize My Name       Denise Darcel            Great Vocalists of the Big Band Era            Stardust Records              USCHR1366236
1010 Legalize My Name       Denise Darcel            Hollywood Screen Stars Sing                    Master Classics               USA371256241
1011 Legalize My Name       Denise Darcel            The Actress Sings!                             VINTAGE MASTERS INC.          USA561277402
1012 Legalize My Name       Gertrude Niesen          The Best Of                                    Cleopatra Records             QM6XS1600223
1013 Legalize My Name       Gertrude Niesen          The Best Of                                    Photoplay Records
1014 Legalize My Name       Lizabeth Scott           Hollywood Screen Stars Sing                    Master Classics               USA371256290
1015 Legalize My Name       Lizabeth Scott           The Actress Sings!                             VINTAGE MASTERS INC.          USA561277622
1016 Legalize My Name       Lizabeth Scott           Ultimate Retro Jazz Lounge                     Stardust Records              QMFMG1357885
                             Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 66 of 101 Page ID #:172


                                                                        Exhibit C


                                                Infringement Chart
 #         Composition                Artist                                 Album                            Imprint                   ISRC
1017 Legalize My Name        Maxine Sullivan           The Very Best of Maxine Sullivan               Master Classics Records       USA560935598
1018 Let's Take A Walk       Jackie Paris              Sings Gershwin                                 Classic Music International
     Around the Block
1019 Let's Take A Walk       Jimmie Komack             Inside Me                                      Vintage Masters
     Around the Block
1020 Let's Take A Walk       Jimmie Komack             Inside Me                                      VINTAGE MASTERS INC.          USA371555640
     Around the Block
1021 Little Biscuit          Don Elliot                The Very Best Of Don Elliot                    Classic Music International
1022 Little Biscuit          Don Elliott               Essential Jazz Masters                         Master Classics               USA371166113
1023 Little Biscuit          Don Elliott               Essential Jazz Masters                         Master Classics
1024 Little Biscuit          Josephine Premice, Ossie Jamaica (Original 1957 Cast Recording)          Soundtrack Classics           USA371417151
                             David
1025 Little Biscuit          Josephine Premice,Ossie Jamaica (Original 1957 Cast Recording)           Soundtrack Classics           USA371417151
                             David
1026 Little Biscuit          Lena Horne                100 Vocal Classics                             Classic Music International
1027 Little Biscuit          Ossie Davis & Josephine   Jamaica (Original Motion Picture Soundtrack)   Classic Music International
                             Premice
1028 Liza Crossing the Ice   Various artists           Bloomer Girl                                   Classic Music International
1029 Man for Sale            Harold Arlen              Bloomer Girl                                   Classic Music International
1030 Man for Sale            Various artists           Bloomer Girl                                   Classic Music International
1031 Minnie The Moocher's    Alice Babs                Teen Idol (Deluxe Edition)                     Vintage Masters               USA371653221
     Weddin' Day
1032 Minnie The Moocher's    Cab Calloway              Greatest Hits                                  Cleopatra Records             USA560890892
     Weddin' Day
                            Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 67 of 101 Page ID #:173


                                                                      Exhibit C


                                                 Infringement Chart
 #       Composition                 Artist                                 Album                              Imprint                   ISRC
1033 Minnie The Moocher's   Cab Calloway & His        100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355618
     Weddin' Day            Orchestra
1034 Minnie The Moocher's   Cab Calloway & His        Cotton Club ‐ 100 Classics                       Master Classics               USA371355141
     Weddin' Day            Orchestra
1035 Minnie The Moocher's   Cab Calloway & His        Vintage Memories                                 Master Classics               USA370915513
     Weddin' Day            Orchestra
1036 Minnie The Moocher's   Mill's Blue Rhythm Band   Cocaine Blues                                    Goldenlane Records            USA560918064
     Weddin' Day
1037 Minnie The Moocher's   Mill's Blue Rhythm Band   Vintage Songs of Sex, Drugs & Cigarettes         Master Classics               USA560931211
     Weddin' Day
1038 Minnie The Moocher's   Mill'S Blue Rhythm Band   Vintage Songs Of Sex; Drugs & Cigarettes         Cleopatra Records             USA560931211
     Weddin' Day
1039 Minnie The Moocher's   Mill'S Blue Rhythm Band   Vintage Songs Of Sex; Drugs & Cigarettes         Master Classics               USA560931211
     Weddin' Day
1040 Minnie The Moocher's   Various Artists           Vintage Memories                                 Cleopatra Records             USA370915513
     Weddin' Day
1041 Moanin' In The Mornin' Lee Wiley                 Sings Rodgers & Hart And Harold Arlen            Cleopatra Records             US6R21315338
1042 Moanin' In The Mornin' Lee Wiley                 The Very Best of Lee Wiley                       Vintage Masters               USA561446290
1043 Monkey in the Mango    Lena Horne                100 Vocal Classics                               Classic Music International
     Tree
1044 Monkey in the Mango    Ricardo Montalban         Jamaica (Original 1957 Cast Recording)           Soundtrack Classics           USA371417156
     Tree
1045 Monkey in the Mango    Ricardo Montalban         Jamaica (Original Motion Picture Soundtrack)     Classic Music International
     Tree
1046 Monkey in the Mango    Ricardo Montalban         Jamaica (Original Motion Picture Soundtrack)     Classic Music International
     Tree
                           Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 68 of 101 Page ID #:174


                                                                   Exhibit C


                                                 Infringement Chart
 #        Composition               Artist                               Album                            Imprint                   ISRC
1047 Monkey in the Mango   Various artists         Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417156
     Tree
1048 Napoleon              Blossom Dearie          All‐Star Jazz Music                            Cleopatra Records             QMBZ91355639
1049 Napoleon              Blossom Dearie          Jazz Of The Century                            Cleopatra Records             QMDA71462398
1050 Napoleon              Blossom Dearie          Voices In Jazz & Lounge                        Stardust Records              USA371654724
1051 Napoleon              Don Elliott             Essential Jazz Masters                         Master Classics               USA371166116
1052 Napoleon              Lena Horne              100 Vocal Classics                             Classic Music International
1053 Napoleon              Lena Horne              Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417160
1054 Napoleon              Lena Horne              Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417160
1055 Napoleon              Lena Horne              Jamaica (Original Motion Picture Soundtrack)   Classic Music International
1056 Pity the Sunset       Lena Horne              100 Vocal Classics                             Classic Music International
1057 Pity the Sunset       Lena Horne & Ricardo    Jamaica (Original Motion Picture Soundtrack)   Classic Music International
                           Montalban
1058 Pity the Sunset       Lena Horne, Ricardo     Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417153
                           Montalban
1059 Pity the Sunset       Lena Horne, Richardo    Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417153
                           Montalban
1060 Pretty to Walk With   Don Elliott             Essential Jazz Masters                         Master Classics               USA371166117
1061 Pretty to Walk With   Don Elliott             Essential Jazz Masters                         Master Classics
1062 Pretty to Walk With   Don Elliott             Essential Jazz Masters                         Master Classics Records       USA371166117
1063 Pretty to Walk With   Lena Horne              Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417148
1064 Pretty to Walk With   Lena Horne              Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417148
1065 Pretty to Walk With   Lena Horne              Jamaica (Original Motion Picture Soundtrack)   Classic Music International
                           Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 69 of 101 Page ID #:175


                                                                  Exhibit C


                                             Infringement Chart
 #        Composition               Artist                              Album                            Imprint                   ISRC
1066 Push de Button        Don Elliot             The Very Best Of Don Elliot                    Classic Music International
1067 Push de Button        Don Elliot             The Very Best of Don Elliot                    Classic Music International
1068 Push de Button        Don Elliott            Essential Jazz Masters                         Master Classics
1069 Push de Button        Don Elliott            Essential Jazz Masters                         Master Classics Records       USA371166109
1070 Push de Button        Lena Horne             Greatest Hits                                  Cleopatra Records             QMFME1413644
1071 Push de Button        Lena Horne             Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417149
1072 Push de Button        Lena Horne             Jamaica (Original Motion Picture Soundtrack)   Classic Music International
1073 Push de Button        Lena Horne             Jamaica (Original Motion Picture Soundtrack)   Classic Music International
1074 Raisin' The Rent      Ramona & Her Grand     Ramona & Her Grand Piano                       Cleopatra Records             QM6XS1575235
                           Piano
1075 Raisin' The Rent      Ramona & Her Grand     Ramona & Her Grand Piano                       Photoplay Records
                           Piano
1076 Ridin' On The Moon    Lena Horne             100 Vocal Classics                             Classic Music International
1077 Right as the Rain     Celeste Holm & David   Bloomer Girl                                   Classic Music International
                           Brooks
1078 Satan's Little Lamb   Ethel Merman           The Very Best Of                               Burning Fire
1079 Savannah's Wedding    Adelaide Hall          Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417147
     Day
1080 Savannah's Wedding    Adelaide Hall &        Jamaica (Original Motion Picture Soundtrack)   Classic Music International
     Day                   Augustine Rios
1081 Savannah's Wedding    Adelaide Hall &        Jamaica (Original Motion Picture Soundtrack)   Classic Music International
     Day                   Augustine Rios
1082 Stormy Weather        4 Cast                 Hot Vinyl! Rare Classic Oldies                 Master Classics
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 70 of 101 Page ID #:176


                                                                  Exhibit C


                                          Infringement Chart
 #      Composition            Artist                                   Album                   Imprint                ISRC
1083 Stormy Weather   Andre Kostelanetz & His   The Blues Opera Suite                Classic Music International
                      Orchestra Harold Arlen
1084 Stormy Weather   Art Tatum                 The Ultimate Collection              Classic Music International
1085 Stormy Weather   Bea Wain                  The Very Best Of                     Master Classics
1086 Stormy Weather   Bea Wain                  The Very Best of Bea Wain            Master Classics Records       USA370945995
1087 Stormy Weather   Betty Carter;The Richard Her Jazz Greats (1955‐1960)           Master Classics               USA371161129
                      Wess Orchestra
1088 Stormy Weather   Billie Holiday            100 Greatest Billie Holiday Tracks   Classic Music International
1089 Stormy Weather   Billie Holiday            Essential Live Collection            Classic Music International
1090 Stormy Weather   Billie Holiday            Essential Live Collection            Cleopatra Records             USA560783644
1091 Stormy Weather   Billie Holiday            Essential Live Collection            Stardust
1092 Stormy Weather   Billie Holiday            Essential Live Collection            Stardust
1093 Stormy Weather   Billie Holiday            Iconic Vocal Legends                 Rolled Gold Classics (UK)
1094 Stormy Weather   Billie Holiday            Magic Memories                       Classic Music International
1095 Stormy Weather   Billie Poole              Vocal Jazz Essentials                Master Classics               USV351324021
1096 Stormy Weather   Billie Poole              Vocal Jazz Essentials                Master Classics               USV351324021
1097 Stormy Weather   Billie Poole Junior Mance Confessin' The Blues!                Vintage Masters               USA561445660
                      Kenny Burrell
1098 Stormy Weather   Billy Butterfield         Ultimate Collection (1944‐1961)      Master Classics
1099 Stormy Weather   Billy Butterfield         Ultimate Collection (1944‐1961)      Master Classics Records       USA371272160
1100 Stormy Weather   Billy Eckstine            Classic Masters                      Cleopatra Records             QMFMG1358613
1101 Stormy Weather   Billy Eckstine            Classic Masters                      Master Classics
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 71 of 101 Page ID #:177


                                                                Exhibit C


                                           Infringement Chart
 #      Composition            Artist                                 Album                             Imprint                   ISRC
1102 Stormy Weather   Buddy Johnson & His       1946‐1952                                       Burning Fire
                      Orchestra
1103 Stormy Weather   Buddy Johnson & His      The Very Best Of Buddy Johnson                   Classic Music International
                      Orchestra & Ella Johnson
1104 Stormy Weather   Buddy Rich, Herb Ellis,   Essential Jazz Masters                          Stardust Records (UK)
                      Oscar Peterson, Ray
                      Brown Roy Eldridge
1105 Stormy Weather   Claude Gordon             Jazz for Jean‐Agers ‐ The Dazzling Trumpet of   Stardust Records              US6R21315125
                                                Claude Gordon and His Orchestra
1106 Stormy Weather   Claude Gordon             Jazz For Jean‐Agers ‐ The Dazzling Trumpet Of   Stardust Records              US6R21315125
                                                Claude Gordon And His Orchestra
1107 Stormy Weather   Claude Hopkins            Essential Jazz Masters                          Stardust Records              USA371501072
1108 Stormy Weather   Claude Hopkins            Essential Jazz Masters                          Stardust Records
1109 Stormy Weather   Cleo Laine & John         Essential Vocal & Jazz Classics                 Master Classics               USA371155362
                      Dankworth
1110 Stormy Weather   Cleo Laine & John         Essential Vocal & Jazz Classics                 Master Classics               USA371155362
                      Dankworth
1111 Stormy Weather   Coleman Hawkins &         Essential Jazz Masters                          Master Classics
                      Henry
1112 Stormy Weather   Coleman Hawkins &         Essential Jazz Masters                          Master Classics               USA371155384
                      Henry
1113 Stormy Weather   Connee Boswell            25 Classics 1932‐42                             Master Classics
1114 Stormy Weather   Connee Boswell            25 Classics 1932‐42                             Master Classics               USA371080456
1115 Stormy Weather   Connie Haines             The Very Best of Connie Haines                  Master Classics               USA560982194
1116 Stormy Weather   Connie Haines             The Very Best of Connie Haines                  Master Classics               USA560982194
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 72 of 101 Page ID #:178


                                                              Exhibit C


                                         Infringement Chart
 #      Composition            Artist                                 Album                  Imprint       ISRC
1117 Stormy Weather   Curtis Fuller           Essential Jazz Masters              Master Classics
1118 Stormy Weather   Curtis Fuller           Greatest Jazz Masters               Vintage Masters
1119 Stormy Weather   Curtis Fuller           Greatest Jazz Masters               Vintage Masters      USA561142355
1120 Stormy Weather   Curtis Fuller;Paul      Essential Jazz Masters              Master Classics      USA371231350
                      Chambers; Red Garland
1121 Stormy Weather   Dave Bartholomew        Greatest Hits                       Cleopatra Records    QMDA71415229
1122 Stormy Weather   Dave Bartholomew        Greatest Hits                       Magic Gold Records
1123 Stormy Weather   Dave Bartholomew        Land Of A Thousand Dances           Goldenlane Records   USA560982988
1124 Stormy Weather   Dave Bartholomew        My Ding‐A‐Ling R&B Essentials       Goldenlane Records
1125 Stormy Weather   Dave Bartholomew        My Ding‐A‐Ling R&B Essentials       Goldenlane Records   USA371373556
1126 Stormy Weather   Dave Bartholomew        Rockin' R&B Classics                Goldenlane Records   USA560904254
1127 Stormy Weather   Dave Bartholomew        The Very Best Of                    Master Classics
1128 Stormy Weather   Dave Bartholomew        The Very Best of Dave Bartholomew   Master Classics      QMFME1377221
1129 Stormy Weather   Della Reese             100 Post‐War R&B Classics           Master Classics      USA371257425
1130 Stormy Weather   Della Reese             100 Post‐War R&B Classics           Master Classics      USA371257425
1131 Stormy Weather   Della Reese             And Friends                         Stardust             USA560752496
1132 Stormy Weather   Della Reese             And Friends                         Stardust             USA560752496
1133 Stormy Weather   Della Reese             Cocktail Classics                   Stardust             USA560754996
1134 Stormy Weather   Della Reese             Cocktail Classics                   Stardust             USA560754996
1135 Stormy Weather   Della Reese             Greatest Hits                       Burning Fire
1136 Stormy Weather   Della Reese             The Very Best of Della Reese        Master Classics      USA371354394
1137 Stormy Weather   Della Reese             The Very Best of Della Reese        Master Classics      USA371354394
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 73 of 101 Page ID #:179


                                                               Exhibit C


                                          Infringement Chart
 #      Composition            Artist                                Album                                 Imprint                ISRC
1138 Stormy Weather   Django Reinhardt         Greatest Hits                                    Classic Music International
1139 Stormy Weather   Django Reinhardt         Jazz Guitar Greats                               Classic Music International
1140 Stormy Weather   Don Byas                 The Jazz Master ‐ Dark                           Mocking Bird
1141 Stormy Weather   Don Byas                 The Jazz Master ‐ Dark Eyes                      Mocking Bird
1142 Stormy Weather   Duke Ellington           The Very Best of Duke Ellington                  Cleopatra Records             USA560731010
1143 Stormy Weather   Duke Ellington           The Very Best of Duke Ellington                  Stardust
1144 Stormy Weather   Duke Ellington And His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355587 (?
                      Orchestra
1145 Stormy Weather   Duke Ellington And His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355587 (?
                      Orchestra
1146 Stormy Weather   Eddie Layton             100 Organ Classics                               Master Classics
1147 Stormy Weather   Eddie Layton             Essential Organ Music                            Master Classics
1148 Stormy Weather   Eddy Duchin & His        50 All‐Time Greatest Hits                        Master Classics               USA371063958
                      Orchestra
1149 Stormy Weather   Eddy Duchin & His        50 All‐Time Greatest Hits                        Master Classics               USA371063958
                      Orchestra
1150 Stormy Weather   Eileen Farrell           The Very Best of Eileen Farrell                  Stardust Records              USV351389008
1151 Stormy Weather   Eileen Farrell           The Very Best of Eileen Farrell                  Stardust Records              USV351389008
1152 Stormy Weather   Erroll Garner            The Very Best Of                                 Classic Music International
1153 Stormy Weather   Ethel Water              Rain Songs                                       Master Classics               USA371281991
1154 Stormy Weather   Ethel Water              Rain Songs                                       Master Classics               USA371281991
1155 Stormy Weather   Ethel Waters             100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355565 (?
1156 Stormy Weather   Ethel Waters             100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355565 (?
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 74 of 101 Page ID #:180


                                                         Exhibit C


                                       Infringement Chart
 #      Composition           Artist                               Album                  Imprint                   ISRC
1157 Stormy Weather   Ethel Waters        50 #1 Hits Of The '20s                  Master Classics Records       USA561002899
1158 Stormy Weather   Ethel Waters        50 #1 Hits Of The '20S & '30S           Master Classics               USA561002899
1159 Stormy Weather   Ethel Waters        Cotton Club ‐ 100 Classics              Master Classics               USA371355083
1160 Stormy Weather   Ethel Waters        Cotton Club ‐ 100 Classics              Master Classics               USA371355083
1161 Stormy Weather   Ethel Waters        The Very Best Of 1921‐1947              Cleopatra Records             USA560957566
1162 Stormy Weather   Ethel Waters        The Very Best Of 1921‐1947              Master Classics               USA560957566
1163 Stormy Weather   Ethel Waters        Top Hits Of The 1930S Vol. 4            Master Classics               USA371185471
1164 Stormy Weather   Ethel Waters        Top Hits Of The 1930s Vol. 4            Master Classics               USA371185471
1165 Stormy Weather   Ethel Waters        Vintage Christmas Blues                 Vintage Masters               US6R21208246
1166 Stormy Weather   Ethel Waters        Vintage Christmas Blues                 VINTAGE MASTERS INC.          US6R21208246
1167 Stormy Weather   Etta James          50 Greatest Hits                        Cleopatra Records             QMFMF1356344
1168 Stormy Weather   Etta James          50 Greatest Hits                        Rolled Gold Classics (UK)
1169 Stormy Weather   Etta James          50 Greatest Hits                        Rolled Gold Classics (UK)
1170 Stormy Weather   Etta James          At Last! Greatest Early Masters         Classic Music International
1171 Stormy Weather   Etta James          Birth Of Soul 19                        Classic Music International
1172 Stormy Weather   Etta James          Greatest Masters 1955‐1962              Stardust Records              QMFMF1356344
1173 Stormy Weather   Etta James          Greatest Masters 1955‐1962              Stardust Records
1174 Stormy Weather   Etta James          Iconic Jazz Vocal Legends               Rolled Gold Classics (UK)
1175 Stormy Weather   Etta James          Iconic Vocal Legends                    Rolled Gold Classics (UK)
1176 Stormy Weather   Etta James          In Loving Memory (1938‐2012)            Rolled Gold Classics (UK)
1177 Stormy Weather   Etta James          Legend Collection                       Cleopatra Records             QMBZ91416546
1178 Stormy Weather   Etta James          Legend Collection                       Magic Gold Records
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 75 of 101 Page ID #:181


                                                             Exhibit C


                                         Infringement Chart
 #      Composition           Artist                                Album                            Imprint                 ISRC
1179 Stormy Weather   Etta James             Maximum Jazz                                    Stardust Records
1180 Stormy Weather   Etta James             Maximum Jazz                                    Stardust Records            USA561327760
1181 Stormy Weather   Etta James             Platinum Masters                                Rolled Gold Classics (UK)
1182 Stormy Weather   Etta James             Songbird ‐ The Very Best Of                     Vintage Masters             USA561178720
1183 Stormy Weather   Etta James             Songbird ‐ The Very Best Of                     Vintage Masters             USA561178720
1184 Stormy Weather   Etta James             The Roots of Etta James                         Rolled Gold Classics (UK)
1185 Stormy Weather   Etta James             Ultimate Retro Jazz Lounge                      Stardust Records            QMFMG1357849
1186 Stormy Weather   Etta James             Ultimate Retro Jazz Lounge                      Stardust Records            QMFMG1357849
1187 Stormy Weather   Etta James             Ultimate Soul Power                             Rolled Gold Classics (UK)
1188 Stormy Weather   Etta James             Voice Of The Century                            Cleopatra Records           QMBZ91441676
1189 Stormy Weather   Etta James             Voice of the Century                            Magic Gold Records
1190 Stormy Weather   Four Freshmen          50 Greatest Hits                                Vintage Masters
1191 Stormy Weather   Frances Wayne & Neal   Essential Masters                               Vintage Masters             USA371486257
                      Hefti
1192 Stormy Weather   Frances Wayne & Neal   Essential Masters                               Vintage Masters             USA371486257
                      Hefti
1193 Stormy Weather   Francis Langford       Flappers & Cabaret Jazz                         Stardust Records            QMDA61362687
1194 Stormy Weather   Francis Langford       Flappers & Cabaret Jazz                         Stardust Records
1195 Stormy Weather   Francis Langford       Girls Sing Jazz & Blues                         Cleopatra Records           QMBZ91394694
1196 Stormy Weather   Francis Langford       Girls Sing Jazz & Blues                         Stereo Magic
1197 Stormy Weather   Francis Langford       Greta Garbo ‐ Women of the Old Hollywood        Vintage Masters
1198 Stormy Weather   Francis Langford       Greta Garbo ‐ Women Of The Old Hollywood Jazz   Vintage Masters             USA561291720
                                             Era
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 76 of 101 Page ID #:182


                                                            Exhibit C


                                          Infringement Chart
 #      Composition           Artist                               Album                            Imprint                   ISRC
1199 Stormy Weather   Francis Langford      Tallulah Bankhead ‐ Old Hollywood Jazz Era      Vintage Masters               USA561310720
1200 Stormy Weather   Francis Langford      Tallulah Bankhead ‐ Old Hollywood Jazz Era      Vintage Masters               USA561310676
1201 Stormy Weather   Franck Pourcel        Timeless Instrumental Classics                  Master Classics               USA371132921
1202 Stormy Weather   Frank Sinatra         As Times Goes By                                Mocking Bird
1203 Stormy Weather   Frank Sinatra         Essential Masters                               Classic Music International
1204 Stormy Weather   Frank Sinatra         Great American Songbook                         Classic Music International
1205 Stormy Weather   Frank Sinatra         Hollywood's Golden Years ‐ 101 Classics         Classic Music International
1206 Stormy Weather   Frank Sinatra         Iconic Rat Pack Legends                         Rolled Gold Classics (UK)
1207 Stormy Weather   Frank Sinatra         The Great American Songbook                     Burning Fire
1208 Stormy Weather   Frank Sinatra         The Songbook                                    Classic Music International
1209 Stormy Weather   George Duning         Bell, Book & Candle (Original Motion Picture)   Soundtrack Classics
1210 Stormy Weather   George Duning         Bell; Book & Candle (Original Motion Picture    Soundtrack Classics           USCHR1310207
                                            Soundtrack)
1211 Stormy Weather   George Duning         Music From Classic Hollywood Movies             Burning Fire
1212 Stormy Weather   George Scott‐Wood     British Swing & Dance Of                        Master Classics
1213 Stormy Weather   George Scott‐Wood     British Swing & Dance Of The 1930S              Master Classics               USA371184526
1214 Stormy Weather   George Scott‐Wood     British Swing & Dance Of The 1930s              Master Classics
1215 Stormy Weather   George Scott‐Wood     British Traditional Jazz                        Stardust Records              USA371201266
1216 Stormy Weather   George Scott‐Wood     British Traditional Jazz                        Stardust Records
1217 Stormy Weather   George Scott‐Wood     British Traditional Jazz                        Stardust Records (UK)
1218 Stormy Weather   George Scott‐Wood     The Very Best Of (1933‐1941)                    Master Classics
1219 Stormy Weather   George Scott‐Wood     The Very Best Of (1933‐1941)                    Master Classics               USA371183218
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 77 of 101 Page ID #:183


                                                                 Exhibit C


                                           Infringement Chart
 #      Composition           Artist                                    Album                Imprint                ISRC
1220 Stormy Weather   George Scott‐Wood        The Very Best Of (1933‐1941)       Master Classics Records       USA371183218
1221 Stormy Weather   Ginny Simms              The Very Best Of                   Vintage Masters
1222 Stormy Weather   Ginny Simms              The Very Best of Ginny Simms       Vintage Masters               USA561284914
1223 Stormy Weather   Glenn Miller             100+ Swing & Jazz Classics         Classic Music International
1224 Stormy Weather   Glenn Miller             150 Jazz Memories                  Rolled Gold Classics (UK)
1225 Stormy Weather   Glenn Miller             Army Air Force Band                Stardust
1226 Stormy Weather   Glenn Miller             Big Band Christmas                 Stardust                      USA560720322
1227 Stormy Weather   Glenn Miller             Big Band Christmas                 Stardust                      USA560720322
1228 Stormy Weather   Glenn Miller             Legend Collection                  Magic Gold Records
1229 Stormy Weather   Glenn Miller             The Centennial Anthology           Master Classics               USA560652338
1230 Stormy Weather   Glenn Miller             The Centennial Anthology           Master Classics               USA560652338
1231 Stormy Weather   Glenn Miller             The Ultimate Collection            Stardust Records              USA371089554
1232 Stormy Weather   Glenn Miller             The Ultimate Collection            Stardust Records              USA371089554
1233 Stormy Weather   Glenn Miller             V‐Disc Jazz Essentials             Cleopatra Records             USA560730542
1234 Stormy Weather   Glenn Miller             V‐Disc Jazz Essentials             Stardust                      USA371023776
1235 Stormy Weather   Glenn Miller             V‐Disc Jazz Essentials             Stardust Records              USA371023776
1236 Stormy Weather   Glenn Miller             V‐Disc Jazz Essentials             Stardust Records              USA371023776
1237 Stormy Weather   Glenn Miller & His       Gold Collection                    Master Classics               USA560696970
                      Orchestra
1238 Stormy Weather   Glenn Miller & His       Gold Collection                    Master Classics               USA560696970
                      Orchestra
1239 Stormy Weather   Glenn Miller Orchestra   Platinum Masters                   Rolled Gold Classics (UK)
1240 Stormy Weather   Golden Gate Quartet      Stormy Weather                     Mocking Bird
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 78 of 101 Page ID #:184


                                                             Exhibit C


                                            Infringement Chart
 #      Composition            Artist                                  Album              Imprint                   ISRC
1241 Stormy Weather   Golden Gate Quartet     Stormy Weather                      Mocking Bird
1242 Stormy Weather   Golden Gate Quartet     Stormy Weather                      Mocking Bird
1243 Stormy Weather   Harold Arlen            Harold Arlen And His Songs          Classic Music International
1244 Stormy Weather   Ida James               The Best Of                         Cleopatra Records             QM6XS1600279
1245 Stormy Weather   Ida James               The Best Of                         Photoplay Records
1246 Stormy Weather   Ike & Tina Turner       All Time Greatest Hits              Cleopatra Records             USA560809747
1247 Stormy Weather   Ike & Tina Turner       The Complete Soul Essentials        Cleopatra Records             USA370913614
1248 Stormy Weather   Ike & Tina Turner       The Complete Soul Essentials        Cleopatra Records             USA370913614
1249 Stormy Weather   Ike And Tina Turner     All Time Greatest Hit               Goldenlane Records
1250 Stormy Weather   Ike And Tina Turner     All Time Greatest Hit               Goldenlane Records
1251 Stormy Weather   Ike And Tina Turner     All Time Greatest Hit               Goldenlane Records
1252 Stormy Weather   Ike And Tina Turner     All Time Greatest Hits              Goldenlane Records
1253 Stormy Weather   Ike And Tina Turner     The Complete Soul Essentials        Goldenlane Records
1254 Stormy Weather   Ike And Tina Turner     The Complete Soul Essentials        Goldenlane Records
1255 Stormy Weather   Ike And Tina Turner     The Complete Soul Essentials        Goldenlane Records
1256 Stormy Weather   Jimmy Deuchar           Essential Jazz Masters              Cleopatra Records             USA561002747
1257 Stormy Weather   Jimmy Deuchar           Essential Jazz Masters              Master Classics               USA561002747
1258 Stormy Weather   John Williams           Piano Essentials                    Vintage Masters               USA561290922
1259 Stormy Weather   John Williams           Piano Essentials                    Vintage Masters               USA561290922
1260 Stormy Weather   June Valli              The Ultimate Collection             Master Classics               USA371298833
1261 Stormy Weather   June Valli              The Ultimate Collection             Master Classics               USA371298833
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 79 of 101 Page ID #:185


                                                            Exhibit C


                                         Infringement Chart
 #      Composition            Artist                                Album                        Imprint                   ISRC
1262 Stormy Weather   Junior Mance, Kenny    Confessin' the Blues!                        Vintage Masters
                      Burrell Billie Poole
1263 Stormy Weather   Kay Starr              Essential Masters                            Stardust Records              QMFMG1315931
1264 Stormy Weather   Kay Starr              Essential Masters                            Stardust Records              QMFMG1315931
1265 Stormy Weather   Kay Starr              World War Ii ‐ Greatest Radio Songs Vol. 1   Cleopatra Records             USA560737099
1266 Stormy Weather   Kay Starr              World War II Greatest Radio Songs            Classic Music International
1267 Stormy Weather   Keely Smith            The Very Best of Keely Smith                 Burning Fire
1268 Stormy Weather   Ken Griffin            Organ Skating Classics                       Master Classics               USA371224522
1269 Stormy Weather   Ken Griffin            Organ Skating Classics                       Master Classics               USA371224522
1270 Stormy Weather   Ken Griffin            Vintage Organ Classics                       Master Classics               USA371097701
1271 Stormy Weather   Ken Griffin            Vintage Organ Classics                       Master Classics               USA371097701
1272 Stormy Weather   Ken Griffin            Vintage Organ Greats                         Master Classics               USA371323053
1273 Stormy Weather   Ken Griffin            Vintage Organ Greats                         Master Classics               USA371323053
1274 Stormy Weather   Lee Wiley              Sings Rodgers & Hart And Harold Arlen        Cleopatra Records             US6R21315329
1275 Stormy Weather   Lee Wiley              Sings Rodgers & Hart and Harold Arlen        Master Classics               US6R21315329
1276 Stormy Weather   Lee Wiley              The Very Best of Lee Wiley                   Vintage Masters               USA561446262
1277 Stormy Weather   Lee Wiley              The Very Best of Lee Wiley                   Vintage Masters
1278 Stormy Weather   Lena Horne             100 Vocal Classics                           Classic Music International
1279 Stormy Weather   Lena Horne             101 Vocal Classics                           Rolled Gold Classics (UK)
1280 Stormy Weather   Lena Horne             150+ Jazz Love Classics 21                   Classic Music International
1281 Stormy Weather   Lena Horne             50 Greatest Masters (1941‐1958)              Classic Music International
1282 Stormy Weather   Lena Horne             American Film Stars of the 20th Century      Classic Music International
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 80 of 101 Page ID #:186


                                                             Exhibit C


                                      Infringement Chart
 #      Composition          Artist                              Album                                  Imprint                   ISRC
1283 Stormy Weather   Lena Horne          Big Bands Swing & The Ladies Sing                     Cleopatra Records             USA560990454
1284 Stormy Weather   Lena Horne          Big Bands Swing & The Ladies Sing                     Master Classics               USA560990454
1285 Stormy Weather   Lena Horne          Big Bands Swing & The Ladies Sing                     Master Classics               USA560990454
1286 Stormy Weather   Lena Horne          Big Bands Swing & The Ladies Sing                     Master Classics               USA560990454
1287 Stormy Weather   Lena Horne          Fabulous 40s Collection                               Burning Fire
1288 Stormy Weather   Lena Horne          Female Voices of the Silver Screen                    Soundtrack Classics           USA371654500
1289 Stormy Weather   Lena Horne          Female Voices of the Silver Screen                    Soundtrack Classics           USA371654500
1290 Stormy Weather   Lena Horne          Golden Memories                                       Classic Music International
1291 Stormy Weather   Lena Horne          Greatest Hits                                         Cleopatra Records             QMFME1413677
1292 Stormy Weather   Lena Horne          Hits of the 40's                                      Master Classics
1293 Stormy Weather   Lena Horne          Hollywood Musicals From The                           Burning Fire
1294 Stormy Weather   Lena Horne          Ladies Of Jazz                                        Stardust Records              USA371456236
1295 Stormy Weather   Lena Horne          Ladies Of Jazz                                        Stardust Records              USA371456236
1296 Stormy Weather   Lena Horne          Lena Like Latin & More                                Stardust Records              USA560852488
1297 Stormy Weather   Lena Horne          Lena Like Latin & More                                Stardust Records              USA560852488
1298 Stormy Weather   Lena Horne          Platinum Masters                                      Rolled Gold Classics (UK)
1299 Stormy Weather   Lena Horne          Popular Female Vocalists Of The 50'S Singing Into     Goldenlane Records            GBDAG9301678
                                          The 60'S ‐ Featuring Doris Day; Jeri Southern; Etta
                                          James; Timi Yuro; Dionne Warwick; Peggy Lee And
                                          Many Others
1300 Stormy Weather   Lena Horne          Songs Performed By American Idols                     Cleopatra Records             USA560858938
1301 Stormy Weather   Lena Horne          The No. 1 American Songbook Ever!                     Goldenlane Records            USA561276514
1302 Stormy Weather   Lena Horne          The No. 1 American Songbook Ever!                     Goldenlane Records            USA561101924
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 81 of 101 Page ID #:187


                                                               Exhibit C


                                           Infringement Chart
 #      Composition           Artist                                    Album                       Imprint                   ISRC
1303 Stormy Weather   Lena Horne                World War Ii Memories                       Master Classics               USA371072124
1304 Stormy Weather   Lena Horne                World War II Memories                       Master Classics               USA371072124
1305 Stormy Weather   Lena Horne                You're My Thrill                            Mocking Bird
1306 Stormy Weather   Lena Horne                You're My Thrill                            Mocking Bird
1307 Stormy Weather   Lena Horne With Lou       Golden Voices Of Yesterday, Volume 1        Burning Fire
                      Bring & His Orchestra
1308 Stormy Weather   Lenny Dee                 Essential Organ Masters                     Cleopatra Records             USA560946956
1309 Stormy Weather   Lenny Dee                 Essential Organ Masters                     Master Classics               USA560946956
1310 Stormy Weather   Leslie Uggams             The Very Best Of                            Master Classics
1311 Stormy Weather   Leslie Uggams             The Very Best of Leslie Uggams              Master Classics               USA371133322
1312 Stormy Weather   Louis Prima               100+ Swingin' Classics                      Classic Music International
1313 Stormy Weather   Louis Prima & Keely Smith Essential Masters                           Burning Fire
1314 Stormy Weather   Mahlon Merrick            Seven Winds ‐ Music That Stirs Up A Storm   Cleopatra Records             US6R21382393
                      Orchestra
1315 Stormy Weather   Mahlon Merrick            Seven Winds ‐ Music That Stirs up a Storm   Stardust Records
                      Orchestra
1316 Stormy Weather   Mahlon Merrick            Seven Winds ‐ Music That Stirs up a Storm   Stardust Records (UK)
                      Orchestra
1317 Stormy Weather   Master'S Hawaiians        100 Vintage Hawaiian Songs                  VINTAGE MASTERS INC.
1318 Stormy Weather   Master'S Hawaiians        Vintage Hawaiian Songs for Kids             VINTAGE MASTERS INC.
1319 Stormy Weather   Nat King Cole             The Greatest Collection                     Master Classics               USA371161599
1320 Stormy Weather   Nat King Cole             The Greatest Collection                     Master Classics
1321 Stormy Weather   Paul Chambers             Greatest Jazz Masters                       Vintage Masters
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 82 of 101 Page ID #:188


                                                             Exhibit C


                                           Infringement Chart
 #      Composition             Artist                              Album                 Imprint                   ISRC
1322 Stormy Weather   Peggy Lee              Massive Pop Songs Of The             Burning Fire
1323 Stormy Weather   Peter Nero             Greatest Collection                  Vintage Masters               USA561155644
1324 Stormy Weather   Peter Nero             Greatest Collection                  Vintage Masters
1325 Stormy Weather   Peter Nero             The Ultimate Collection              Classic Music International
1326 Stormy Weather   Phil Phillips          Sea Of Love                          Classic Music International
1327 Stormy Weather   Phil Phillips          Sea Of Love                          Classic Music International
1328 Stormy Weather   Quincy Jones           Cool Jazz Essentials                 Master Classics               USA370942302
1329 Stormy Weather   Quincy Jones           Cool Jazz Essentials                 Master Classics               USA370942302
1330 Stormy Weather   Quincy Jones           Cool Jazz Essentials                 Stardust Records              USA370942302
1331 Stormy Weather   Quincy Jones           Cool Jazz Essentials                 Stardust Records              USA560909112
1332 Stormy Weather   Quincy Jones           Essential Masters                    Goldenlane Records            USA560982430
1333 Stormy Weather   Quincy Jones           Essential Masters                    Goldenlane Records            USA560982430
1334 Stormy Weather   Quincy Jones           Legendary Masters                    Cleopatra Records             QMFME1413727
1335 Stormy Weather   Quincy Jones & His     Essential Jazz Masters               Vintage Masters               USA561106264
                      Orchestra
1336 Stormy Weather   Quincy Jones & His     Essential Jazz Masters               Vintage Masters               USA561106264
                      Orchestra
1337 Stormy Weather   Randy Weston           Modern Art Of Jazz                   Cleopatra Records             USV291348955
1338 Stormy Weather   Randy Weston           Modern Art of Jazz                   Stardust Records
1339 Stormy Weather   Randy Weston           Modern Art of Jazz                   Stardust Records (UK)
1340 Stormy Weather   Red Garland            Bebop Jazz Legend                    Stardust Records
1341 Stormy Weather   Red Garland            Bebop Jazz Legend                    Stardust Records              USA561291116
1342 Stormy Weather   Roland Kirk            Essential Jazz Masters               Vintage Masters               USA561327472
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 83 of 101 Page ID #:189


                                                                 Exhibit C


                                          Infringement Chart
 #      Composition           Artist                                  Album                          Imprint                   ISRC
1343 Stormy Weather   Roland Kirk               Essential Jazz Masters                       Vintage Masters
1344 Stormy Weather   Roy Eldridge, Buddy Rich, Essential Jazz Masters                       Stardust Records              USA371486640
                      Herb Ellis, Oscar
                      Peterson, Ray Brown
1345 Stormy Weather   Sammy Price               100 Piano Jazz & Blues Classics              Master Classics               USA561024224
1346 Stormy Weather   Sammy Price               100 Piano Jazz & Blues Classics              Master Classics
1347 Stormy Weather   Sammy Price               Piano Boogie Woogie Vol.                     Stardust Records (UK)
1348 Stormy Weather   Sammy Price               Piano Boogie Woogie Vol. 1                   Cleopatra Records             USA560860526
1349 Stormy Weather   Sammy Price               Piano Boogie Woogie Vol. 1                   Stardust Records
1350 Stormy Weather   Shirley Bassey            Early Productions '55‐'58                    Master Classics               USA371071351
1351 Stormy Weather   Shirley Bassey            Early Productions '55‐'58                    Master Classics               USA371071351
1352 Stormy Weather   Shirley Bassey            Early Productions '55‐'58                    Master Classics               USA371071351
1353 Stormy Weather   Shirley Bassey            Early Productions '55‐'58                    Master Classics               USA371071351
1354 Stormy Weather   Shirley Bassey            Joe Meek Recordings                          Goldenlane Records            USA561224456
1355 Stormy Weather   Shirley Bassey            Kiss Me, Honey Honey, Kiss Me                Mocking Bird
1356 Stormy Weather   Shirley Bassey            Sing The Blues                               Mocking Bird
1357 Stormy Weather   Shirley Bassey            Sing The Blues                               Mocking Bird
1358 Stormy Weather   Shirley Bassey            Tallulah Bankhead ‐ Old Hollywood Jazz Era   Vintage Masters               USA561310720
1359 Stormy Weather   Shirley Bassey            Tallulah Bankhead ‐ Old Hollywood Jazz Era   Vintage Masters               USA561310641
1360 Stormy Weather   Shirley Bassey            The Joe Meek Productions                     Vintage Masters               USA561190036
1361 Stormy Weather   Shirley Bassey            The Ultimate Collection 1957‐1961            Stardust Records
1362 Stormy Weather   Shirley Bassey            The Very Best Of The 1950s                   Classic Music International
1363 Stormy Weather   Shirley Bassey            Ultimate Collection                          Rolled Gold Classics (UK)
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 84 of 101 Page ID #:190


                                                             Exhibit C


                                          Infringement Chart
 #      Composition              Artist                            Album                                 Imprint                   ISRC
1364 Stormy Weather   Shirley Bassey        Voice Of The Century                                 Cleopatra Records             QMDA71416165
1365 Stormy Weather   Shirley Bassey        Voice of the Century                                 Magic Gold Records
1366 Stormy Weather   Sid Bass              From Another World                                   Cleopatra Records             USA371197421
1367 Stormy Weather   Sid Bass              From Another World                                   Master Classics               USA371197421
1368 Stormy Weather   Teri Thornton         Somewhere In The Night (1963)                        Cleopatra Records             USA371146777
1369 Stormy Weather   Tex Beneke            Big Band Magic                                       Stardust Records              USV291308316
1370 Stormy Weather   Tex Beneke            Big Band Magic                                       Stardust Records              USV291308316
1371 Stormy Weather   Tex Beneke            The Very Best Of                                     Classic Music International
1372 Stormy Weather   The Charioteers       Greatest Hits                                        Cleopatra Records             USV351346475
1373 Stormy Weather   The Charioteers       Greatest Hits                                        Goldenlane Records
1374 Stormy Weather   The Charioteers       Greatest Hits                                        Goldenlane Records
1375 Stormy Weather   The Four Freshmen     50 Greatest Hits                                     Vintage Masters               USA561258777
1376 Stormy Weather   The Hi Los            Vintage Vocal Jazz / Swing No. 159 ‐ EP: I Married   Screenland Records
                                            An Angel
1377 Stormy Weather   The Magnificent Men   Live                                                 Goldenlane Records            USA371194689
1378 Stormy Weather   The Magnificent Men   Live                                                 Goldenlane Records
1379 Stormy Weather   The Phinx             Sometimes                                            Vintage Masters
1380 Stormy Weather   The Richard Wess      Her Jazz Greats (1955‐                               Master Classics
                      Orchestra
1381 Stormy Weather   The Spaniels          150+ Doo Wop Classics                                Classic Music International
1382 Stormy Weather   The Spaniels          1950's Teen Dreams                                   Classic Music International
1383 Stormy Weather   The Spaniels          American Doo Wop Greatest Hits                       Classic Music International
1384 Stormy Weather   The Spaniels          Doo Wop Summer                                       Rolled Gold Classics (UK)
                      Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 85 of 101 Page ID #:191


                                                          Exhibit C


                                        Infringement Chart
 #      Composition            Artist                             Album                           Imprint                ISRC
1385 Stormy Weather   The Spaniels        Greatest Hits                                Classic Music International
1386 Stormy Weather   The Spaniels        Lost In Love                                 Mocking Bird
1387 Stormy Weather   The Spaniels        Lost In Love                                 Mocking Bird
1388 Stormy Weather   The Spaniels        Massive Hits Of The 50s Jukebox Era          Burning Fire
1389 Stormy Weather   The Spaniels        The American Rock N' Roll Platinum Edition   Master Classics               USA371485699
1390 Stormy Weather   The Spaniels        The American Rock N' Roll Platinum Edition   Master Classics               USA371485699
1391 Stormy Weather   The Spaniels        The Number # 1 Doo W                         Classic Music International
1392 Stormy Weather   The Spaniels        The Very Best Of The Spaniels                Classic Music International
1393 Stormy Weather   Three Admirals      Early Harmony Groups                         Cleopatra Records             USA560874036
1394 Stormy Weather   Tito Rodríguez      All The Greatest Hits                        Burning Fire
1395 Stormy Weather   Various Artists     Golden Memories                              Cleopatra Records             USA560790914
1396 Stormy Weather   Various Artists     Hits Of The 40'S                             Cleopatra Records             QMDA61322436
1397 Stormy Weather   Various Artists     Maximum Jazz                                 Cleopatra Records             USA561327760
1398 Stormy Weather   Various Artists     Tallulah Bankhead ‐ Old Hollywood Jazz Era   Cleopatra Records             USA561310641
1399 Stormy Weather   Various Artists     Tallulah Bankhead ‐ Old Hollywood Jazz Era   Cleopatra Records             USA561310676
1400 Stormy Weather   Various Artists     The Great American Songbook                  Stardust                      USA560791174
1401 Stormy Weather   Various Artists     The No. 1 American Songbook Ever!            Cleopatra Records             USA561276514
1402 Stormy Weather   Various Artists     Top Hits Of The 1930S                        Cleopatra Records             USA560872970
1403 Stormy Weather   Vincent Edwards     Sings                                        Cleopatra Records             USA371556228
1404 Stormy Weather   Vincent Edwards     Sings                                        Vintage Masters
1405 Stormy Weather   Walter Davis        The Very Best Of                             Master Classics
1406 Stormy Weather   Walter Davis        The Very Best Of                             Master Classics
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 86 of 101 Page ID #:192


                                                                       Exhibit C


                                                 Infringement Chart
 #        Composition                 Artist                                   Album                          Imprint                   ISRC
1407 Sunday In Cicero Falls   Mabel Taliaferro, Matt   Bloomer Girl                                   Classic Music International
                              Briggs, Harold Arlen,
                              Celeste Holm & Decca
                              Chorus
1408 Take It Slow, Joe        Lainie Kazan             The Love Album                                 Master Classics
1409 Take It Slow, Joe        Lena Horne               Greatest Hits                                  Cleopatra Records             QMFME1413673
1410 Take It Slow, Joe        Lena Horne               Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417154
1411 Take It Slow, Joe        Lena Horne               Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417154
1412 Take It Slow, Joe        Lena Horne               Jamaica (Original Motion Picture Soundtrack)   Classic Music International
1413 The Devil and the Deep   Joe Newman, Connie       All Time Jazz Legends                          Cleopatra Records             QMDA71415131
     Blue Sea                 Kay, Eddie Jones
1414 The Devil and the Deep   Al Porcino Rickie Kamuca Essential Jazz Masters 1954‐1959               Cleopatra Records             USA561291023
     Blue Sea
1415 The Devil and the Deep   André Previn             Essential Jazz Masters                         Stardust Records              USA561073272
     Blue Sea
1416 The Devil and the Deep   André Previn             Essential Jazz Masters                         Stardust Records              USA561073272
     Blue Sea
1417 The Devil and the Deep   André Previn             The Essential Collection                       Stardust Records              USA371361370
     Blue Sea
1418 The Devil and the Deep   André Previn             The Essential Collection                       Stardust Records              USA371361370
     Blue Sea
1419 The Devil and the Deep   André Previn             The Essential Collection                       Stardust Records              USA371361370
     Blue Sea
1420 The Devil and the Deep   André Previn             The Essential Collection                       Stardust Records              USA371361370
     Blue Sea
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 87 of 101 Page ID #:193


                                                                   Exhibit C


                                                 Infringement Chart
 #       Composition                  Artist                              Album                          Imprint                   ISRC
1421 The Devil and the Deep   Annie Ross           # 1 Jazz Album Ever!                          Classic Music International
     Blue Sea
1422 The Devil and the Deep   Annie Ross           I Love Paris ‐ Th                             Master Classics               USA371228703
     Blue Sea
1423 The Devil and the Deep   Annie Ross           I Love Paris ‐ Th                             Master Classics               USA371228703
     Blue Sea
1424 The Devil and the Deep   Annie Ross           I Love Paris ‐ The Best Of                    Master Classics               USA371228696
     Blue Sea
1425 The Devil and the Deep   Annie Ross           I Love Paris ‐ The Best Of                    Master Classics               USA371228703
     Blue Sea
1426 The Devil and the Deep   Annie Ross           The Ultimate Collection                       Vintage Masters               USA561179347
     Blue Sea
1427 The Devil and the Deep   Annie Ross           The Ultimate Collection                       Vintage Masters               USA561179391
     Blue Sea
1428 The Devil and the Deep   Annie Ross           The Ultimate Collection                       Vintage Masters
     Blue Sea
1429 The Devil and the Deep   Annie Ross           The Ultimate Collection                       Vintage Masters
     Blue Sea
1430 The Devil and the Deep   Ben Selvin & His     The Very Best Of                              Master Classics
     Blue Sea                 Orchestra
1431 The Devil and the Deep   Ben Selvin & His     The Very Best of Ben Selvin & His Orchestra   Master Classics               USA371080379
     Blue Sea                 Orchestra
1432 The Devil and the Deep   Blossom Dearie       The Very Best of Blossom Dearie               Master Classics
     Blue Sea
1433 The Devil and the Deep   Blossom Dearie       The Very Best of Blossom Dearie               Master Classics               USA371115260
     Blue Sea
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 88 of 101 Page ID #:194


                                                                   Exhibit C


                                                 Infringement Chart
 #       Composition                   Artist                            Album                    Imprint                   ISRC
1434 The Devil and the Deep   Bobby Scott Trio     Early Jazz Sessions '54‐'55            Vintage Masters               USA561105588
     Blue Sea
1435 The Devil and the Deep   Bobby Scott Trio     Early Jazz Sessions '54‐'55            Vintage Masters               USA561105588
     Blue Sea
1436 The Devil and the Deep   Boswell Sisters      Shine On Harvest Moon                  Mocking Bird
     Blue Sea
1437 The Devil and the Deep   Boswell Sisters      Shine On Harvest Moon                  Mocking Bird
     Blue Sea
1438 The Devil and the Deep   Buddy Cole           Hammond Organ Greats 1958‐1960         Vintage Masters               USA561138110
     Blue Sea
1439 The Devil and the Deep   Buddy Cole           Hammond Organ Greats 1958‐1960         Vintage Masters               USA561138110
     Blue Sea
1440 The Devil and the Deep   Buddy DeFranco       The Very Best of Buddy DeFranco        Master Classics               USA371277099
     Blue Sea
1441 The Devil and the Deep   Buddy DeFranco       The Very Best of Buddy DeFranco        Master Classics               USA371277099
     Blue Sea
1442 The Devil and the Deep   Buddy Rich           100 Drum Classics                      Classic Music International
     Blue Sea
1443 The Devil and the Deep   Buddy Rich           Rich Voice                             Burning Fire
     Blue Sea
1444 The Devil and the Deep   Buddy Rich           Rich Voice                             Stardust Records              USA371425847
     Blue Sea
1445 The Devil and the Deep   Buddy Rich           Rich Voice                             Stardust Records              USA371425847
     Blue Sea
1446 The Devil and the Deep   Buddy Rich           The Very Best of Buddy Rich            Vintage Masters
     Blue Sea
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 89 of 101 Page ID #:195


                                                                     Exhibit C


                                                   Infringement Chart
 #       Composition                  Artist                                Album                             Imprint          ISRC
1447 The Devil and the Deep   Buddy Rich             The Very Best of Buddy Rich                      Vintage Masters      USA561105712
     Blue Sea
1448 The Devil and the Deep   Cab Calloway           Black Jazz Of The '30s & '40s                    Master Classics      USA561054388
     Blue Sea
1449 The Devil and the Deep   Cab Calloway           Black Jazz Of The '30S & '40S                    Master Classics      USA561054388
     Blue Sea
1450 The Devil and the Deep   Cab Calloway           Greatest Hits                                    Cleopatra Records    USA560890890
     Blue Sea
1451 The Devil and the Deep   Cab Calloway           Greatest Hits                                    Stardust Records     USA560890890
     Blue Sea
1452 The Devil and the Deep   Cab Calloway           The Devil Inside                                 Goldenlane Records   USA371574483
     Blue Sea
1453 The Devil and the Deep   Cab Calloway           The Devil Inside                                 Goldenlane Records   USA371574483
     Blue Sea
1454 The Devil and the Deep   Cab Calloway           The Devil'S Songbook                             Goldenlane Records   USA371069681
     Blue Sea
1455 The Devil and the Deep   Cab Calloway           Top Hits Of The 1930S                            Cleopatra Records    USA560872980
     Blue Sea
1456 The Devil and the Deep   Cab Calloway           Top Hits Of The 1930s                            Master Classics
     Blue Sea
1457 The Devil and the Deep   Cab Calloway           Top Hits Of The 1930S Vol. 4                     Master Classics      USA371185481
     Blue Sea
1458 The Devil and the Deep   Cab Calloway & His     100 Vocal & Jazz Classics ‐ Vol. 2 (1928‐1931)   Stardust Records     USA371355489
     Blue Sea                 Orchestra
1459 The Devil and the Deep   Cab Calloway & His     100 Vocal & Jazz Classics ‐ Vol. 2 (1928‐1931)   Stardust Records     USA371355489
     Blue Sea                 Orchestra
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 90 of 101 Page ID #:196


                                                                      Exhibit C


                                                   Infringement Chart
 #       Composition                  Artist                                Album                 Imprint                   ISRC
1460 The Devil and the Deep   Carmen McRae & Ray      100 Jazz Vocal Classics             Classic Music International
     Blue Sea                 Bryant
1461 The Devil and the Deep   Carmen McRae & Ray      Vocal Jazz Classics                 Master Classics               USA371288948
     Blue Sea                 Bryant
1462 The Devil and the Deep   Carmen Mcrae;Ray        Vocal Jazz Classics                 Master Classics               USA371288948
     Blue Sea                 Bryant
1463 The Devil and the Deep   Claude Williamson &     Essential Jazz Masters              Master Classics               USA371184552
     Blue Sea                 Max Bennett & Stan
                              Levey
1464 The Devil and the Deep   Claude Williamson;Max   Essential Jazz Masters              Master Classics               USA371184552
     Blue Sea                 Bennett; Stan Levey
1465 The Devil and the Deep   Connie Kay;Eddie        No. 1 Classic Jazz & Swing Album    Stardust Records              USA561180069
     Blue Sea                 Jones;Joe Newman
1466 The Devil and the Deep   Connie Kay;Eddie        Soft Swingin' Jazz                  Master Classics               USA371223533
     Blue Sea                 Jones;Joe Newman
1467 The Devil and the Deep   Django Reinhardt &      Play s With Special Guests          Classic Music International
     Blue Sea                 Dicky Wells
1468 The Devil and the Deep   Donald Byrd             100 Trumpet Jazz Classics           Stardust Records              USA371365891
     Blue Sea
1469 The Devil and the Deep   Donald Byrd             100 Trumpet Jazz Classics           Stardust Records              USA371365891
     Blue Sea
1470 The Devil and the Deep   Donald Byrd             The Very Best of Donald Byrd        Master Classics               USA371036112
     Blue Sea
1471 The Devil and the Deep   Donald Byrd             The Very Best of Donald Byrd        Master Classics               USA371036112
     Blue Sea
1472 The Devil and the Deep   Eddie Jones & Joe       Soft Swingin' Jazz                  Master Classics               USA371223533
     Blue Sea                 Newman Connie Kay
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 91 of 101 Page ID #:197


                                                                    Exhibit C


                                                  Infringement Chart
 #       Composition                   Artist                            Album                    Imprint          ISRC
1473 The Devil and the Deep   Eddy Duchin & His     50 All‐Time Greatest Hits             Master Classics      USA371063942
     Blue Sea                 Orchestra
1474 The Devil and the Deep   Eddy Duchin & His     50 All‐Time Greatest Hits             Master Classics      USA371063942
     Blue Sea                 Orchestra
1475 The Devil and the Deep   Ella Fitzgerald       Greatest Hits                         Burning Fire
     Blue Sea
1476 The Devil and the Deep   Four Vagabonds        The Very Best Of                      Goldenlane Records
     Blue Sea
1477 The Devil and the Deep   Four Vagabonds        The Very Best Of                      Goldenlane Records
     Blue Sea
1478 The Devil and the Deep   Frankie Trumbauer     100 Swing & Big Band Classics         Master Classics      USA561052476
     Blue Sea
1479 The Devil and the Deep   Frankie Trumbauer     100 Swing & Big Band Classics         Master Classics      USA561052476
     Blue Sea
1480 The Devil and the Deep   Frankie Trumbauer     50 Greatest Big Band Hits             Magic Gold Records
     Blue Sea
1481 The Devil and the Deep   Frankie Trumbauer     Swing & Jazz Essentials               Master Classics      USA370954233
     Blue Sea
1482 The Devil and the Deep   Frankie Trumbauer     Swing & Jazz Essentials               Master Classics      USA370954233
     Blue Sea
1483 The Devil and the Deep   Frankie Trumbauer     Ultimate Big Band & Swing Classics    Master Classics
     Blue Sea
1484 The Devil and the Deep   Helen Forrest         World War II Golden Memories          Master Classics
     Blue Sea
1485 The Devil and the Deep   Jackie Davis          100 Organ Classics                    Master Classics      USA371229606
     Blue Sea
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 92 of 101 Page ID #:198


                                                                 Exhibit C


                                                Infringement Chart
 #       Composition                   Artist                             Album                   Imprint            ISRC
1486 The Devil and the Deep   Jackie Davis        100 Organ Classics                      Master Classics        USA371229606
     Blue Sea
1487 The Devil and the Deep   Jackie Davis        Hammond Organ Classics                  Cleopatra Records      USA371161396
     Blue Sea
1488 The Devil and the Deep   Jackie Davis        Hammond Organ Classics                  Master Classics        USA371161396
     Blue Sea
1489 The Devil and the Deep   Jimmy Deuchar       Essential Jazz Masters                  Cleopatra Records      USA561002762
     Blue Sea
1490 The Devil and the Deep   Jimmy Deuchar       Essential Jazz Masters                  Master Classics        USA561002762
     Blue Sea
1491 The Devil and the Deep   Joe Newman          All Time Jazz Legends                   Stereo Magic
     Blue Sea
1492 The Devil and the Deep   Joe Newman          Greatest Jazz Memories                  Stereo Magic
     Blue Sea
1493 The Devil and the Deep   Joe Newman          Greatest Jazz Memories                  Stereo Magic Records   QMBZ91394959
     Blue Sea
1494 The Devil and the Deep   Joe Newman          Jazz & Swing of the Century             Stereo Magic
     Blue Sea
1495 The Devil and the Deep   Joe Newman          No. 1 Classic Jazz & Swing Album        Stardust Records       USA561180069
     Blue Sea
1496 The Devil and the Deep   Joe Newman          The Best Of Jazz Lounge                 Cleopatra Records      QMDA61475848
     Blue Sea
1497 The Devil and the Deep   Joe Newman          The Best of Jazz Lounge                 Magic Gold Records     QMDA61475848
     Blue Sea
1498 The Devil and the Deep   Joe Newman          The Ultimate Jazz Collection            Vintage Masters        USA561138851
     Blue Sea
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 93 of 101 Page ID #:199


                                                                     Exhibit C


                                                   Infringement Chart
 #       Composition                      Artist                             Album                                  Imprint                ISRC
1499 The Devil and the Deep   Joe Newman             The Ultimate Jazz Collection                        Vintage Masters
     Blue Sea
1500 The Devil and the Deep   John Green & His       They Shoot Horses Don'T They? (Musical Highlights   Master Classics               USA371220193
     Blue Sea                 Orchestra              From The Original Soundtrack)
1501 The Devil and the Deep   John Green & His       They Shoot Horses Don'T They? (Musical Highlights   Master Classics               USA371220193
     Blue Sea                 Orchestra              From The Original Soundtrack)
1502 The Devil and the Deep   John Williams          Piano Essentials                                    Vintage Masters               USA561290928
     Blue Sea
1503 The Devil and the Deep   John Williams          Piano Essentials                                    Vintage Masters               USA561290928
     Blue Sea
1504 The Devil and the Deep   June Richmond          Jazz Masters In Paris                               Stardust                      USA560814529
     Blue Sea
1505 The Devil and the Deep   June Richmond          Jazz Masters In Paris                               Stardust                      USA560814529
     Blue Sea
1506 The Devil and the Deep   Lee Wiley              Sings Rodgers & Hart and Haro                       Master Classics               US6R21315339
     Blue Sea
1507 The Devil and the Deep   Lee Wiley              Sings Rodgers & Hart And Harold Arlen               Cleopatra Records             US6R21315339
     Blue Sea
1508 The Devil and the Deep   Lee Wiley              The Very Best of Lee Wiley                          Vintage Masters
     Blue Sea
1509 The Devil and the Deep   Lee Wiley              The Very Best of Lee Wiley                          Vintage Masters               USA561446264
     Blue Sea
1510 The Devil and the Deep   Lita Roza              Greatest Hits                                       Cleopatra Records             QM6XS1474094
     Blue Sea
1511 The Devil and the Deep   Louis Armstrong        Greatest Hits Of All Time                           Classic Music International
     Blue Sea
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 94 of 101 Page ID #:200


                                                                      Exhibit C


                                                  Infringement Chart
 #       Composition                   Artist                                 Album                               Imprint       ISRC
1512 The Devil and the Deep   Louis Armstrong & His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records     USA371355615
     Blue Sea                 Orchestra
1513 The Devil and the Deep   Louis Armstrong & His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records     USA371355615
     Blue Sea                 Orchestra
1514 The Devil and the Deep   Mary Lou Williams       The Art Of Mary Lou Williams                     Stardust Records     QMFME1304920
     Blue Sea
1515 The Devil and the Deep   Mary Lou Williams       The Art of Mary Lou Williams                     Stardust Records     QMFME1304920
     Blue Sea
1516 The Devil and the Deep   Matt Dennis             Essential Jazz Lounge                            Cleopatra Records    USA371197226
     Blue Sea
1517 The Devil and the Deep   Matt Dennis             Essential Jazz Lounge                            Master Classics      USA371197226
     Blue Sea
1518 The Devil and the Deep   Med Flory               Essential Jazz Masters 1954‐1959                 Vintage Masters
     Blue Sea
1519 The Devil and the Deep   Mel Tormé               Ten Best                                         Stardust             USA560771385
     Blue Sea
1520 The Devil and the Deep   Paul Weston             Relaxing Moods & Sounds                          Stardust Records     QMFMG1304111
     Blue Sea
1521 The Devil and the Deep   Paul Weston             Relaxing Moods & Sounds                          Stardust Records     QMFMG1304111
     Blue Sea
1522 The Devil and the Deep   Paul Weston & His       Greatest Hits                                    Goldenlane Records
     Blue Sea                 Orchestra
1523 The Devil and the Deep   Sonny Stitt             Essential Jazz Masters                           Cleopatra Records    USA561402839
     Blue Sea
1524 The Devil and the Deep   Sonny Stitt             Essential Jazz Masters                           Vintage Masters
     Blue Sea
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 95 of 101 Page ID #:201


                                                                      Exhibit C


                                                    Infringement Chart
 #       Composition                   Artist                               Album                               Imprint          ISRC
1525 The Devil and the Deep   Stan Kenton              In Concert                                    Cleopatra Records       USA560964557
     Blue Sea
1526 The Devil and the Deep   Stan Kenton              In Concert                                    Stardust Records
     Blue Sea
1527 The Devil and the Deep   Stan Kenton              In Concert                                    Stardust Records (UK)
     Blue Sea
1528 The Devil and the Deep   Stan Kenton              Ten Best                                      Stardust
     Blue Sea
1529 The Devil and the Deep   Stan Kenton              Ten Best                                      Stardust
     Blue Sea
1530 The Devil and the Deep   Stan Kenton              Ten Best                                      Stardust                USA560755007
     Blue Sea
1531 The Devil and the Deep   Teddy Wilson             Archive Of American Popular Music 1934‐1945   Master Classics         USA371056344
     Blue Sea
1532 The Devil and the Deep   The Boswell Sisters      The Very Best of The Boswell Sisters          Cleopatra Records       USA560915837
     Blue Sea
1533 The Devil and the Deep   The Four Vagabonds       The Very Best of The Four Vagabonds           Goldenlane Records      USA371443624
     Blue Sea
1534 The Devil and the Deep   The Modern Jazz Quartet Jazz Classics                                  Stardust Records        USA371112340
     Blue Sea
1535 The Devil and the Deep   The Modern Jazz Quartet Jazz Classics                                  Stardust Records        USA371112340
     Blue Sea
1536 The Devil and the Deep   The Modern Jazz Quartet Jazz Classics                                  Stardust Records        USA371112340
     Blue Sea
1537 The Devil and the Deep   Various Artists          Jazz & Swing Of The Century                   Cleopatra Records       QMBZ91358347
     Blue Sea
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 96 of 101 Page ID #:202


                                                                        Exhibit C


                                                   Infringement Chart
 #       Composition                   Artist                                 Album                        Imprint                   ISRC
1538 The Devil and the Deep   Various Artists           Ultimate Big Band & Swing Classics         Cleopatra Records             QMDA71336060
     Blue Sea
1539 The Devil and the Deep   Various Artists           World War Ii Golden Memories               Master Classics               USA371027680
     Blue Sea
1540 The Devil and the Deep   Willie "The Lion" Smith   The Very Best Of                           Master Classics
     Blue Sea
1541 The Devil and the Deep   Willie "The Lion" Smith   The Very Best Of                           Master Classics
     Blue Sea
1542 The Devil and the Deep   Willie "The Lion" Smith   The Very Best of Willie "The Lion" Smith   Master Classics Records       USA371273060
     Blue Sea
1543 The Eagle and Me         Ben Webster               Vocal Jazz Classics                        Master Classics               USA371288962
1544 The Eagle and Me         Ben Webster;Carmen        Vocal Jazz Classics                        Master Classics               USA371288962
                              Mcrae
1545 The Eagle and Me         Bing Crosby, Toots        Bloomer Girl                               Classic Music International
                              Camerata & Decca
                              Orchestra
1546 The Eagle and Me         Carmen McRae & Al Cohn 100 Jazz Vocal Classics                       Classic Music International
1547 The Eagle and Me         Celeste Holm, David       Bloomer Girl                               Classic Music International
                              Brooks & Decca Chorus
1548 The Eagle and Me         Dooley Wilson             101 Broadway Classics (1935‐1960)          Classic Music International
1549 The Eagle and Me         Dooley Wilson             20th Century Broadway                      Rolled Gold Classics (UK)
1550 The Eagle and Me         Dooley Wilson & Decca     Bloomer Girl                               Classic Music International
                              Chorus
1551 The Eagle and Me         Shirley Horn              Embers & Ashes ‐ Songs of Love Lost        Stardust Records              USA371464418
1552 The Eagle and Me         Shirley Horn              Embers & Ashes ‐ Songs Of Love Lost        Stardust Records              USA371464418
                             Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 97 of 101 Page ID #:203


                                                                     Exhibit C


                                                  Infringement Chart
 #       Composition                     Artist                           Album                                Imprint                   ISRC
1553 The Eagle and Me        Shirley Horn            Vocal Jazz Greats                                 Vintage Masters               USA561139100
1554 The Eagle and Me        Shirley Horn            Vocal Jazz Greats                                 Vintage Masters               USA561139100
1555 The Eagle and Me        Various artists         Bloomer Girl                                      Classic Music International
1556 The Eagle and Me        Will Holt               Essential Masters                                 Vintage Masters
1557 The Eagle and Me        Will Holt               Essential Masters                                 VINTAGE MASTERS INC.          USA371531449
1558 The Farmer's Daughter   Joe Newman              Soft Swingin' Jazz                                Master Classics Records       USA371223533
1559 The Farmer's Daughter   Robert Lyon, Victor     Bloomer Girl                                      Classic Music International
                             Bender, Joe E. Marks,
                             Vaughn Trinnier & Dan
                             Gallagher
1560 The Farmer's Daughter   Various artists         Bloomer Girl                                      Classic Music International
1561 The Rakish Young Man    Celeste Holm & Decca    Bloomer Girl                                      Classic Music International
     With the Whiskahs       Chorus
1562 The Rakish Young Man    Various artists         Bloomer Girl                                      Classic Music International
     With the Whiskahs
1563 T'morra T'morra         Joan McCracken          Bloomer Girl                                      Classic Music International
1564 Two Ladies in the Shade Ethel Azama             Exotic Dreams                                     Stardust Records              QMFMF1303535
     of De Banana Tree
1565 Two Ladies in the Shade Ethel Azama             Gone Surfing ‐ Ride Waves; Rock Out; Hang Ten     Cleopatra Records             QMFMF1402159
     of De Banana Tree
1566 Two Ladies in the Shade Ethel Azama             Kwanzaa                                           Holiday Classic Records       USA371626649
     of De Banana Tree
1567 Two Ladies in the Shade Ethel Azama             Latin Club Hits Tropical Pop Urban Latino Dance   Cleopatra Records             USV291497235
     of De Banana Tree
                             Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 98 of 101 Page ID #:204


                                                                  Exhibit C


                                                 Infringement Chart
 #        Composition                 Artist                              Album                                 Imprint                   ISRC
1568 Two Ladies in the Shade Ethel Azama           Music To Watch Girls Go By                           Master Classics               QMFME1398550
     of De Banana Tree
1569 Two Ladies in the Shade Ethel Azama           Rare Female Vocal Cuts                               Stardust Records              QMFMG1304087
     of De Banana Tree
1570 Two Ladies in the Shade Ethel Azama           Rare Female Vocal Cuts                               Stardust Records              QMFMG1304087
     of De Banana Tree
1571 Two Ladies in the Shade Ethel Azama           Ultimate Latin Beats ‐ Spanish Latino Brazilian Bossa Cleopatra Records            US6R21452972
     of De Banana Tree                             Nova & Exotic Music Of South & Central America
1572 Two Ladies in the Shade Harold Arlen          Harold Arlen And His Songs                           Classic Music International
     of De Banana Tree
1573 Two Ladies in the Shade Josephine Premice     Calypso Essentials                                   Vintage Masers Inc.           USA561311367
     of De Banana Tree
1574 Two Ladies in the Shade Mark Murphy           Hawaiian Luau Party 2014                             Cleopatra Records             QMFMF1429977
     of De Banana Tree
1575 Two Ladies in the Shade Mark Murphy           Meet Mark Murphy The Singing M                       Stardust Records              QMFMF1310074
     of De Banana Tree
1576 Two Ladies in the Shade Mark Murphy           Vocal Jazz (The Very Best Of)                        Cleopatra Records             QMFME1496461
     of De Banana Tree
1577 Two Ladies in the Shade Maynard Ferguson      Classic Jazz Masters                                 Rolled Gold Classics (UK)
     of De Banana Tree
1578 Two Ladies in the Shade Various Artists       Hollywood Movie Stars Sing                           Cleopatra Records             USV291488058
     of De Banana Tree
                           Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 99 of 101 Page ID #:205


                                                                      Exhibit C


                                                Infringement Chart
 #       Composition                 Artist                                 Album                          Imprint                   ISRC
1579 Welcome Hinger         Mabel Taliaferro, David Bloomer Girl                                   Classic Music International
                            Brooks, Pamela Randell,
                            Claudia Jordan, Toni
                            Hart, Carol Macfarlane,
                            Nancy Douglas, Robert
                            Lyon, Victor Bender, Joe
                            E. Marks, Vaughn
                            Trinnier & Dan Gallagher
1580 Welcome Hinger         Various artists            Bloomer Girl                                Classic Music International
1581 What Good Does It Do? Don Elliot                  Pure Retro Blues & Jazz                     Stardust Records              QMFMG1391459
1582 What Good Does It Do? Don Elliott                 Essential Jazz Masters                      Master Classics               USA371166118
1583 What Good Does It Do? Ricardo Montalban           Jamaica (Original 1957 Cast Recording)      Soundtrack Classics           USA371417158
1584 What Good Does It Do? Tony Bennett                The Ultimate Live Performance               Stardust Records              USA371450113
1585 What's Good About      James Shigeta              We Speak The Same Language                  Master Classics               USA371388165
     Goodbye?
1586 What's Good About      Nana Mouskouri             International Folk Songs                    Master Classics               US6R21347147
     Goodbye?
1587 What's Good About      The Miracles               The Best Motown Hits ‐ Soul Kitchen Vol.3   Mocking Bird
     Goodbye?
1588 When The Boys Come     Celeste Holm, David        Bloomer Girl                                Classic Music International
     Home                   Brooks & Decca Chorus
1589 When The Boys Come     Pamela Randell, Claudia    Bloomer Girl                                Classic Music International
     Home                   Jordan, Toni Hart, Carol
                            Macfarlane, Nancy
                            Douglas & Decca Chorus
1590 When The Boys Come     Russ Morgan & His       Bloomer Girl                                   Classic Music International
     Home                   Orchestra & Margery Lee
                          Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 100 of 101 Page ID #:206


                                                                     Exhibit C


                                                 Infringement Chart
 #        Composition                Artist                                Album                             Imprint                   ISRC
1591 When The Boys Come     Various artists           Bloomer Girl                                   Classic Music International
     Home
1592 When The Boys Come     Various artists           Bloomer Girl                                   Classic Music International
     Home
1593 When The Boys Come     Various artists           Bloomer Girl                                   Classic Music International
     Home
1594 Yankee Dollar          Josephine Premice         Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417155
1595 Yankee Dollar          Josephine Premice         Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417155
1596 Yankee Dollar          Josephine Premice         Jamaica (Original Motion Picture Soundtrack)   Classic Music International
1597 Yankee Dollar          Lena Horne                100 Vocal Classics                             Classic Music International
1598 Yankee Dollar          Lena Horne                100 Vocal Classics                             Classic Music International
1599 Yankee Dollar          Lord Invader              100+ Calypso Collection                        Rolled Gold Classics (UK)
1600 Yankee Dollar          Various artists           Jamaica (Original 1957 Cast Recording)         Soundtrack Classics           USA371417155
1601 You Gave Me Ev'rything Art Tatum                 The Ultimate Collection                        Classic Music International
     But Love
1602 You Said It            Ben Selvin & His          The Very Best of Ben Selvin & His Orchestra    Master Classics               USA371080383
                            Orchestra
1603 You Said It            Harold Arlen ‐ Red        Vintage Broadway Songs                         Vintage Masters               USA561336417
                            Nichols
1604 You Said It            Harold Arlen;Red Nichols Marilyn Miller ‐ Old Hollywood Jazz Era         Vintage Masters               USA561291459
1605 You Said It            Lee Wiley                 Sings Rodgers & Hart And Harold Arlen          Cleopatra Records             US6R21315343
1606 You Said It            Lee Wiley                 Sings Rodgers & Hart and Harold Arlen          Master Classics Records       US6R21315343
1607 You Said It            Lee Wiley                 The Very Best of Lee Wiley                     Vintage Masters               USA561446287
                              Case 2:20-cv-03952 Document 1-3 Filed 04/30/20 Page 101 of 101 Page ID #:207


                                                                     Exhibit C


                                                  Infringement Chart
 #       Composition                   Artist                               Album                              Imprint        ISRC
1608 You're A Builder Upper    Glen Gray & The Casa   100 Vocal & Jazz Classics ‐ Vol. 4 (1934‐1936)   Stardust Records   USA371355723
                               Loma Orchestra
1609 You're A Builder Upper    Julie Andrews          The Essential Collection                         Vintage Masters    USA561138950
